Exhibit 10.3

 

EXECUTION VERSION

 

FIRST AMENDMENT

 

FIRST AMENDMENT (this “Amendment”) dated as of  December 16, 2015 among MOLSON
COORS BREWING COMPANY (the “Company”), MOLSON COORS BREWING COMPANY (UK)
LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. AND MOLSON COORS
INTERNATIONAL LP (together with the Company, collectively, the “Borrowers”), the
Lenders that are signatories to this Amendment and DEUTSCHE BANK AG NEW YORK
BRANCH, in its capacity as Administrative Agent under the Credit Agreement
referred to below (the “Administrative Agent”).

 

The Borrowers, the lenders parties thereto and the Administrative Agent are
parties to a Credit Agreement dated as of June 18, 2014 (as amended,
supplemented or otherwise modified and in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”).

 

The parties hereto wish to amend the Credit Agreement in certain respects, and,
accordingly, the parties hereto hereby agree as follows:

 

Section 1.  Definitions.  Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.

 

Section 2.  Amendments.  The Credit Agreement is hereby amended as of the date
the conditions precedent set forth in Section 3 are satisfied (or waived) to
delete the (i) bold, red stricken text (indicated textually in the same manner
as the following example: stricken text) and (ii) the bold, italicized green
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add (i) the bold, blue double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
and (ii) the bold, italicized, green double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth on Exhibit A attached hereto.

 

Section 3.  Binding Effect.  This Amendment shall become effective and legally
binding on the date hereof (such date, the “Signing Date”) when (i) the
Administrative Agent shall have received counterparts of this Amendment signed
by each of the Borrowers and the Required Lenders and (ii) the Administrative
Agent and the Arrangers shall have received all fees required to be paid on or
prior to the Signing Date by the Company under the Credit Agreement (as amended
hereby), and all expenses required to be paid on or prior to the Signing Date by
the Company under the Credit Agreement (as amended hereby) for which invoices
have been presented at least 3 days prior to the Signing Date.  This Amendment
shall bind each party’s successors and assigns, including any Person to whom any
Lender party hereto assigns any of its interests, rights and obligations under
the Credit Agreement.

 

Section 4. Conditions Precedent.  The amendments set forth in Section 2 hereof
shall become effective upon satisfaction (or waiver) of the following conditions
(the date of satisfaction of such conditions precedent, the “Effective Date”):

 

(a)                                 the Administrative Agent shall have received
a certificate from a Responsible Officer of the Company certifying that, on and
as of the Effective Date, the representations set forth in Sections 3.01 (solely
with respect to the organization of any Borrower), 3.02 and 3.03(e) of the
Credit Agreement are true and correct in all material respects;

 

--------------------------------------------------------------------------------


 

(b)                                 the Borrower and each of the Subsidiary
Guarantors shall have delivered executed counterparts to the Amended and
Restated Subsidiary Guarantee Agreement in the form set forth on Exhibit B
attached hereto; and

 

(c)                                  the “Acquisition Closing Date” (as defined
in the amended Credit Agreement attached hereto as Exhibit A) shall have
occurred.

 

Section 4.   Effect of the Amendment.  Each Borrower acknowledges and agrees
that the amendment set forth in Section 2 above shall be limited as written and
nothing contained herein shall, by implication or otherwise, be deemed to
constitute a waiver, amendment or consent to any other term, provision or
condition of the Credit Agreement or any other Loan Document or limit, impair or
prejudice any right or remedy that any party hereto may have or may in the
future have under the Credit Agreement or any other Loan Document, which shall
remain in full force and effect, and the Lenders hereby reserve all such rights
and remedies.  Except as set forth herein, the terms, provisions and conditions
of the Credit Agreement shall remain unchanged and in full force and effect.

 

Section 5.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect.  This Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
amendatory instrument and any of the parties hereto may execute this Amendment
by signing any such counterpart.  Delivery of a counterpart by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.  This Amendment shall be governed by, and construed in accordance with,
the law of the State of New York.

 

[Signature Pages Follow.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

By

/s/ Michael J. Rumley

 

 

Name: Michael J. Rumley

 

 

Title: Vice President Treasurer

 

 

 

 

 

 

 

MOLSON COORS INTERNATIONAL LP, by its General Partner Molson Coors International
General ULC

 

 

 

 

 

By

/s/ Michael J. Rumley

 

 

Name: Michael J. Rumley

 

 

Title: Treasurer

 

 

 

 

 

 

 

MOLSON CANADA 2005

 

 

 

 

 

By

/s/ Michael J. Rumley

 

 

Name: Michael J. Rumley

 

 

Title: Treasurer

 

 

 

 

MOLSON COORS CANADA INC.

 

 

 

 

 

By

/s/ Samuel D. Walker

 

 

Name: Samuel D. Walker

 

 

Title: Vice President

 

 

 

 

By

/s/ Michael J. Rumley

 

 

Name: Michael J. Rumley

 

 

Title: Treasurer

 

 

 

 

 

 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED

 

 

 

 

 

By

/s/ Susan Albion

 

 

Name: Susan Albion

 

 

Title: Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

 

 

 

 

 

 

By

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title:  Vice President

 

 

 

 

 

 

 

By

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By

/s/ Nicholas Cheng

 

 

Name: Nicholas Cheng

 

 

Title:  Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title:  Director

 

 

 

 

 

 

 

By

/s/ Houssem Daly

 

 

Name: Houssem Daly

 

 

Title:  Associate Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A., as a Lender

 

 

 

 

 

By

/s/ Carolyn Kee

 

 

Name: Carolyn Kee

 

 

Title:  Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By

/s/ Jerry Li

 

 

Name: Jerry Li

 

 

Title:  Authorized Signatory

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

By

/s/ John Durland

 

 

Name: John Durland

 

 

Title:  Authorized Signatory

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By

/s/ Simone G. Vinocour McKeever

 

 

Name: Simone G. Vinocour McKeever

 

 

Title:  Authorized Signatory

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

By

/s/ Lindsay Giometti

 

 

Name: Lindsay Giometti

 

 

Title:  Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By

/s/ Harumi Kambara

 

 

Name: Harumi Kambara

 

 

Title:  Authorized Signatory

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC, as a Lender

 

 

 

 

 

 

By

/s/ Erin Doherty

 

 

Name: Erin Doherty

 

 

Title:  Assistant Vice President - D006

 

 

 

 

By

/s/ Daven Popat

 

 

Name: Daven Popat

 

 

Title:   Senior Vice President - P003

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

 

By

/s/ Molly Drennan

 

 

Name: Molly Drennan

 

 

Title:  Senior Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By

/s/ Mark Holm

 

 

Name: Mark Holm

 

 

Title:  Managing Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION¶

 

EXHIBIT A

 

$750,000,000

 

CREDIT AGREEMENT

 

Dated June 18, 2014¶

 

as amended by the First Amendment, dated as of December 16, 2015

 

Among

 

MOLSON COORS BREWING COMPANY

 

THE BORROWING SUBSIDIARIES PARTY HERETO

 

THE LENDERS PARTY HERETO

 

DEUTSCHE BANK AG NEW YORK BRANCH
As Administrative Agent and a US Issuing Bank

 

DEUTSCHE BANK AG, CANADA BRANCH
As Canadian Administrative Agent

 

BANK OF AMERICA, N.A.
As a US Issuing Bank

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UBS SECURITIES LLC
As Joint Lead Arrangers and Joint Bookrunners

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
UBS SECURITIES LLC
As Co-Syndication Agents



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

Definitions

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

2830

SECTION 1.03.

Terms Generally

2830

SECTION 1.04.

Accounting Terms; GAAP

2930

SECTION 1.05.

Exchange Rates

2931

SECTION 1.06.

Letter of Credit Amounts

2931

 

 

 

ARTICLE II

The Credits

 

SECTION 2.01.

Commitments

3031

SECTION 2.02.

Loans and Borrowings

3032

SECTION 2.03.

Requests for Borrowings

3133

SECTION 2.04.

Letters of Credit

3234

SECTION 2.05.

Canadian Bankers’ Acceptances

3739

SECTION 2.06.

Funding of Borrowings and B/A Drawings

4042

SECTION 2.07.

Interest Elections and Contract Periods

4042

SECTION 2.08.

Termination, Reduction, Increase and Extension of Commitments

4244

SECTION 2.09.

Repayment of Loans and B/As; Evidence of Debt

4547

SECTION 2.10.

Prepayment of Loans

4547

SECTION 2.11.

Fees

4749

SECTION 2.12.

Interest

4850

SECTION 2.13.

Alternate Rate of Interest

4951

SECTION 2.14.

Increased Costs

4951

SECTION 2.15.

Break Funding Payments

5052

SECTION 2.16.

Taxes

5153

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

5456

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

5557

SECTION 2.19.

Designation of Borrowing Subsidiaries

5658

SECTION 2.20.

Additional Reserve Costs

5658

SECTION 2.21.

Defaulting Lenders

5759

 

 

 

ARTICLE III

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

5961

SECTION 3.02.

Authorization; Enforceability

5961

SECTION 3.03.

Governmental Approvals; No Conflicts

5961

SECTION 3.04.

Financial Condition; No Material Adverse Change

6062

SECTION 3.05.

Properties

6062

SECTION 3.06.

Litigation and Environmental Matters

6062

SECTION 3.07.

Compliance with Laws and Agreements

6163

SECTION 3.08.

Investment Company Status

6163

SECTION 3.09.

Taxes

6163

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.10.

ERISA and Pension Plans

6163

SECTION 3.11.

Disclosure

6163

SECTION 3.12.

Margin Stock

6164

SECTION 3.13.

Subsidiaries; Guarantee Requirement

6264

SECTION 3.14.

USA PATRIOT ACT; FCPA 62; OFAC

64

 

 

 

ARTICLE IV

Conditions

 

SECTION 4.01.

Closing Date

6264

SECTION 4.02.

Each Credit Event

6364

SECTION 4.03.

Initial Credit Event for each Borrowing Subsidiary

6465

 

 

 

ARTICLE V

Affirmative Covenants

 

SECTION 5.01.

Financial Statements and Other Information

6465

SECTION 5.02.

Notices of Material Events

6667

SECTION 5.03.

Existence; Conduct of Business

6667

SECTION 5.04.

Payment of Taxes

6768

SECTION 5.05.

Maintenance of Properties; Insurance

6768

SECTION 5.06.

Books and Records; Inspection Rights

6768

SECTION 5.07.

Compliance with Laws

6768

SECTION 5.08.

Use of Proceeds

6768

SECTION 5.09.

Guarantee Requirement; Elective Guarantor

6769

 

 

 

ARTICLE VI

Negative Covenants

 

SECTION 6.01.

Priority Indebtedness

6869

SECTION 6.02.

Liens

6971

SECTION 6.03.

Fundamental Changes

7072

SECTION 6.04.

Transactions with Affiliates

7173

SECTION 6.05.

Leverage Ratio

7173

 

 

 

ARTICLE VII

Events of Default

 

SECTION 7.01.

Events of Default

7173

 

 

 

ARTICLE VIII

Guarantee

 

ARTICLE IX

The Agents

 

ARTICLE X

Miscellaneous

 

SECTION 10.01.

Notices

7881

SECTION 10.02.

Waivers; Amendments

7881

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

7982

SECTION 10.04.

Successors and Assigns

8184

SECTION 10.05.

Survival

8488

SECTION 10.06.

Counterparts; Integration; Effectiveness

8488

SECTION 10.07.

Severability

8588

SECTION 10.08.

Right of Setoff

8588

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

8589

SECTION 10.10.

WAIVER OF JURY TRIAL

8589

SECTION 10.11.

Headings

8690

SECTION 10.12.

Confidentiality

8690

SECTION 10.13.

Interest Rate Limitation

8690

SECTION 10.14.

Conversion of Currencies

8791

SECTION 10.15.

USA Patriot Act

8791

SECTION 10.16.

Interest Act (Canada)

8791

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

Commitments

 

Schedule 2.04

LC Commitments

 

Schedule 2.17

Payment Instructions

 

Schedule 3.06

Disclosed Matters

 

Schedule 3.13

Subsidiary Guarantors

 

Schedule 6.01

Existing Priority Indebtedness

 

Schedule 6.02

Existing Liens

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

Form of Borrowing Request

 

Exhibit B-1

Form of Borrowing Subsidiary Agreement

 

Exhibit B-2

Form of Borrowing Subsidiary Termination

 

Exhibit C

Form of Assignment and Assumption

 

Exhibit D

[Reserved]

 

Exhibit E

Form of Subsidiary Guarantee Agreement

 

Exhibit F

Issuing Bank Agreement

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 18, 20142014, as amended by the First
Amendment, dated as of December 16, 2015 among MOLSON COORS BREWING COMPANY, a
Delaware corporation; MOLSON COORS BREWING COMPANY (UK) LIMITED, MOLSON CANADA
2005, MOLSON COORS CANADA INC. and MOLSON COORS INTERNATIONAL LP, each a
subsidiary of the Company; the LENDERS party hereto; DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent and an Issuing Bank; DEUTSCHE BANK AG, CANADA
BRANCH, as Canadian Administrative Agent; and BANK OF AMERICA, N.A. as an
Issuing Bank.

 

The Borrowers have requested that the Lenders establish the credit facility
provided for herein in an aggregate initial principal amount of US$750,000,000. 
The proceeds of the Loans and B/A Drawings made hereunder will be used to
provide working capital from time to time for the Borrowers and their
Subsidiaries and for their other general corporate purposes (including, without
limitation, capital expenditures, investments, refinancings, restricted payments
and share repurchases) of the Company and the Subsidiaries.  The Lenders are
willing to establish such credit facility upon the terms and subject to the
conditions set forth herein.  Accordingly, the parties hereto agree as follows:

 

ARTICLE I
Definitions

 

SECTION 1.01.                              Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:¶

 

“2012 Senior Notes” means each of the senior unsecured notes issued by the
Company on May 3, 2012, as amended, restated and supplemented from time to time.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.¶

 

“Acquired Assets” has the meaning set forth in the Acquisition Agreement.¶

 

“Acquired Business” has the meaning set forth in the Acquisition Agreement.¶

 

“Acquisition” means the acquisition by the Company, directly or through one of
its Affiliates, of the Acquired Assets pursuant to the terms of the Acquisition
Agreement. ¶

 

“Acquisition Agreement” means that certain Purchase Agreement, dated as of
November 11, 2015 among the Seller and the Company (including all schedules,
annexes and exhibits thereto) as amended, modified and supplemented in
accordance with the terms thereof. ¶

 

“Acquisition Closing Date” means the date the Acquisition is consummated.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
divided by (b) 1.00 minus the Statutory Reserves (other than reserves to the
extent covered by Section 2.20) applicable to such Eurocurrency Borrowing.

 

“Adjusted Global Tranche Percentage” means any Lender’s Global Tranche
Percentage adjusted to exclude from the calculation thereof the Commitment of
any Defaulting Lender.  If the Commitments have terminated, the Adjusted Global
Tranche Percentages shall be determined based upon the

 

--------------------------------------------------------------------------------


 

Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

 

“Adjusted Tranche Percentage” means an Adjusted Global Tranche Percentage or an
Adjusted US/UK Tranche Percentage, as applicable.

 

“Adjusted US/UK Tranche Percentage” means any Lender’s US/UK Tranche Percentage
adjusted to exclude from the calculation thereof the Commitment of any
Defaulting Lender.  If the Commitments have terminated, the Adjusted US/UK
Tranche Percentages shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent for the Lenders hereunder, or any successor
administrative agent appointed in accordance with Article IX.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent and the Canadian
Administrative Agent.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day and, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
Eurocurrency Loan with a one month Interest Period commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Alternative Currency” means any currency other than US Dollars.

 

“Applicable Agent” means (a) with respect to (i) a Loan to or Borrowing by the
Company, a US Borrowing Subsidiary or a UK Borrowing Subsidiary, (ii) a Letter
of Credit issued for the account of the Company or a US Borrowing Subsidiary or
(iii) any payment hereunder that does not relate to a particular Loan or
Borrowing, the Administrative Agent and (b) with respect to (i) a Loan to or
Borrowing by a Canadian Borrowing Subsidiary, (ii) a B/A or (iii) a Letter of
Credit issued for the account of a Canadian Borrowing Subsidiary, the Canadian
Administrative Agent.

 

“Applicable Canadian Pension Legislation” means, at any time, any Canadian
pension legislation then applicable to any Canadian Borrowing Subsidiary,
including all regulations made thereunder, and all rules, regulations, rulings
and interpretations made or issued by any Governmental Authority having or
asserting jurisdiction in respect thereof, excluding, all such legislation,
rules, regulations, rulings and interpretations applicable to the Canada Pension
Plan, the Québec Pension Plan and any other similar plan established and
maintained by any Governmental Authority.

 

“Applicable Creditor” has the meaning set forth in Section 10.14(b).¶

 

2

--------------------------------------------------------------------------------


 

“Applicable Date of Determination” means the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
B/A Drawing, or with respect to the Commitment Fees, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency and
B/A Drawing Rate,” “Commitment Fee Rate” or “Letter of Credit Participation Fee
Rate,” as the case may be, based upon the ratings by S&P, Moody’s and Fitch,
respectively, applicable on such date to the Index Debt on such date:

 

Index Debt Ratings
(S&P, Moody’s or Fitch)

 

Eurocurrency
and
B/A Drawing
Rate

 

Commitment
Fee Rate

 

Letter of Credit
Participation
Fee Rate

 

 

 

 

 

 

 

 

 

Rating Level 1

BBB+ / Baa1 / BBB+ or above

 

0.875

%

0.100

%

0.775

%

Rating Level 2

BBB / Baa2 / BBB

 

1.125

%

0.125

%

1.000

%

Rating Level 3

BBB- / Baa3 / BBB-

 

1.375

%

0.175

%

1.200

%

Rating Level 4

BB+ / Ba1 / BB+

 

1.875

%

0.225

%

1.650

%

Rating Level 5

BB / Ba2 / BB or below

 

2.000

%

0.300

%

1.700

%

 

For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Rating Level 5;
(b) (x) if at least two of the Index Debt ratings from each of Moody’s, S&P and
Fitch are in the same Category, then the pricing will be based on such Rating
Level; and (y) if the three Index Debt ratings from each of Moody’s, S&P and
Fitch are each in different Rating Levels, then the applicable Rating Level
shall be the middle Rating Level of the three such Rating Levels; and (c) if the
ratings established by any of Moody’s, S&P or Fitch for the Index Debt shall be
changed (other than as a result of a change in the rating system of such rating
agency), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01(f) hereof or otherwise.  Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.  If the rating system of Moody’s, S&P or Fitch shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, or if any such rating agency shall not have in
effect a rating for the Index Debt notwithstanding the Company’s good faith
efforts to cause such a rating to be in effect, the Company and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating of the other rating agencies or, if there
shall be no such rating, the applicable ratings of Moody’s, S&P or Fitch most
recently in effect.

 

“Arrangers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and UBS Securities LLC each in its capacity as a joint lead
arranger and joint bookrunner for the revolving credit facility evidenced by
this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and ana permitted assignee (with the consent of any party whose consent
is required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit C or any other form approved by the Administrative Agent and
agreed by the Borrower.

 

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items which do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended).  In the case of any lease which is terminable by the lessee upon the
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

 

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrowing Subsidiary and accepted by a Global
Tranche Lender in accordance with the terms of this Agreement.

 

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect, including any B/A Equivalent Loans made
on the same date and as to which a single Contract Period is in effect.

 

“B/A Equivalent Loan” is defined in Section 2.05(k).

 

“Bank Levy” means any amount payable by any Lender, Agent, Issuing Bank or any
of its Affiliates in relation to (a) the UK bank levy as set out in the Finance
Act 2011, (b) the French taxe bancaire de risque systémique as set out in
Article 235 ter ZE of the French Code Général des impôts, (c) the German bank
levy as set out in the German Restructuring Fund Act 2010
(Restrukturierungsfondsgesetz) (as amended), (d) the Dutch bankenbelasting as
set out in the bank levy act (Wet bankenbelasting), (e) the Swedish bank levy as
set out in the Swedish Act on State Support to Credit Institutions (Sw. lag
(2008:814) (lag om statligt stöd till kreditinstitut)) and (f) any other Tax of
a similar nature imposed in any jurisdiction in a similar context or for a
similar reason, provided that the entirety of this definition shall be construed
solely by reference to law and practice no more onerous than as it stood as at
the date of this Agreement.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $5,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn.$5,000,000, (c) in the

 

4

--------------------------------------------------------------------------------


 

case of a Borrowing denominated in Sterling, £5,000,000 and (d) in the case of a
Borrowing denominated in Euro, €5,000,000.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn.$1,000,000, (c) in the case of a Borrowing denominated in Sterling,
£1,000,000 and (d) in the case of a Borrowing denominated in Euro, €1,000,000.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 in the form of Exhibit A hereto.

 

“Borrowing Subsidiary” means the Initial Borrowing Subsidiaries and any other
Subsidiary that has been designated as a Borrowing Subsidiary pursuant to
Section 2.19, in each case to the extent any such Borrowing Subsidiary has not
ceased to be a Borrowing Subsidiary as provided in Section 2.19.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.¶

 

“Bridge Loan Agreement” means that certain 364-Day Bridge Loan Agreement, to be
dated on or about December 16, 2015, as amended, among the Company, the lenders
party thereto, and Citibank, N.A., as administrative agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, (a) when used in connection with (i) a
Eurocurrency Loan, (ii) a Loan denominated in Sterling or Euro or (iii) a Loan
made to a UK Borrowing Subsidiary, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market, (b) when used in connection with (i) a
Loan denominated in Canadian Dollars or made to a Canadian Borrowing Subsidiary,
(ii) a B/A or (iii) a Letter of Credit issued for the account of a Canadian
Borrowing Subsidiary, the term “Business Day” shall also exclude any day that is
not a day on which banks are open for dealings in deposits in Canadian Dollars
in both Toronto and Montréal and (c) when used in connection with a Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET payment system is not open for the settlement of payments in Euro.

 

“Calculation Date” means the last Business Day of each fiscal quarter of the
Company.

 

“Canadian Administrative Agent” means Deutsche Bank AG, Canada Branch or any
successor thereto appointed in accordance with Article IX.

 

“Canadian Base Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
interest rate per annum publicly announced from time to time by the Canadian
Administrative Agent as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars and made by it in Canada (each
change in such reference rate being effective from and including the date such
change is publicly announced as being effective) and (b) the interest rate per
annum equal to the sum of (i) the CDOR Rate on such day (or, if such rate is not
so reported on the Reuters Screen CDOR Page, the average of the rate quotes for
bankers’ acceptances denominated in Canadian Dollars with a term of 30 days
received by the Canadian Administrative Agent

 

5

--------------------------------------------------------------------------------


 

at approximately 10:00 a.m., Toronto time, on such day (or, if such day is not a
Business Day, on the next preceding Business Day) from one or more banks of
recognized standing selected by it) and (ii) 0.50% per annum.

 

“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is
incorporated or otherwise organized under the laws of Canada or any political
subdivision thereof.

 

“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.

 

“Canadian Issuing Bank” means each Lender that has become a Canadian Issuing
Bank hereunder as provided in Section 2.04(i), in each case in its capacity as
issuer of Global Tranche Letters of Credit for the accounts of Canadian
Borrowing Subsidiaries hereunder, and its successors in such capacity as
provided in Section 2.04(j).  A Canadian Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by its Affiliates, in
which case the term “Canadian Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.¶

 

“Canadian Loan Party” means any Loan Party that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.¶

 

“Canadian Obligations” means the due and punctual payment of (a) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans made to any
Canadian Borrowing Subsidiary, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (b) all
payments required to be made by any Canadian Borrowing Subsidiary under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral, (c) all reimbursement obligations of any
Canadian Borrowing Subsidiary in respect of B/As accepted hereunder and (d) all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Canadian Loan Parties under this Agreement
and the other Loan Documents.

 

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CDOR Rate” means, on any date, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of “Canadian Base Rate”)
or with a term equal to the Contract Period of the relevant B/As (for purposes
of the definition of “Discount Rate”) appearing on the Reuters Screen CDOR
Page (or on any successor or substitute page of such Screen, or any successor to
or substitute for such Screen, providing rate quotations comparable to those
currently provided on such page of such Screen, as determined by the Canadian
Administrative Agent from time to time) at approximately 10:00 a.m., Toronto
time, on such date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

6

--------------------------------------------------------------------------------


 

“Change in Control” means (a) at any time when the Permitted Holders do not
beneficially own Equity Interests representing more than 50% of the aggregate
voting power for the election of a majority of the board of directors
represented by the issued and outstanding Equity Interests of the Company, the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereofFirst Amendment Signing Date), other than any Permitted
Holder, of Equity Interests representing more than 3050% of the aggregate voting
power for the election of the board of directors represented by the issued and
outstanding Equity Interests of the Company; or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
or a majority in interest of the Permitted Holders nor (ii) appointed or
approved by directors so nominated; or (c) the acquisition of direct or indirect
Control of the Company by any Person or group, other than any Permitted Holder
(it being agreed that for purposes of this clause (c), no officer of the Company
will be deemed to Control the Company by virtue of his or her position as such).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law, but if not
having the force of law, being of a type with which such Person would ordinarily
comply) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything in this Agreement to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued, other than requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or Basel III that
Lenders are required to comply with on or prior to the date hereof.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Global Tranche Loans, US/UK
Tranche Loans or Loans made under Commitments established pursuant to
Section 2.08(e) and, when used in reference to any Commitment, refers to whether
such Commitment is a US/UK Tranche Commitment, a Global Tranche Commitment or a
Commitment established pursuant to Section 2.08(e).

 

“Closing Date” means June 18, 2014, the date on which the conditions in
Section 4.01 were first satisfied.

 

“Closing Date Borrowing Request” has the meaning set forth in Section 2.03.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a Global Tranche Commitment or a US/UK Tranche Commitment or
any combination thereof (as the context requires).

 

“Commitment Fees” has the meaning set forth in Section 2.11(a).

 

7

--------------------------------------------------------------------------------


 

“Commitment Letter” means the commitment letter, dated as of May 13, 2014 with
respect to the financing of the Transactions, among the Company and the
Arrangers.

 

“Competitor” means any Person that competes with any Borrower and its
Subsidiaries in the industries in which they conduct their business or any of
such Person’s Affiliates.

 

“Company” means Molson Coors Brewing Company.

 

“Consolidated EBITDA” means, for any period, consolidated net income of the
Company and the Subsidiaries for such period plus (a) without duplication and to
the extent deducted in determining such consolidated net income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense, franchise taxes and state single business unitary and similar taxes
imposed in lieu of income taxes or capital taxes for such period, (iii) all
amounts attributable to depreciation and amortization (or other impairment of
intangible assets) for such period, (iv) any non-cash charges and non-cash
losses (including any write-off of deferred financing costs and the effects of
purchase accounting) for such period (provided that any cash payment made with
respect to any such non-cash charge or non-cash loss shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made), (v) any extraordinary, unusual or nonrecurring charges or losses for such
period, (vi) all costs, fees and expenses during such period related to any
restructuring (including, without limitation, related severance costs, retention
bonuses, relocation expenses, expenses related to the closure of facilities and
similar costs and expenses), issuance of equity, recapitalization, asset
disposition, acquisition or Indebtedness, (vii) all expenses and charges which
have been reimbursed by a third party, to the extent such reimbursement has not
been included in consolidated net income, (viii) losses realized upon the
disposition of property (other than inventory), (ix) expenses, charges and
losses associated with the sale or discontinuance of any business operation to
the extent such expenses, charges or losses are recorded at or about the time of
such sale or discontinuance, (x) to the extent not included in consolidated net
income, payments received from business interruption insurance or product
recalls, (xi) losses of MillerCoors recognized under equity method accounting
and (xii and (xi) any non-cash costs or expense incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement
(provided that any cash payment made with respect to any such non-cash cost or
non-cash expense shall be subtracted in computing Consolidated EBITDA during the
period in which such cash payment is made), minus (b) without duplication and to
the extent included in determining consolidated net income of the Company and
the Subsidiaries, the sum of (i) income of MillerCoors recognized under equity
method accounting, (ii) any extraordinary, unusual or nonrecurring gains for
such period and (iiiii) gains realized upon the disposition of property (other
than inventory), all determined on a consolidated basis in accordance with GAAP,
minus (c) to the extent included in determining consolidated net income of the
Company and the Subsidiaries, cash distributions received by the Company and the
Subsidiaries from MillerCoors, plus (d) without duplication and to the extent
not otherwise included in determining consolidated net income of the Company and
its Subsidiaries, an amount (which amount may be less than zero) equal to
(i) the MillerCoors Average Ownership Percentage for such period multiplied by
(ii) the Consolidated MillerCoors EBITDA for such period.  In the event that
there shall have occurred any acquisition or disposition of a business or a
business unit during any period for which Consolidated EBITDA is to be
determined, such determination shall be made on a pro forma basis (in accordance
with Regulation S-X under the Securities Act of 1933) as if such acquisition or
disposition and any related incurrence or repayment of Indebtedness had occurred
on the first day of such period.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Company and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including (a) the amortization of
debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection

 

8

--------------------------------------------------------------------------------


 

agreements or other interest rate hedging arrangements) payable in connection
with the incurrence of Indebtedness to the extent included in interest expense
in accordance with GAAP, (c) commissions, discounts and other fees and charges
owed in respect of letters of credit to the extent included in interest expense
in accordance with GAAP and (d) the portion of any rents payable under capital
leases allocable to interest expense in accordance with GAAP.¶

 

“Consolidated MillerCoors EBITDA” means, for any period, consolidated net income
of MillerCoors and its subsidiaries for such period plus (a) without duplication
and to the extent deducted in determining such consolidated net income, the sum
of (i) Consolidated MillerCoors Interest Expense for such period,
(ii) consolidated income tax expense, franchise taxes and state single business
unitary and similar taxes imposed in lieu of income taxes or capital taxes for
such period, (iii) all amounts attributable to depreciation and amortization (or
other impairment of intangible assets) for such period, (iv) any non-cash
charges and non-cash losses (including any write-off of deferred financing costs
and the effects of purchase accounting) for such period (provided that any cash
payment made with respect to any such non-cash charge or non-cash loss shall be
subtracted in computing Consolidated MillerCoors EBITDA during the period in
which such cash payment is made), (v) any extraordinary, unusual or
non-recurring charges or losses for such period, (vi) all costs, fees and
expenses during such period related to any restructuring (including, without
limitation, related severance costs, retention bonuses, relocation expenses,
expenses related to the closure of facilities and similar costs and expenses),
issuance of equity, recapitalization, asset disposition, acquisition or
Indebtedness, (vii) all expenses and charges which have been reimbursed by a
third party, to the extent such reimbursement has not been included in
consolidated net income, (viii) losses realized upon the disposition of property
(other than inventory), (ix) expenses, charges and losses associated with the
sale or discontinuance of any business operation to the extent such expenses,
charges or losses are recorded at or about the time of such sale or
discontinuance and (x) to the extent not included in consolidated net income,
payments received from business interruption insurance or product recalls, minus
(b) without duplication and to the extent included in determining consolidated
net income of the MillerCoors and its subsidiaries, the sum of (i) any
extraordinary, unusual or nonrecurring gains for such period and (ii) gains
realized upon the disposition of property (other than inventory), all determined
on a consolidated basis in accordance with GAAP.  In the event that there shall
have occurred any acquisition or disposition of a business or a business unit
during any period for which Consolidated MillerCoors EBITDA is to be determined,
such determination shall be made on a pro forma basis (in accordance with
Regulation S-X under the Securities Act of 1933) as if such acquisition or
disposition and any related incurrence or repayment of Indebtedness had occurred
on the first day of such period.¶

 

“Consolidated MillerCoors Interest Expense” means, for any period, the total
interest expense of MillerCoors and its subsidiaries for such period determined
on a consolidated basis in accordance with GAAP, including (a) the amortization
of debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense in accordance with GAAP, (c) commissions, discounts and other
fees and charges owed in respect of letters of credit to the extent included in
interest expense in accordance with GAAP and (d) the portion of any rents
payable under capital leases allocable to interest expense in accordance with
GAAP.

 

“Consolidated Net Tangible Assets” means, at any time, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Company and the
Subsidiaries, minus (a) all current liabilities of the Company and the
Subsidiaries (excluding (i) liabilities that by their terms are extendable or
renewable at the option of the obligor to a date more than 12 months after the
date of determination and (ii) current maturities of long-term debt) and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets of the Company and the Subsidiaries, all as
set forth in the most

 

9

--------------------------------------------------------------------------------


 

recent consolidated balance sheet of the Company and the Subsidiaries delivered
pursuant to Section 5.01 (or, prior to the delivery of such first balance sheet
pursuant to Section 5.01, pursuant to Section 5.01(a) or (b) of the Existing
2012 Credit Agreement).5.01.

 

“Consolidated Total Debt” means, at any time, an amount equal to (X) all
Indebtedness of the Company and the Subsidiaries at such time (other than
obligations referred to in clause (h) or (i) of the definition of “Indebtedness”
and obligations in respect of surety bonds to the extent they support
liabilities that do not themselves constitute Indebtedness), net of all cash and
cash equivalents of the Company and the Subsidiaries at such time (including any
amount on deposit in a Prepayment Account established pursuant to
Section 2.10(d)) plus (Y) an amount equal to (i) the MillerCoors Ownership
Percentage at such time multiplied by (ii) all Indebtedness of MillerCoors and
its subsidiaries at such time (other than obligations referred to in clause
(i) of the definition of “Indebtedness” and obligations in respect of surety
bonds to the extent they support liabilities that do not themselves constitute
Indebtedness), net of all cash and cash equivalents of MillerCoors and its
subsidiaries at such time, determined in each case,, determined without
duplication, on a consolidated basis in accordance with GAAP.

 

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days thereafter, as the applicable Canadian Borrowing Subsidiary may elect or,
to the extent available from all Global Tranche Lenders, such other number of
days requested by the applicable Canadian Borrowing Subsidiary (each such
election hereunder to be subject to availability); provided that if such
Contract Period would end on a day other than a Business Day, such Contract
Period shall be extended to the next succeeding Business Day.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“DBNY” means Deutsche Bank AG New York Branch.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada) and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Canada or other applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both, as set forth in Article VII, would
become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) (i) in the case of any Loan or
participation in Letters of Credit to be made on the Closing Date, has failed to
fund any portion of its Loans on the Closing Date, and (ii) in the case of any
Loan or participation in Letters of Credit to be made after the Closing Date,
has failed to fund any portion of its Loans within two Business Days of the date
required to be funded by such Lender hereunder, (b) has notified the Company,
the Administrative Agent, any Issuing Bank or any Lender in writing, or has
stated publicly, that such Lender does not intend or expect to comply with any
of its funding obligations under this Agreement, (c) unless subject to a good
faith dispute, has failed to confirm in writing to the Administrative Agent upon
its request (or at the request of the Company), within three Business Days after
such request is received by such Lender (provided that (i) in the case of any
request made prior to the Closing Date, such Lender shall cease to be a
Defaulting Lender upon receipt of such confirmation prior to the Closing Date by
the Administrative Agent and (ii) in the case of any request made on and after
the Closing Date, such Lender shall cease to be a Defaulting

 

10

--------------------------------------------------------------------------------


 

Lender upon receipt of such confirmation by the Administrative Agent), that such
Lender will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit, (d) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by such Lender hereunder
within two Business Days of the date when due, unless such amount is the subject
of a good faith dispute, or (e) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not qualify as
a “Defaulting Lender” solely as the result of the acquisition or maintenance of
an ownership interest in such Lender or any Person controlling such Lender, or
the exercise of control over such Lender or any Person controlling such Lender,
by a governmental authority or an instrumentality thereof.

 

“Designated Obligations” means all Obligations of the Loan Parties in respect of
(a) principal of and interest on the Loans, (b) amounts payable in respect of
B/As at the maturity thereof, (c) payments required to be made hereunder in
respect of Letters of Credit, including payments in respect of reimbursements of
disbursements, interest thereon and obligations to provide cash collateral and
(d) Commitment Fees in respect of this Agreement, in each case regardless of
whether then due and payable.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.¶

 

“Disclosure Documents” means (a) any of the Schedules to the Bridge Loan
Agreement or Term Loan Agreement, (b) the Information Memorandum, (c) the
Company’s Annual Report on Form 10-K filed with the Securities and Exchange
Commission for the period ended December 31, 2014, (d) the Company’s Quarterly
Reports on Form 10-Q for the periods ending March 31, 2015, June 30, 2015 and
September 30, 2015, (e) the Company’s Current Reports on Form 8-K filed with or
furnished to the Securities Exchange Commission on or before the First Amendment
Signing Date and (f) the Loan Documents and all documents related to the
MillerCoors Transactions (including the Acquisition Agreement); provided that
(other than with respect to Section 3.06(a)) with respect to the documents
described in clauses (c), (d) and (e) any risk factor disclosure under the
headings “Risk Factors”, “Forward Looking Statements” or any similar
precautionary sections shall be excluded.¶

 

“Disqualified Institution” means (a) Competitors and (b) those financial
institutions, lenders and other Persons previously specified in writing by the
Company to the Administrative Agent prior to the First Amendment Signing Date
(and, in each case, Affiliates of such financial institutions, lenders and other
Persons).

 

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

 

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Global Tranche Lender which is a Schedule I Lender, (i) the CDOR
Rate applicable to such B/A or, (ii) if the discount rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Canadian Administrative Agent) of the percentage
discount rates

 

11

--------------------------------------------------------------------------------


 

(expressed as a decimal and rounded upward, if necessary, to the nearest 1/100
of 1%) quoted to the Canadian Administrative Agent by the Schedule I Reference
Lenders as the percentage discount rate at which each such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the face amount and Contract Period
of such B/A, and (b) for a Global Tranche Lender which is a Non-Schedule I
Lender, the lesser of (i) the CDOR Rate applicable to such B/A plus 0.10% per
annum and (ii) the arithmetic average (as determined by the Canadian
Administrative Agent) of the percentage discount rates (expressed as a decimal
and rounded upward, if necessary, to the nearest 1/100 of 1%) quoted to the
Canadian Administrative Agent by the Non-Schedule I Reference Lender as the
percentage discount rate at which such bank would, in accordance with its normal
practices, at approximately 10:00 a.m., Toronto time, on such day, be prepared
to purchase bankers’ acceptances accepted by such bank having a face amount and
term comparable to the face amount and Contract Period of such B/A.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Elective Guarantor” has the meaning assigned to such term in Section 5.09(b).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all applicable and legally binding laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to environmental or workplace health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as

 

12

--------------------------------------------------------------------------------


 

defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412 (d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Rate” means on any day, (a) with respect to either Euro or Sterling in
relation to US Dollars, the rate at which such currency may be exchanged into US
Dollars, as set forth at approximately 11:00 a.m., London time, on such day on
the Bloomberg Index WCR page for such currency, or if such rate does not appear
on the Bloomberg Index WCR, on the Reuters World Currency Page for such currency
(and in the event that such rate does not appear on any Reuters World Currency
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company; provided that if at the time of any such
determination, for any reason, no such rate is being quoted, the Administrative
Agent may, after consultation with the Company, use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error), and (b) with respect to Canadian Dollars in
relation to US Dollars, the spot rate quoted by the Bank of Canada as its noon
spot rate at which Canadian Dollars are exchangeable around noon on such day
into US Dollars; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may, after
consultation with the Company, use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.¶

 

“Excluded Party” mean, with respect to any Arranger, Lender or the
Administrative Agent, any of their or their respective Affiliates’ employees
that are engaged directly in (x) a sale of the Acquired Business and its
subsidiaries as sell-side representative or (y) the acquisition of SABMiller by
Seller or the related financing thereof, in each case other than such Person’s
and its Affiliates’ respective directors, management, commitment and other
similar approval committees and legal, compliance, agency, credit, risk
management and other supervisory personnel customarily involved in the approval
and oversight of such transactions (such individuals acting in such capacity,
“Over The Wall Individuals”).  None of the Over The Wall Individuals shall be
considered an Excluded Party for the purposes hereof.

 

“Excluded Taxes” means, with respect to any Lender, Agent or Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
a Borrower hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income or net profits by the United States

 

13

--------------------------------------------------------------------------------


 

of America (or any political subdivision thereof), or by the jurisdiction under
which such recipient is organized or incorporated or in which its principal
office or applicable lending office is located (or any political subdivision
thereof) or, if different, any jurisdiction in which it is treated as resident
for tax purposes, (b) any branch profits Taxes imposed by the United States of
America (or any political subdivision thereof) or any similar Tax imposed by any
other jurisdiction described in clause (a) above, (c) any withholding Tax that
is imposed (i) by the United States of America (or any political subdivision
thereof) on payments made by the Company or any US Borrowing Subsidiary, (ii) by
the United Kingdom on payments made by any UK Borrowing Subsidiary or (iii) by
Canada (or any political subdivision thereof) on payments made by any Canadian
Borrowing Subsidiary, in any case to the extent such Tax (A) is in effect and
would apply, including with prospective effect, as of the date (i) such Lender,
Agent or Issuing Bank becomes a party to this Agreement or (ii) such other
recipient first becomes entitled to receive any payment to be made by or on
account of any obligation of a Borrower hereunder or (B) relates to payments
received by a Lender Affiliate or a new lending office designated by such Lender
and is in effect and would apply at the time such Lender Affiliate or such
lending office is designated, in each case except to the extent that such
Lender, Agent or Lender Affiliate (or assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from such Borrower with respect to such withholding Tax
pursuant to Section 2.16(a) and provided that in the case of a Lender,
Agent, Issuing Bank or Lender Affiliate (or assignee, if any) required to
complete an application for a reduced withholding tax rate under an applicable
income tax treaty with the United Kingdom in order to receive the benefit of
such reduced withholding tax rate, the rate of withholding in effect on the date
on which such application is approved (in the event such application is in fact
approved) shall be deemed to be the rate in effect on the date on which such
Lender, Agent, Issuing Bank or Lender Affiliate (or assignee, if any) becomes a
party to this Agreement, (d) any withholding Taxes imposed by FATCA, (e) any
Bank Levy or any amount attributable to, or liability arising as a consequence
of, a Bank Levy, (f) any withholding Tax that is attributable to any Lender’s,
Agent’s or Issuing Bank’s failure to comply with Sections 2.16(e) and/or
2.16(f) and (g) Taxes imposed by any jurisdiction (i) in which such Borrower
(or, to the extent any withholding Tax is imposed as a result of the existence
of any Guarantor hereunder, such Guarantor hereunder) is not organized or
resident for Tax purposes, (ii) through which no payment is made by or on behalf
of such Borrower (or, to the extent any withholding Tax is imposed as a result
of the existence of any Guarantor hereunder, such Guarantor hereunder) under
this Agreement, and (iii) with respect to which there is no other connection
between the making of a payment by or on behalf of such Borrower (or, to the
extent any withholding Tax is imposed as a result of the existence of any
Guarantor hereunder, such Guarantor hereunder) under this Agreement and such
jurisdiction that would directly result in the imposition of Taxes by such
jurisdiction on that payment.¶

 

“Existing 2011 Credit Agreement” means the Credit Agreement dated as of
April 12, 2011, as amended by Amendment No. 1 thereto dated as of April 23, 2012
and Amendment No. 2 thereto dated as of June 29, 2012, among the Company, the
borrowing subsidiaries party thereto, the lenders party thereto, Deutsche Bank
AG New York Branch, as administrative agent and issuing bank, Deutsche Bank AG,
Canada Branch, as Canadian administrative agent, Bank of Montréal and The
Toronto-Dominion Bank as issuing banks, and the lenders party thereto.¶

 

“Existing 2012 Credit Agreement” means the Credit Agreement dated as of April 3,
2012, as amended by Amendment No. 1 thereto dated as of April 23, 2012 and
Amendment No. 2 thereto dated as of June 29, 2012, among the Company, certain
other parties thereto, Deutsche Bank AG New York Branch, as administrative
agent, Deutsche Bank AG, Canada Branch, as Canadian administrative agent, and
the lenders party thereto.¶

 

“Existing Credit Agreements” means the Existing 2011 Credit Agreement and the
Existing 2012 Credit Agreement.

 

14

--------------------------------------------------------------------------------


 

“FATCA” (a) means (a) Sections 1471 through 1474 of the Code, as of the date of
this Agreement, or any amendment or revision thereof so long as such amendment
or revision is substantially similar to Sections 1471 to 1474 of the Code as of
the date of this Agreement, together in each case with any current or future
regulations, guidance or official interpretations thereof, and including any
intergovernmental agreements (including any revenue ruling, revenue procedure,
notice or similar guidance issued by the United States Internal Revenue Service)
andrelating thereto, (b) any treaty, law, agreement (including any
intergovernmental agreement), regulation or other official guidance enacted in
any other jurisdiction, or relating to an intergovernmental agreement between
the USUnited States of America and any other jurisdiction, which (in either
case) facilitates the implementation of paragraph (a) above, or (c) any
agreement pursuant to the implementation of paragraphs (a) or (b) above with the
United States Internal Revenue Service, the United States government or any
governmental or taxation authority in any other jurisdiction.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended from time to
time, and the rules and regulations thereunder.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average rate (rounded upwards, if necessary,
to the next 1/100 of 1%) ofcharged by the quotations forAdministrative Agent on
such day for such transactions receivedas determined by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the (i) fee letter, dated as of May 13, 2014, among the
Company, Deutsche Bank Securities Inc. and DBNY and (ii) any other fee
arrangement agreed in writing with respect to this Agreement between the Company
and one or more of the Arrangers prior to the Closing Date.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.¶

 

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Signing Date, among the Company, the Borrowing
Subsidiaries, the Agent and the Lenders party thereto.¶

 

“First Amendment Signing Date” means December 16, 2015.

 

“Fitch” means Fitch Ratings Ltd.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as construed in accordance with Section 1.04.

 

“Global Tranche Borrowing” means a Borrowing comprised of Global Tranche Loans.

 

“Global Tranche Commitment” means, with respect to each Global Tranche Lender,
the commitment of such Global Tranche Lender to make Global Tranche Loans
pursuant to Section 2.01(a), to accept and purchase B/As pursuant to
Section 2.05 and to acquire participations in Global Tranche

 

15

--------------------------------------------------------------------------------


 

Letters of Credit pursuant to Section 2.04, expressed as an amount representing
the maximum aggregate permitted amount of such Global Tranche Lender’s Global
Tranche Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 10.04.  The initial amount of each Global Tranche Lender’s Global
Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Global Tranche Lender shall have assumed its
Global Tranche Commitment, as applicable.  The aggregate amount of the Global
Tranche Commitments on the date hereof is US$750,000,000.

 

“Global Tranche Credit Exposure” means, on any date, the sum of (a) the
aggregate principal amount of the Global Tranche Loans denominated in US Dollars
outstanding on such date taking into account any such Loans to be made or repaid
on such date, (b) the US Dollar Equivalent on such date of the aggregate
principal amount of the Global Tranche Loans denominated in Canadian Dollars,
Sterling and Euro outstanding on such date taking into account any such Loans to
be made or repaid on such date, (c) the US Dollar Equivalent on such date of the
aggregate face amount of the B/As accepted by the Global Tranche Lenders and
outstanding on such date taking into account any B/As to be drawn or that mature
on such date and (d) the aggregate Global Tranche LC Exposure on such date.  The
Global Tranche Credit Exposure of any Lender at any time shall be such Lender’s
Global Tranche Percentage of the total Global Tranche Credit Exposure at such
time.

 

“Global Tranche LC Exposure” means at any time the sum of (a) the aggregate of
the US Dollar Equivalents of the undrawn amounts of all outstanding Global
Tranche Letters of Credit at such time and (b) the aggregate of the US Dollar
Equivalents of the amounts of all LC Disbursements made pursuant to Global
Tranche Letters of Credit that have not yet been reimbursed by or on behalf of
the relevant Borrower at such time.  The Global Tranche LC Exposure of any
Lender at any time shall be such Lender’s Global Tranche Percentage of the
aggregate Global Tranche LC Exposure.

 

“Global Tranche Lender” means a Lender with a Global Tranche Commitment or with
outstanding Global Tranche Credit Exposure.

 

“Global Tranche Letter of Credit” means an Existing Letter of Credit or a Letter
of Credit issued pursuant to Section 2.04(a)(i) for the account of the Company
or a US Borrowing Subsidiary or pursuant to Section 2.04(a)(ii) for the account
of a Canadian Borrowing Subsidiary and designated in the applicable Borrower’s
request therefor as a Global Tranche Letter of Credit.

 

“Global Tranche Loan” means a Loan made by a Global Tranche Lender pursuant to
Section 2.01(a).  Each Global Tranche Loan denominated in US Dollars and made to
the Company, a US Borrowing Subsidiary or a Canadian Borrowing Subsidiary shall
be a Eurocurrency Loan or an ABR Loan, each Global Tranche Loan denominated in
US Dollars and made to a UK Borrowing Subsidiary shall be a Eurocurrency Loan,
each Global Tranche Loan denominated in Canadian Dollars and made to a Canadian
Borrowing Subsidiary shall be a Canadian Base Rate Loan, each Global Tranche
Loan denominated in Canadian Dollars and made to the Company or a US Borrowing
Subsidiary shall be a Eurocurrency Loan and each Global Tranche Loan denominated
in Sterling or Euro shall be a Eurocurrency Loan.

 

“Global Tranche Percentage” means, with respect to any Global Tranche Lender,
the percentage of the total Global Tranche Commitments represented by such
Lender’s Global Tranche Commitment.  If the Global Tranche Commitments have
terminated or expired, the Global Tranche Percentages shall be determined based
upon the Global Tranche Commitments most recently in effect, giving effect to
any assignments.

 

16

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, any other nation or any political subdivision
thereof, whether state, provincial, territorial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (a “Guarantor”) means any obligation, contingent
or otherwise, of the Guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “Primary Obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
Guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

 

“Guarantee Requirement” means, at any time, the requirement that the Subsidiary
Guarantee Agreement (or a supplement referred to therein) shall have been
executed by (i) Molson Coors Capital Finance ULC, Molson Coors International
General, ULC, Coors International Holdco, ULC, Molson Coors Callco ULC, Molson
Canada 2005 and any other Foreign Subsidiary that Guarantees or is otherwise
liable for any of the Senior Notes (as Guarantors of the Obligations), (ii) each
Canadian Subsidiary (excluding Molson Coors Capital Finance ULC, Molson Coors
International General, ULC, Coors International Holdco, ULC, Molson Coors Callco
ULC and Molson Canada 2005 and any other Foreign and Molson Canada 2005,
(ii) each Subsidiary that Guarantees or is otherwise liable for the any of
Senior Notes) existing at such time that is a Significant Subsidiary (as
Guarantor of the Obligations of the Canadian Borrowing Subsidiaries, other than
its own Obligations as a Canadian Borrowing Subsidiary), (iii) each UKany of
(v) the Senior Notes, (w) the “Obligations” under and as defined in the Term
Loan Agreement, (x) the “Obligations” (or similar term) under and as defined in
any Qualifying Term Loan Facility, (y) the “Obligations” under and as defined in
the Bridge Loan Agreement or (z) any “Obligations” (or similar term) (or in the
case of any Specified Refinancing Indebtedness in respect of the Existing Credit
Agreement, any “US Obligations” (or similar term)) under and as defined in any
Specified Refinancing Indebtedness, (iii) each Canadian Subsidiary existing at
such time that is a Significant Subsidiary (as Guarantor of the Canadian
Obligations of the UK Borrowing Subsidiaries, other than its own Canadian
Obligations as a UKCanadian Borrowing Subsidiary) and (iv) each UK Subsidiary
existing at such time that Guarantees or is otherwise liable for any of the 2012
Senior Notes (as Guarantorsis a Significant Subsidiary (as Guarantor of the UK
Obligations, other than its own UK Obligations as a UK Borrowing Subsidiary),
and in each case shall have been delivered to the Administrative Agent and shall
be in full force and effect; provided, however, that, with respect to clauses
(iii) or (iv) above, if any Person that becomes a Significant Subsidiary (other
than a Foreign Subsidiary that is not a Canadian Subsidiary, a UK Subsidiary or
a Foreign Subsidiary that Guarantees or is otherwise liable for the Senior
Notes) after the date hereof, the Guarantee Requirement shall be satisfied if
such Person executes a supplement to the Subsidiary Guarantee Agreement within
15 days after it becomes a Significant Subsidiary (or such later date as agreed
by the Administrative Agent); provided, further that any Subsidiary required to
Guarantee the Obligations pursuant to clause (i), (ii), (iii) or (iv) above may
be released from the Guarantee Requirement pursuant to Section 5.09(c) and any
Subsidiary that elects to Guarantee the Obligations pursuant to
Section 5.09(b) may be released from the Obligations pursuant to
Section 5.09(c).  Notwithstanding the provisions of clause (iiiiv) of the
foregoing sentence, Molson Coors European Holdco Limited shall not be required
to execute a Subsidiary Guarantee Agreement.

 

17

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.  The
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay to the counterparty thereunder in accordance
with the terms of such Hedging Agreement if such Hedging Agreement were
terminated at such time.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds (other than surety, stay, customs or performance bonds or obligations of a
like nature), debentures, notes or similar instruments, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (other than (i) customary title retention
provisions in supply contracts entered into in the ordinary course of business
with payment terms not exceeding 90 days and (ii) any earn-out obligations until
such earn-out obligations become a liability on the balance sheet of such Person
in accordance with GAAP and if not paid after becoming due and payable), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable and accrued expenses incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided, that the amount of Indebtedness of such Person existing at any time
under this clause shall be deemed to be an amount equal to the maximum amount
secured by (or the holder of which has a right to be secured by) such Lien
pursuant to the terms of the instruments embodying such Indebtedness of others,
(f) all Guarantees by such Person of Indebtedness of others, provided, that the
amount of any such Guarantee at any time shall be deemed to be an amount equal
to the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Securitization Transactions of such Person.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, in no event shall the following constitute
Indebtedness:  (w) liabilities (including funding obligations) with respect to
pension plans, (x) operating leases to the extent not Capital Lease Obligations,
(y) customary obligations under employment agreements and deferred compensation
and (z) deferred revenue and deferred tax liabilities.  The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the fair market value of the property encumbered thereby as determined
by such Person in good faith.

 

“Indemnified Taxes” means Taxes imposed on account of any Obligation of any
Borrower or Guarantor hereunder, other than Excluded Taxes and Other Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is (i) not guaranteed by any Person that does not guarantee
all the Obligations under this

 

18

--------------------------------------------------------------------------------


 

Agreement and (ii) not benefited by any other credit enhancement. For purposes
of determining a rating provided by Moody’s, to the extent that the Company does
not otherwise have an “Index Debt” rating from Moody’s, “Index Debt” shall
include the senior, unsecured, long-term indebtedness for borrowed money of
Coors Brewing Company that is (i) not guaranteed by any Person that does not
guarantee all the Obligations under this Agreement and (ii) not benefited by any
other credit enhancement.¶

 

“Information Memorandum” means the Confidential Information Memorandum prepared
in connection with the primary syndication of the commitments and the loans
under the Bridge Loan Agreement and Term Loan Agreement relating to the Company
and the MillerCoors Transactions.

 

“Initial Borrowing Subsidiaries” means Molson Coors Brewing Company (UK)
Limited, Molson Canada 2005, Molson Coors Canada Inc. and Molson Coors
International LP.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing or B/A Drawing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Base
Rate Loan, the last day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available from all applicable Lenders, twelve months or other
periods requested by the Company and agreed by the Administrative Agent in
writing), thereafter, as the applicable Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means each of the US Issuing Banks and the Canadian Issuing
Banks.

 

“Issuing Bank Agreement” means an agreement in the form of Exhibit F, or in any
other form reasonably satisfactory to the Administrative Agent and the Company,
pursuant to which a Lender agrees to act as an Issuing Bank.

 

“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).¶

 

“JV Business” has the meaning set forth in the Acquisition Agreement.

 

19

--------------------------------------------------------------------------------


 

“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposures that may be attributable to Letters of Credit issued
by such Issuing Bank.  The initial amount of each Issuing Bank’s LC Commitment
is set forth on Schedule 2.04(i) or in such Issuing Bank’s Issuing Bank
Agreement.

 

“LC Disbursement” means a payment made by an Issuing Bank in respect of a
drawing under a Letter of Credit.

 

“LC Exposure” means the aggregate amount of the Global Tranche LC Exposure and
the US/UK Tranche LC Exposure.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 2.01, their successors and any
other Person that shall have become a Lender hereunder pursuant to
Section 2.08(d) or 10.04, other than any such Person that ceases to be a party
hereto pursuant to Section 10.04.

 

“Letter of Credit” means, as the context may require, a Global Tranche Letter of
Credit or a US/UK Tranche Letter of Credit.

 

“Leverage Ratio” means, at any time, the ratio, calculated on a Pro Forma Basis,
of (a) Consolidated Total Debt at such time to (b) Consolidated EBITDA for the
most recent period of four consecutive fiscal quarters of the Company ended at
or prior to such time.

 

“LIBO Rate” means,

 

(i)                  with respect to any Eurocurrency Borrowing (other than
Eurocurrency Borrowings in Canadian Dollars) for any Interest Period, the rate
per annum determined by the Applicable Agent at approximately 11:00 a.m., London
time, on the Quotation Day for such Interest Period by reference to the rate set
by the ICE Benchmark Administration Limited (or any other person which takes
over the administration of that rate) for deposits in the currency of such
Borrowing (as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or
any replacement Reuters page which displays that rate)), for a period equal to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be the rate (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the arithmetic average of the respective rates
per annum at which deposits in the applicable currency approximately equal in
principal amount to such Eurocurrency Borrowing and for a maturity comparable to
such Interest Period are offered in immediately available funds to the London
branches of the Reference Banks in the London interbank market at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period; provided
that only the average of such rates shall be provided by the Administrative
Agent to the Borrower; and

 

(ii)               with respect to any Eurocurrency Borrowing for any Interest
Period in Canadian Dollars, the rate per annum equal to the average rate
applicable to Canadian Dollar bankers’

 

20

--------------------------------------------------------------------------------


 

acceptances having an identical or comparable term as the proposed Eurocurrency
Loan displayed and identified as such on the display referred to as the “CDOR
Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service as at approximately 10:00 a.m. Toronto time on such day (or, if such day
is not a Business Day, as of 10:00 a.m. Toronto time on the immediately
preceding Business Day); provided that if such rate does not appear on the CDOR
Page at such time on such date, the rate for such date will be the average of
the annual discount rate (rounded upward to the nearest whole multiple of 1/100
of 1%) as of 10:00 a.m. Toronto time on such day at which the Schedule I
Reference Banks then offering to purchase Canadian Dollar bankers’ acceptances
accepted by them having such specified term (or a term as closely as possible
comparable to such specified term).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of equity securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan” means a loan made pursuant to Section 2.01.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement, each
Issuing Bank Agreement, each B/A and each Letter of Credit, letter of credit
application or any promissory note delivered pursuant to this Agreement.

 

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

 

“Local Time” means (a) with respect to (i) a Loan or Borrowing, (ii) a B/A or
(iii) a Letter of Credit issued for the account of the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, New York time, and (b) with
respect to a Loan to or a Borrowing by a UK Borrowing Subsidiary, (A) in
connection with any notice related to such Loan or Borrowing, New York time, and
(B) in connection with the funding of or any payment of the principal of or
interest on such Loan or Borrowing, London time.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition or results of operations of the
Company and the Subsidiaries taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their materialpayment obligations under
the Loan Documents or (c) the material rights of or material benefits available
to the Lenders under the Loan Documents, taken as a whole.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, the
Letters of Credit and B/As), or obligations in respect of one or more Hedging
Agreements, of any one or more) of the Company and itsthe Subsidiaries in an
aggregate principal amount exceeding $100,000,000.US$200,000,000 or
(b) obligations of the Company and the Subsidiaries in respect of Hedging
Agreements for which the aggregate amount of such obligations (after taking in
account the effect of all netting of all Hedging Agreements) exceeds
US$200,000,000.

 

21

--------------------------------------------------------------------------------


 

“Maturity Date” means the fifth anniversary of the Closing Date, unless such day
is not a Business Day, then it shall be the immediately preceding Business Day.

 

“MillerCoors” means MillerCoors LLC, a Delaware limited liability company.

 

“MillerCoors Average Ownership Percentage” means, for any period, (i) the sum
for each day during such period of the MillerCoors Ownership Percentage for such
day (determined at the close of business on such day) divided by (ii) the
aggregate number of days during such period.Transactions” means the execution,
delivery and performance by the Loan Parties of the First Amendment, this
Agreement, the Bridge Loan Agreement, the Term Loan Agreement and any Qualifying
Term Loan Agreement, the Acquisition, the purchase of the Transferred Assets if
the Borrower makes the Transferred Assets Election; provided that such
acquisition is consummated on the Acquisition Closing Date, the borrowing of
loans under the Term Loan Agreement, the Bridge Loan Agreement and any
Qualifying Term Loan Agreement, the incurrence by the Company of any other
Indebtedness or the issuance of Equity Securities to finance the Acquisition and
the use of the respective proceeds thereof.¶

 

“MillerCoors Ownership Percentage” means, at any time, the percentage (expressed
as a decimal) of the Equity Interests representing the aggregate economic
interests of MillerCoors that are owned directly or indirectly by the Company.

 

“Molson” means Molson Inc., a Canadian corporation.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Non-Schedule I Lender” means any Global Tranche Lender not named on Schedule I
to the Bank Act (Canada).

 

“Non-Schedule I Reference Lender” means Deutsche Bank AG, Canada Branch.

 

“Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to any Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (b) all payments required to be made by any Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of LC Disbursements, interest
thereon and obligations to provide cash collateral, (c) all reimbursement
obligations of any Borrower in respect of B/As accepted hereunder and (d) all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding and including the Obligations of the Company under
Article VIII), of the Loan Parties under this Agreement and the other Loan
Documents.collectively, the US Obligations, the Canadian Obligations and the UK
Obligations.¶

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

22

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, or similar tTaxes, charges or levies arising from any payment
made hereunder or from the execution, delivery or enforcement of this Agreement
or any other Loan Document other than an Assignment and Assumption and a sale of
a participation pursuant to Section 10.04.

 

“Participant” has the meaning set forth in Section 10.04(e).

 

“Participant Register” has the meaning set forth in Section 10.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means a pension plan which is maintained or contributed to by any
Canadian Borrowing Subsidiary for its employees or former employees other than
the Canada Pension Plan, the Québec Pension Plan or any similar plan established
and maintained by any Governmental Authority.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes of any kind,
unemployment insurance, pension obligations and other types of social security,
workers’ compensation and vacation pay, that are not yet due or required to be
paid (or are not more than 30 days overdue) or are being contested in compliance
with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, landlords’,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days or are being contested in good faith by appropriate
proceedings;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(f)                                   easements, restrictions, rights-of-way and
similar encumbrances or charges on real property imposed by law or any
restrictions imposed by any grant from Her Majesty in Right of Canada or any
province or territory of Canada or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

(g)                                  any interest or title of a lessor in the
property subject to any lease other than a capital lease or a lease entered into
as part of a Sale- Leaseback Transaction, in each case permitted under
Section 6.01;

 

(h)                                 Liens in favor of customs or revenue
authorities imposed by law and arising in the ordinary course of business in
connection with the importation of goods;

 

23

--------------------------------------------------------------------------------


 

(i)                                     interests of suppliers in respect of
customary title retention provisions in supply contracts entered into in the
ordinary course of business and with payment terms not exceeding 90 days; and

 

(j)                                    rights of set-off or combination or
consolidation in favor of financial institutions (other than in respect of
amounts deposited to secure Indebtedness);

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means (a) (i) the Adolph Coors, Jr. Trust, (ii) any trustee
of such Trust acting in its capacity as such, (iii) any Person that is a
beneficiary of such trust on the date hereof, (iv) any other trust or similar
arrangement for the benefit of such beneficiaries, (v) the successors of any
such Persons and, (vi) any Persons Controlled by such Persons, (vii) Peter H.
Coors and Marilyn E. Coors, their estates, their lineal descendants and any
other trust for the benefit of such Persons and (viii) any Person who any of the
foregoing have voting control over the Equity Interests of the Borrower held by
such Person; and (b) (i) Pentland Securities (1981) Inc., a Canadian
corporation, (ii) Lincolnshire Holdings Inc., (iii) Nooya Investments Inc.,
(iv) Eric Molson and Stephen Molson, their spouses, their estates, their lineal
descendants and any trusts for the benefit of such Persons (including, as to any
common stock of the Company held by it for the benefit of such Persons, the
trust established under the Voting and Exchange Trust Agreement (as defined in
the Combination Agreement dated as of July 21, 2004 between the Company and
Molson), (v) the successors of any such Persons and, (vi) any Persons Controlled
by such Persons and (vii) any Person who any of the foregoing have voting
control over the Equity Interests of the Company held by such Person.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than US$500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  investments in money market mutual funds
that (i) comply with the criteria set forth in Rule 2a-7 adopted by the
SECSecurities and Exchange Commission under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and AAA by Moody’s and (iii) have portfolio assets in
excess of US$2,000,000,000.

 

24

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Account” has the meaning set forth in Section 2.10(d).

 

“Prime Rate” means (a) except in the case of any Borrowing in US Dollars by a
Canadian Borrowing Subsidiary, the rate of interest per annum publicly announced
from time to time by DBNY as its prime rate in effect at its principal office in
New York and (b) in the case of any Borrowing in US Dollars by a Canadian
Borrowing Subsidiary, the rate of interest per annum publicly announced from
time to time by Deutsche Bank AG, Canada Branch as its reference rate in effect
at its principal office in Toronto for loans made in Canada and denominated in
US Dollars.  Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Priority Indebtedness” means, without duplication, (a) all Indebtedness of any
Subsidiary (other than any Subsidiary that shall be a Subsidiary Guarantor with
respect to all the Obligations of the Company under the Subsidiary Guarantee
Agreement), (b) all Indebtedness of the Company or any Subsidiary that is
secured by any Lien on any asset of the Company or any Subsidiary, (c) all
Indebtedness of the Company or any Subsidiary (including any Subsidiary
Guarantor) that is referred to in clause (ij) of the definition of Indebtedness
in this Section 1.01 and (d) all Attributable Debt of the Company or any
Subsidiary (including any Subsidiary Guarantor) in respect of Sale-Leaseback
Transactions.¶

 

“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio,
the amount of Consolidated EBITDA or Consolidated Net Tangible Assets or any
other financial test or ratio hereunder, for any specified purpose hereunder,
and for purposes of determining compliance with the covenant under Section 6.05,
in each case as of any date, that such calculation shall give pro forma effect
to the Transactions and all Specified Transactions (with any such incurrence of
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) (and the application of the proceeds from any such
asset sale or debt incurrence) that have occurred during the relevant testing
period for which such financial test or ratio is being calculated and, except
for the purpose of Section 6.05, during the period immediately following the
Applicable Date of Determination therefor and prior to or simultaneously with
the event for which the calculation of any such ratio on such date of
determination is made, including pro forma adjustments arising out of events
which are attributable to the Transactions or the proposed Specified
Transaction, including giving effect to those specified in accordance with the
definition of “Consolidated EBITDA,” using, for purposes of determining such
compliance with a financial test or ratio (including any incurrence test), the
historical financial statements of all entities, divisions or lines or assets so
acquired or sold and the consolidated financial statements of the Company and/or
any of its Subsidiaries, calculated as if the Transactions or such Specified
Transaction, and all other Specified Transactions that have been consummated
during the relevant period, and any Indebtedness incurred or repaid in
connection therewith, had been consummated (and the change in Consolidated
EBITDA resulting therefrom) and incurred or repaid at the beginning of such
period and Consolidated Net Tangible Assets shall be calculated after giving
effect thereto.  Such pro forma calculations shall include adjustments for cost
savings and synergies resulting from the Transactions or such Specified
Transaction, in each case, calculated in accordance with Regulation S-X under
the Securities Act of 1933.¶

 

25

--------------------------------------------------------------------------------


 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation is made had
been the applicable rate for the entire test period (taking into account any
interest hedging arrangements applicable to such Indebtedness).  Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer of the Company to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP. 
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Company or the applicable Subsidiary may designate.

 

“Projections” has the meaning assigned to such term in Section 3.11.

 

“Qualifying Lender” means a Lender which is, on the date a payment of interest
falls due under this Agreement, (a) beneficially entitled to, and within the
charge to United Kingdom corporation tax in respect of, that payment and that is
a Lender in respect of an advance made by a person that was a bank as defined in
section 879 of the United Kingdom Income Tax Act 2007 at the time the advance
was made, (b) subject to HM Revenue & Customs first granting a direction to that
effect under Regulation 2 of the United Kingdom Double Taxation Relief (Taxes on
Income) (General) Regulations 1970 (SI 1970/488), a person to whom that payment
may be made without deduction or withholding for or on account of United Kingdom
taxes by reason of an applicable double taxation treaty between the United
Kingdom and the country in which that Lender is, or is treated as, resident (any
such person described in this clause (b) and that does not otherwise qualify as
a “Qualifying Lender” pursuant to clause (a) or clause (c) of this definition, a
“Treaty Lender”), or (c) beneficially entitled to that payment and is (i) a
company resident in the United Kingdom for United Kingdom tax purposes, (ii) a
partnership each member of which is a company falling within the foregoing
clause (i) or clause (iii) below or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing its chargeable profits (within the meaning
given by Section 19 of the Corporation Tax Act 2009).¶

 

“Qualifying Term Loan Facility” means a term loan facility entered into by the
Company for the purpose of financing a portion of the consideration payable
under the Acquisition Agreement that is subject to conditions precedent to
funding no less favorable to the Company than the conditions precedent to
funding of the Bridge Loan Agreement, as determined and notified to the
Administrative Agent in writing by the Company.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period (which,
in the case of any Eurocurrency Loan, shall be date two Business Days prior to
the commencement of such Interest Period).  If such quotations would normally be
given by prime banks on more than one day, the Quotation Day will be the last of
such days.

 

“Receivables” means accounts receivable (including, without limitation, all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of services, no matter how evidenced and whether or not earned
by performance) and payments owing to the Company or any Subsidiary from public
house businesses in respect of loans made by the Company or any Subsidiary to
such businesses.

 

26

--------------------------------------------------------------------------------


 

“Reference Banks” means Deutsche Bank AG and any other bank reasonably selected
by the Administrative Agent in consultation with the Company so long as such
bank consents to being a Reference Bank.

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and,
advisors, controlling Persons and other representatives and their respective
successors of such Person and such Person’s Affiliates.¶ “Required Lenders”
means, at any time, Lenders having Revolving Credit Exposures and unused
Commitments representing more than 50% of the aggregate Revolving Credit
Exposures and unused Commitments at such time.¶

 

“Responsible Officer” means the chief executive officer, president, secretary,
any Financial Officer or other similar officer of the Company.

 

“Reset Date” has the meaning assigned to such term in Section 1.05.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments pursuant to Section 2.08 or Section 7.01.

 

“Revolving Borrowing” means a Global Tranche Borrowing or a US/UK Tranche
Borrowing.

 

“Revolving Credit Exposure” means, as to each Lender, such Lender’s Global
Tranche Credit Exposure and US/UK Tranche Credit Exposure.

 

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

 

“Sale-Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and, as part of such
arrangement, rent or lease such property or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred; provided that any such arrangement entered into within 180 days
after the acquisition, construction or substantial improvement of the subject
property shall not be deemed to be a “Sale-Leaseback Transaction.”

 

“S&P” means Standard & Poor’s.

 

“Schedule I Lender” means any Global Tranche Lender named on Schedule I to the
Bank Act (Canada).

 

“Schedule I Reference Lenders” means Bank of Montréal, Royal Bank of Canada, and
any other Schedule I Lender as may be agreed by the Company and the Canadian
Administrative Agent from time to time.

 

“Securitization Transaction” means (a) any transfer by the Company or any
Subsidiary of Receivables or interests therein (together, if the Company elects,
with all collateral securing such Receivables, all contracts and contract rights
and all guarantees or other obligations in respect of such

 

27

--------------------------------------------------------------------------------


 

Receivables, all other assets that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving such Receivables and all proceeds of any
of the foregoing) (i) to a trust, partnership, corporation or other entity
(other than the Company or a Subsidiary that is not an SPE Subsidiary), which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
indebtedness or other securities that are to receive payments from, or that
represent interests in, the cash flow derived from such Receivables or interests
in Receivables, or (ii) directly to one or more investors or other purchasers
(other than the Company or any Subsidiary that is not an SPE Subsidiary), or
(b) any transaction in which the Company or a Subsidiary incurs Indebtedness or
other obligations secured by Liens on Receivables.  The “amount” or “principal
amount” of any Securitization Transaction shall be deemed at any time to be
(A) in the case of a transaction described in clause (a) of the preceding
sentence, the aggregate principal or stated amount of the Indebtedness or other
securities referred to in such clause or, if there shall be no such principal or
stated amount, the uncollected amount of the Receivables transferred pursuant to
such Securitization Transaction net of (i) any such Receivables that have been
written off as uncollectible and (ii) any retained or other interests held by
the Company or any Subsidiary, and (B) in the case of a transaction described in
clause (b) of the preceding sentence, the aggregate outstanding principal amount
of the Indebtedness secured by Liens on the subject Receivables.  Solely for
purposes of computing clause (Y) in the definition of “Consolidated Total Debt,”
references in this definition (and in terms used in this definition) to
“Company” and “Subsidiary” shall instead be deemed to refer to MillerCoors and
its subsidiaries.¶

 

“Seller” means Anheuser-Busch InBev SA/NV, a public company organized under the
laws of Belgium.

 

“Senior Notes” means each of the (a) senior unsecured(i) any outstanding notes
issued under any of (a) the Indenture, dated as of October 6, 2010, by Molson
Coors Capital Finance ULC and among Molson Coors International LP on
September 22, 2005,, the guarantors named therein and Computershare Trust
Company of Canada, as Trustee, (b) the Indenture, dated as of May 3, 2012, by
and among Molson Coors Brewing Company, the guarantors named therein and
Deutsche Bank Trust Company Americas, as Trustee and (c) the Indenture, dated as
of September 18, 2015, by and among Molson Coors International LP, the
guarantors named therein and Computershare Trust Company of Canada, as Trustee,
in each case, as amended, restated and supplemented from time to time and
(b) series A notes issued by Molson Coors International LP on October 16,
2010.ii) any other outstanding senior notes issued by the Company or its
Subsidiaries after the date hereof pursuant to a registered public offering or
Rule 144A or other private placement.

 

“Significant Subsidiary” means (a) each Borrowing Subsidiary, (b) each
Subsidiary that on the Closing Date directly or indirectly owns or Controls any
other Significant Subsidiary, until such time as such Subsidiary no longer
directly or indirectly owns or Controls any other Significant Subsidiary,
(c) each Subsidiary identified as a Significant Subsidiary on Schedule 3.13,
(cd) each Subsidiary designated from time to time by the Company as a
Significant Subsidiary by written notice to the Administrative Agent, (de) each
Domestic Subsidiary (other than an SPE Subsidiary) that is an obligor or
Guarantor in respect of any Material Indebtedness, and (ef) each other
Subsidiary (other than an SPE Subsidiary) (i) the consolidated revenues of which
for the most recently ended period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
prior to the delivery of any such financial statements, pursuant to
Section 5.01(a) or (b) of the Existing 2012 Credit Agreement) was more than the
lesser of (A) 1% of the Company’s consolidated revenues for such period and
(B) US$200,000,000was more than) US$300,000,000 or (ii) the consolidated assets
of which as of the last day of the most recent period for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, prior to
the delivery of any such statements, pursuant to Section 5.01(a) or (b) of the
Existing 2012 Credit Agreement) were greater than 5% of the Company’s
consolidated total assets

 

28

--------------------------------------------------------------------------------


 

as of such date as shown on such financial statements.  The Company covenants
that if the total consolidated assets or the consolidated revenue of the
Significant Subsidiaries, together with the directly owned assets of the Company
and the portion of consolidated revenues directly attributable to income and
cash flows of the Company, represent less than 90% of the consolidated total
assets or consolidated revenues of the Company at any relevant date or for any
relevant period referred to above, the Company will designate Subsidiaries as
Significant Subsidiaries as contemplated by clause (c) of the preceding sentence
as necessary to eliminate such deficiency.  For purposes of making the
determinations required by this definition, the consolidated revenues and assets
of Foreign Subsidiaries shall be converted into US Dollars at the rates used in
preparing the consolidated balance sheets of the Company. ¶”Specified Event”
means an Event of Default specified in paragraph (h) or paragraph (i) of
Section 7.01.

 

“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions.¶

 

“Specified Event” means an Event of Default specified in paragraph (h) or
paragraph (i) of Section 7.01.¶

 

“Specified Refinancing Indebtedness” has the meaning set forth in
Section 6.01(a)(vii).¶

 

“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of any Subsidiary of the Company or of
any product line, business unit, line of business or division of the Company or
any of its Subsidiaries for which historical financial statements are available
(including the termination or discontinuance of activities constituting a
business) or  (b) acquisition of all or substantially all the assets of or all
the Equity Interests of any Person that will become a Subsidiary of the Company
or of any product line, business unit, line of business or division of any
Person for which historical financial statements are available any related
incurrence or repayment of Indebtedness had occurred on the first day of such
period.

 

“Statutory Reserves” means, with respect to any currency, any reserve, liquid
asset or similar requirements established by any Governmental Authority of the
United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made or funded to which banks
in such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to Loans in such currency are determined, in each case
expressed as a decimal.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantee Agreement” means aan Amended and Restated Subsidiary
Guarantee Agreement substantially in the form of Exhibit E, made by the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders, the Agents and the Issuing Banks.

 

“Subsidiary Guarantors” means each Person listed on Schedule 3.13,Subsidiary who
has executed the Subsidiary Guarantee Agreement, each Person that becomes an
Elective Guarantor pursuant to the provisions of Section 5.09(b) and who has
executed the Subsidiary Guarantee

 

29

--------------------------------------------------------------------------------


 

Agreement and each other Person that becomes party to a Subsidiary Guarantee
Agreement as a Subsidiary Guarantor, and the successors and assigns of each such
Person, but excluding any Person that ceases to be a Subsidiary Guarantor in
accordance with the provisions of the Loan Documents.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
together with any interest, penalties or additions to tax thereon.¶

 

“Term Loan Agreement” means the Term Loan Agreement dated as of December 16,
2015, as amended, restated, supplemented or otherwise modified from time to
time, among the Borrower, the lenders party thereto and Citibank, N.A., as
administrative agent.

 

“Tranche” means a category of Commitments and the extensions of credit
thereunder.  For purposes hereof, each of the following comprises a separate
Tranche:  (a) the Global Tranche Commitments, the Global Tranche Loans, the B/As
and the Global Tranche Letters of Credit, (b) the US/UK Tranche Commitments, the
US/UK Tranche Loans and the US/UK Tranche Letters of Credit and (c) any Class of
Commitments and Loans established pursuant to Section 2.08(e).

 

“Tranche Percentage” means a Global Tranche Percentage or a US/UK Tranche
Percentage.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the refinancing of the Existing
Credit Agreements, the borrowing of Loans, the issuance of Letters of Credit and
purchase and acceptance of B/As hereunder and the use of the respective proceeds
thereof on the Closing Date.

 

“Transaction Costs” means the total cost of the fees, commissions and expenses
related to the Transactions.

 

“Treaty Lender” has the meaning set forth in the definition of “Qualifying
Lender.”

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the Canadian Base Rate.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Borrowing Subsidiary” means any Borrowing Subsidiary organized under the
laws of England and Wales.¶

 

“UK Loan Party” means any Loan Party organized under the laws of England and
Wales.¶

 

“UK Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to any UK Borrowing
Subsidiary, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (b) all payments required to be made
by any UK Borrowing Subsidiary under this Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of LC
Disbursements, interest thereon and obligations to provide cash collateral and
(c) all other monetary obligations, including

 

30

--------------------------------------------------------------------------------


 

fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) any
UK Borrowing Subsidiary or any UK Loan Party under this Agreement and the other
Loan Document.

 

“UK Subsidiary” means a Subsidiary organized under the laws of England and
Wales.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is organized under
the laws of the United States of America or any state thereof.

 

“US Dollars” or “US$” refers to lawful money of the United States of America.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in
Canadian Dollars, Sterling or Euro, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to Canadian Dollars, Sterling or Euro, as the case
may be, at the time in effect under the provisions of such Section.

 

“US Issuing Bank” means DBNY, Bank of America, N.A. and each other Lender that
has become a US Issuing Bank hereunder as provided in Section 2.04(i), in each
case in its capacity as an issuer of Global Tranche and US/UK Tranche Letters of
Credit for the accounts of the Company and US Borrowing Subsidiaries hereunder,
and its successors in such capacity as provided in Section 2.04(j).  A US
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by its Affiliates, in which case the term “US Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.¶

 

“US Loan Party” means any Loan Party that is organized under the laws of the
United States of America or any state thereof.¶

 

“US Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Company or any
US Borrowing Subsidiary, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (b) all payments
required to be made by the Company or any US Borrowing Subsidiary under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding and
including the Obligations of the Company under Article VIII), of the Company,
any US Borrowing Subsidiary or any US Loan Party under this Agreement and the
other Loan Document.

 

“US/UK Tranche Borrowing” means a Borrowing comprised of US/UK Tranche Loans.

 

31

--------------------------------------------------------------------------------


 

“US/UK Tranche Commitment” means, with respect to each US/UK Tranche Lender, the
commitment of such US/UK Tranche Lender to make US/UK Tranche Loans pursuant to
Section 2.01(b) and to acquire participations in US/UK Tranche Letters of Credit
pursuant to Section 2.04, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s US/UK Tranche Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender under Section 10.04.  The initial amount of
each US/UK Tranche Lender’s US/UK Tranche Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such US/UK Tranche
Lender shall have assumed its US/UK Tranche Commitment, as applicable.  The
aggregate amount of the US/UK Tranche Commitments on the date hereof is US$0.

 

“US/UK Tranche Credit Exposure” means, on any date, the sum of (a) the aggregate
principal amount of the US/UK Tranche Loans denominated in US Dollars
outstanding on such date taking into account any such Loans to be made or repaid
on such date, (b) the US Dollar Equivalent on such date of the aggregate
principal amount of US/UK Tranche Loans denominated in Canadian Dollars,
Sterling or Euro outstanding on such date taking into account any such Loans to
be made or repaid on such date and (c) the aggregate US/UK Tranche LC Exposure
on such date.  The US/UK Tranche Credit Exposure of any Lender at any time shall
be such Lender’s US/UK Tranche Percentage of the total US/UK Tranche Credit
Exposure at such time.

 

“US/UK Tranche LC Exposure” means at any time the sum of (a) the aggregate of
the US Dollar Equivalents of the undrawn amounts of all outstanding US/UK
Tranche Letters of Credit at such time and (b) the aggregate of the US Dollar
Equivalents of the amounts of all LC Disbursements made pursuant to US/UK
Tranche Letters of Credit that have not yet been reimbursed by or on behalf of
the relevant Borrower at such time.  The US/UK Tranche LC Exposure of any Lender
at any time shall be such Lender’s US/UK Tranche Percentage of the aggregate
US/UK Tranche LC Exposure.

 

“US/UK Tranche Lender” means a Lender with a US/UK Tranche Commitment or with
outstanding US/UK Tranche Credit Exposure.

 

“US/UK Tranche Letter of Credit” means a Letter of Credit issued pursuant to
Section 2.04(a)(i) for the account of the Company or a US Borrowing Subsidiary
and designated in the applicable Borrower’s request therefor as a US/UK Tranche
Letter of Credit.

 

“US/UK Tranche Loan” means a Loan made by a US/UK Tranche Lender pursuant to
Section 2.01(b).  Each US/UK Tranche Loan denominated in US Dollars and made to
the Company or a US Borrowing Subsidiary shall be a Eurocurrency Loan or an ABR
Loan, each US/UK Tranche Loan denominated in US Dollars and made to a UK
Borrowing Subsidiary shall be a Eurocurrency Loan, each US/UK Tranche Loan
denominated in Canadian Dollars and made to the Company or a US Borrowing
Subsidiary shall be a Eurocurrency Loan and each US/UK Tranche Loan denominated
in Sterling or Euro shall be a Eurocurrency Loan.

 

“US/UK Tranche Percentage” means, with respect to any US/UK Tranche Lender, the
percentage of the total US/UK Tranche Commitments represented by such Lender’s
US/UK Tranche Commitment.  If the US/UK Tranche Commitments have terminated or
expired, the US/UK Tranche Percentages shall be determined based upon the US/UK
Tranche Commitments most recently in effect, giving effect to any assignments.¶

 

“Vancouver Brewery Sale Leaseback Transaction” means the Sale-Leaseback
Transaction relating to the Borrower’s Vancouver brewery.

 

32

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “US/UK
Tranche Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “US/UK Tranche Eurocurrency Loan”).  Borrowings also may be classified
and referred to by Class (e.g., a “US/UK Tranche Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “US/UK Tranche
Eurocurrency Borrowing”).

 

SECTION 1.03.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties.  Except as otherwise expressly provided
herein, when the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day.  All references to “knowledge” of the
Company or any Subsidiary thereof shall mean the actual knowledge of a
Responsible Officer of the Company.  All certifications to be made hereunder by
an officer or representative of a Loan Party shall be made by such person in his
or her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity. 
References herein to the taking of any action hereunder of an administrative
nature by any Borrower shall be deemed to include references to the Company
taking such action on such Borrower’s behalf and the Agents are expressly
authorized to accept any such action taken by the Company as having the same
effect as if taken by such Borrower.

 

SECTION 1.04.          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that
amounts of Indebtedness and interest expense shall be calculated hereunder
without giving effect to FAS 150 (Accounting for Certain Financial Instruments
with Characteristics of both Liabilities and Equity); provided further that if
the Company notifies the Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (it being understood
that the financial statements delivered under Section 5.01(a) or (b) shall in
all cases be prepared in accordance with GAAP as in effect at the applicable
time).  Anything in this Agreement to the contrary

 

33

--------------------------------------------------------------------------------


 

notwithstanding, any obligation of a Person under a lease (whether existing as
of the Closing Date or entered into in the future) that is not (or would not be)
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under GAAP as in effect at the time such lease is entered
into shall not be treated as a capital lease solely as a result of (x) the
adoption of any changes in, or (y) changes in the application of, GAAP after
such lease is entered into. Any financial ratios required to be maintained by
the Company pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).  The Leverage Ratio, Consolidated EBITDA,
Consolidated Total Debt, Consolidated Net Tangible Assets or any other financial
test or ratio hereunder, for any specified purpose hereunder, and for purposes
of determining compliance with the covenant under Section 6.05, shall be
calculated on a Pro Forma Basis.

 

SECTION 1.05.          Exchange Rates.

 

(a)           Not later than 1:00 p.m., New York City time, on each Calculation
Date, the Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date with respect to Canadian Dollars, Sterling or Euro and
(ii) give notice thereof to the Lenders and the Company.  The Exchange Rates so
determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”), shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 10.14 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in converting
any amounts between US Dollars and Canadian Dollars, Sterling or Euro.

 

(b)           Not later than 5:00 p.m., New York City time, on each Reset Date
and each date on which Loans denominated in Canadian Dollars, Sterling or Euro
are made, or B/As are accepted and purchased, or Letters of Credit denominated
in Canadian Dollars, Sterling or Euro are issued, the Administrative Agent shall
(i) determine the aggregate amount of each of the Global Tranche Credit Exposure
and the US/UK Tranche Credit Exposure (after giving effect to any Loans made or
repaid or B/As purchased or repaid or Letters of Credit issued, drawn or expired
on such date) and (ii) notify the Lenders and the Company of the results of such
determination.

 

SECTION 1.06.          Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time.

 

ARTICLE II
The Credits

 

SECTION 2.01.          Commitments.

 

(a)           Subject to the terms and conditions set forth herein, each Global
Tranche Lender agrees, from time to time during the Revolving Availability
Period, (i) to make Global Tranche Loans to the Company and US Borrowing
Subsidiaries in US Dollars, Canadian Dollars, Sterling and Euro, (ii) to make
Global Tranche Loans to the Canadian Borrowing Subsidiaries in Canadian Dollars
and US Dollars, (iii) to make Global Tranche Loans to the UK Borrowing
Subsidiaries in US Dollars, Sterling and Euro and (iv) to accept and purchase
drafts drawn by the Canadian Borrowing Subsidiaries in Canadian Dollars as B/As,
in each case in an aggregate principal amount at any time outstanding that will
not result in (A) such Lender’s Global Tranche Credit Exposure exceeding its
Global Tranche Commitment or (B) the

 

34

--------------------------------------------------------------------------------


 

aggregate amount of the Lenders’ Global Tranche Credit Exposures exceeding the
aggregate amount of the Global Tranche Commitments.

 

(b)           Subject to the terms and conditions set forth herein, each US/UK
Tranche Lender agrees, from time to time during the Revolving Availability
Period, (i) to make US/UK Tranche Loans to the Company and the US Borrowing
Subsidiaries in US Dollars, Sterling and Euro and (ii) to make US/UK Tranche
Loans to the UK Borrowing Subsidiaries in US Dollars, Sterling and Euro, in each
case in an aggregate principal amount at any time outstanding that will not
result in (A) such Lender’s US/UK Tranche Credit Exposure exceeding its US/UK
Tranche Commitment or (B) the aggregate amount of the Lenders’ US/UK Tranche
Credit Exposures exceeding the aggregate amount of the US/UK Tranche
Commitments.

 

SECTION 2.02.          Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)           Subject to Section 2.13, (i) each Global Tranche Borrowing shall
be comprised entirely of (A) in the case of a Borrowing denominated in US
Dollars and made by the Company, a US Borrowing Subsidiary or a Canadian
Borrowing Subsidiary, Eurocurrency Loans or ABR Loans as the applicable Borrower
may request in accordance herewith, (B) in the case of a Borrowing denominated
in US Dollars and made to a UK Borrowing Subsidiary, Eurocurrency Loans, (C) in
the case of a Borrowing denominated in Canadian Dollars and made by a Canadian
Borrowing Subsidiary, Canadian Base Rate Loans, (D) in the case of a Borrowing
denominated in Canadian Dollars and made by the Company or a US Borrowing
Subsidiary, Eurocurrency Loans and (E) in the case of a Borrowing denominated in
Sterling or Euro, Eurocurrency Loans; and (ii) each US/UK Tranche Borrowing
shall be comprised entirely of (A) in the case of a Borrowing denominated in US
Dollars and made by the Company or a US Borrowing Subsidiary, Eurocurrency Loans
or ABR Loans as the applicable Borrower may request in accordance herewith,
(B) in the case of a Borrowing denominated in US Dollars and made by a UK
Borrowing Subsidiary, Eurocurrency Loans and (C) in the case of a Borrowing
denominated in Canadian Dollars, Sterling or Euro, Eurocurrency Loans.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (in which case all payments of
principal and interest with respect to such Loan shall be owed to such branch or
Affiliate); provided that any exercise of such option shall not reduce the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement and that such Borrower’s obligation to make payments
pursuant to Section 2.16 shall not increase.

 

(c)           At the commencement of each Interest Period for any Borrowing,
such Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Borrowing or a Canadian Base Rate Borrowing may be made in an
aggregate amount that is equal to the aggregate available Global Tranche
Commitments or US/UK Tranche Commitments, as applicable, or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of (i) seven US/UK Tranche Eurocurrency Borrowings outstanding and (ii) ten
Global Tranche Eurocurrency Borrowings outstanding.

 

35

--------------------------------------------------------------------------------


 

(d)           Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

 

SECTION 2.03.          Requests for Borrowings.  To request a Borrowing, the
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Applicable Agent (and the Administrative Agent if it shall not be the
Applicable Agent) of such request by telephone (a) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of the proposed Borrowing, (b) in the case of an ABR Borrowing made by the
Company or a US Borrowing Subsidiary, not later than 11:00 a.m., Local Time on
the date of the proposed Borrowing and (c) in the case of a Canadian Base Rate
Borrowing or an ABR Borrowing made by a Canadian Borrowing Subsidiary, not later
than 1:59 p.m., Local Time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Borrowing to replace a
Eurocurrency Borrowing Request deemed ineffective pursuant to clause (i) of
Section 2.13 may be given not later than 12:00 noon, Local Time, on the date of
the proposed Borrowing; and provided further that any such notice in respect of
any Borrowing to be made on the Closing Date may be given at such later time or
on such shorter notice as the Applicable Agent may reasonably agree.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Applicable Agent (with a copy to
the Administrative Agent if it shall not be the Applicable Agent) of a written
Borrowing Request signed by the applicable Borrower, or by the Company on behalf
of the applicable Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)          the Borrower requesting such Borrowing (or on whose behalf the
Company is requesting such Borrowing);

 

(ii)          whether the requested Borrowing is to be a Global Tranche
Borrowing or a US/UK Tranche Borrowing;

 

(iii)           the currency and aggregate principal amount of the requested
Borrowing;

 

(iv)          the date of the requested Borrowing, which shall be a Business
Day;

 

(v)          the Type of the requested Borrowing;

 

(vi)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(vii)          the location and number of the applicable Borrower’s account to
which funds are to be disbursed.

 

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then (i) in the case of a Borrowing by the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, the applicable Borrower shall be
deemed to have selected US Dollars and (ii) in the case of a Borrowing by a UK
Borrowing Subsidiary, the applicable Borrower shall be deemed to have selected
Sterling.  If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (i) in the case of a Borrowing by the Company, a US
Borrowing Subsidiary or Canadian Borrowing Subsidiary denominated in US Dollars,
an ABR Borrowing, (ii) in the case of a Borrowing by a UK Borrowing Subsidiary
denominated in US Dollars, a Eurocurrency Borrowing, (iii) in the case of a
Borrowing by the Company or a US Borrowing Subsidiary denominated in Canadian
Dollars, a Eurocurrency Borrowing,

 

36

--------------------------------------------------------------------------------


 

(iv) in the case of a Borrowing by a Canadian Borrowing Subsidiary denominated
in Canadian Dollars, a Canadian Base Rate Borrowing and (v) in the case of a
Borrowing denominated in Sterling or Euro, a Eurocurrency Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Applicable Agent shall
advise each Lender that will make a Loan as part of the requested Borrowing of
the details thereof and of the amount of the Loan to be made by such Lender as
part of the requested Borrowing.

 

SECTION 2.04.          Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
(i) the Company or a US Borrowing Subsidiary may request the issuance (or the
amendment, renewal or extension) of Global Tranche Letters of Credit or US/UK
Tranche Letters of Credit denominated in US Dollars, Canadian Dollars, Sterling
or Euro to be issued by any US Issuing Bank and (ii) a Canadian Borrowing
Subsidiary may request the issuance (or the amendment, renewal or extension) of
Global Tranche Letters of Credit denominated in US Dollars or Canadian Dollars
to be issued by any Canadian Issuing Bank, in each case in a form reasonably
acceptable to the Applicable Agent and the applicable Issuing Bank, at any time
and from time to time during the Revolving Availability Period.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by any Borrower to, or entered into by such Borrower with,
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control, and any representation, warranty, covenant or
indemnification contained in or security interest, assignment or other lien
purported to be created by any such application or agreement and not contained
herein or created hereby shall be of no effect.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the applicable
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Applicable Agent (and the
Administrative Agent if it shall not be the Applicable Agent) (at least three
Business Days in advance of the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount and currency of
such Letter of Credit, whether such Letter of Credit is to be a Global Tranche
Letter of Credit or a US/UK Tranche Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
enable the applicable Issuing Bank to prepare, amend, renew or extend such
Letter of Credit.  If requested by an Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$100,000,000, (ii) the portion of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank shall not exceed the LC Commitment of such
Issuing Bank, (iii) the aggregate Global Tranche Credit Exposures will not
exceed the aggregate Global Tranche Commitments, and (iv) the aggregate US/UK
Tranche Credit Exposures will not exceed the aggregate US/UK Tranche
Commitments.

 

(c)           Expiration Date.  Each Letter of Credit shall, except as provided
below in this paragraph, expire at or prior to the close of business on the
earlier of (i) the date one year after the date of the

 

37

--------------------------------------------------------------------------------


 

issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.  Any Letter of Credit may provide
by its terms that it may be extended for additional successive one-year periods
under customary “evergreen” provisions on terms reasonably acceptable to the
applicable Issuing Bank; provided that, except as provided below in this
paragraph, no Letter of Credit may be extended automatically or otherwise beyond
the date that is five Business Days prior to the Maturity Date.  Notwithstanding
the foregoing, any Issuing Bank in respect of any outstanding Letter of Credit
may extend the date of expiration of such Letter of Credit to a date after the
date that is five Business Days prior to the Maturity Date on such terms and
subject to such conditions as may be agreed to between such Issuing Bank, the
Company and the applicable Borrower, and any agreement made by the Company or
the applicable Borrower to induce an Issuing Bank so to extend the date of
expiration of any Letter of Credit (i) shall be set forth in a notice delivered
by the Company to the Administrative Agent promptly after the extension of the
date of expiration of such Letter of Credit and (ii) shall for all purposes of
this Agreement be deemed to be a covenant contained in Article VI hereof.  Each
Issuing Bank, by extending the date of expiration of any Letter of Credit beyond
the Maturity Date, will be deemed to have agreed that no Lender shall have any
obligation under Section 2.04(d) in respect of any LC Disbursement resulting
from a drawing made under such Letter of Credit after the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, (i) in
the case of a Global Tranche Letter of Credit, the Issuing Bank in respect of
such Letter of Credit hereby grants to each Global Tranche Lender, and each
Global Tranche Lender hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Global Tranche Lender’s Global Tranche
Percentage of the aggregate amount available to be drawn under such Letter of
Credit and (ii) in the case of a US/UK Tranche Letter of Credit, the Issuing
Bank in respect of such Letter of Credit hereby grants to each US/UK Tranche
Lender, and each US/UK Tranche Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such US/UK Tranche Lender’s
US/UK Tranche Percentage of the aggregate amount available to be drawn under
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Applicable Agent, for the account of the applicable Issuing Bank, such Lender’s
Global Tranche Percentage or US/UK Tranche Percentage, as the case may be, of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section (or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason), in each case in the currency of such LC
Disbursement.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Global Tranche Commitments or US/UK Tranche Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)           Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Applicable Agent an amount equal to such LC
Disbursement, in the currency in which such LC Disbursement shall have been
made, not later than 12:00 noon, Local Time, on the date three Business Days
after the date that such LC Disbursement is made, if the applicable Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., Local
Time, on the date such LC Disbursement is made, or, if such notice has not been
received by the applicable Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on (A) the date three Business Days after the
date that the applicable Borrower receives such notice, if such notice is
received prior to 11:00 a.m., Local Time, on the day of receipt, or (B) the date
four Business Days after the date that the applicable Borrower receives

 

38

--------------------------------------------------------------------------------


 

such notice, if such notice is not received prior to such time on the day of
receipt; provided that the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with (i) in the case of a payment relating to a Letter of
Credit issued for the account of the Company or a US Borrowing Subsidiary, an
ABR Borrowing (in the case of a Letter of Credit denominated in US Dollars) or a
Eurocurrency Borrowing, or (ii) in the case of a payment relating to a Letter of
Credit issued for the account of a Canadian Borrowing Subsidiary, a Canadian
Base Rate Borrowing or a B/A drawing (in the case of a Letter of Credit
denominated in Canadian Dollars), an ABR Loan (in the case of a Letter of Credit
denominated in US Dollars) or a Eurocurrency Loan (in the case of a Letter of
Credit denominated in US Dollars), and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Borrowing.  Promptly following receipt by the Applicable Agent of
any payment from the applicable Borrower pursuant to this paragraph, the
Applicable Agent shall distribute such payment to the applicable Issuing Bank
or, to the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and the applicable Issuing
Bank as their interests may appear.  If the applicable Borrower fails to make
such payment when due, directly or through a Borrowing, then, upon notice from
the applicable Issuing Bank to the applicable Borrower and the Applicable Agent,
the Applicable Agent shall notify each applicable Lender of the applicable LC
Disbursement, the amount and currency of the payment then due from the
applicable Borrower in respect thereof and the percentage of such LC
Disbursement allocated to such Lender, which shall be (i) in the case of a
Global Tranche Letter of Credit, such Lender’s Global Tranche Percentage of such
amount and (ii) in the case of a US/UK Tranche Letter of Credit, such Lender’s
US/UK Tranche Percentage of such amount.  Promptly following receipt of such
notice, each applicable Lender shall pay to the Applicable Agent its allocated
percentage of the payment then due from the applicable Borrower in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Applicable Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the applicable Lenders.  Any
payment made by a Lender pursuant to this paragraph to reimburse an Issuing Bank
for any LC Disbursement (other than the funding of Loans as contemplated above)
shall not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  Without limiting the application of the
other provisions of this Section 2.04(f), the Borrowers’ obligations to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement or any other Loan Document, or any term or
provision herein or therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of set-off against, the
Borrowers’ obligations hereunder.  None of the Agents, the Lenders or the
Issuing Banks, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the

 

39

--------------------------------------------------------------------------------


 

extent permitted by applicable law) suffered by the applicable Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of an Issuing Bank (as
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Each Issuing Bank shall promptly
notify the Applicable Agent and the applicable Borrower by telephone (confirmed
by telecopy) of such demand for payment after such Issuing Bank has made an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the applicable Borrower of its obligation to
reimburse the applicable Issuing Bank and the applicable Lenders with respect to
any such LC Disbursement.

 

(h)           Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement, at (i) in the case of any LC Disbursement in
respect of a Letter of Credit denominated in US Dollars, the rate per annum then
applicable to ABR Loans, (ii) in the case of any LC Disbursement in respect of a
Letter of Credit denominated in Canadian Dollars, the rate per annum then
applicable to Canadian Base Rate Loans, (iii) in the case of any LC Disbursement
in respect of a Letter of Credit denominated in Sterling, the Bank of England
Base Rate plus the Applicable Rate then applicable to Eurocurrency Loans and
(iv) in the case of any LC Disbursement in respect of a Letter of Credit
denominated in Euro, the European Central Bank Base Rate plus the Applicable
Rate then applicable to Eurocurrency Loans; provided that, at all times after
the applicable Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse an
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)            Designation of Additional Issuing Banks.  From time to time, the
Company may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below; provided, that no Lender shall be designated as an
Issuing Bank if, after giving effect to such designation, there would be more
than four Issuing Banks in addition to the number of Issuing Banks on the
Closing Date.  The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an Issuing Bank Agreement, which shall state
whether such Lender is to be a US Issuing Bank or a Canadian Issuing Bank and be
executed by such Lender, the Company and the Administrative Agent, and from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of a US Issuing Bank or a Canadian Issuing Bank, as the
case may be, under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “US Issuing
Bank” or “Canadian Issuing Bank” shall be deemed to include such Lender in its
capacity as a US Issuing Bank or Canadian Issuing Bank, as applicable.

 

40

--------------------------------------------------------------------------------


 

(j)            Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent
(which agreement shall not be unreasonably withheld), the replaced Issuing Bank
and the successor Issuing Bank.  The Administrative Agent shall notify the
Lenders of any such replacement of any Issuing Bank.  At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “US Issuing Bank” (if the
replaced Issuing Bank is a US Issuing Bank) or “Canadian Issuing Bank” (if the
replaced Issuing Bank is a Canadian Issuing Bank) and the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require. 
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

(k)           Cash Collateralization.  If the Commitments shall have been
terminated or an Event of Default shall have occurred and be continuing and the
Commitments hereunder terminated and the Loans hereunder accelerated, then the
Company shall deposit in an account with the Applicable Agent, in the name of
the Applicable Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Specified Event with respect to the Company.  Such deposit shall be held by the
Applicable Agent as collateral for the payment and performance of the
obligations of the Loan Parties under the Loan Documents.  The Applicable Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  At the request of the Company, amounts so
deposited shall be invested by the Applicable Agent, at the Company’s risk and
expense, in high quality overnight or short-term cash equivalent investments of
prime financial institutions (which may include any Applicable Agent) maturing
prior to the date or dates on which the Applicable Agent anticipates that such
amounts will be applied as required by this paragraph.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Applicable Agent to reimburse any Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) be applied to satisfy
other obligations of the Company under this Agreement.  If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

 

(l)            Issuing Bank Agreement.  Unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, the face amount and currency of such
Letter of Credit, the expiry date of such Letter of Credit (after giving effect
to any such amendment, renewal or extension), the Borrower for whose account
such Letter of Credit was issued and whether such Letter of Credit is a Global
Tranche Letter of Credit or a US/UK Tranche Letter of Credit, (ii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date,
amount and currency of such LC Disbursement and the Letter of Credit to which it
relates, (iii) on any Business Day on which the Borrower reimburses an LC
Disbursement required to be reimbursed to such Issuing Bank, the date, amount
and currency of

 

41

--------------------------------------------------------------------------------


 

such reimbursement and the Letter of Credit to which it relates, (iv) promptly
following the expiry of any Letter of Credit issued by it, the identity and
amount of such Letter of Credit, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount and currency of such
LC Disbursement, (v) on or promptly after the last Business Day of each month, a
listing of all the outstanding Letters of Credit issued by such Issuing Bank,
setting forth as to each such Letter of Credit its amount, currency and expiry
date, the Borrower for whose account it was issued and whether such Letter of
Credit is a Global Tranche Letter of Credit or a US/UK Tranche Letter of Credit,
and (vi) on any other Business Day, such other information related to Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request.  Each Issuing Bank agrees that it will not issue or increase the amount
of any Letter of Credit without first obtaining written confirmation from the
Administrative Agent that such issuance or increase is then permitted under this
Agreement.

 

SECTION 2.05.          Canadian Bankers’ Acceptances.

 

(a)           Each acceptance and purchase of B/As of a single Contract Period
pursuant to Section 2.01(a) or Section 2.07 shall be made ratably by the Global
Tranche Lenders in accordance with the amounts of their Global Tranche
Commitments.  The failure of any Global Tranche Lender to accept any B/A
required to be accepted by it shall not relieve any other Global Tranche Lender
of its obligations hereunder; provided that the Global Tranche Commitments are
several and no Global Tranche Lender shall be responsible for any other Global
Tranche Lender’s failure to accept B/As as required.  Each Lender at its option
may accept and purchase any B/A by causing any Canadian lending office or
Canadian Affiliate of such Lender to accept and purchase such B/A, and all
references in this Section to “Lender” shall apply to any such Canadian lending
office or Canadian Affiliate of such Lender.

 

(b)           The B/As of a single Contract Period accepted and purchased on any
date shall be in an aggregate amount that is an integral multiple of
Cdn.$1,000,000 and not less than Cdn.$5,000,000.  If any Global Tranche Lender’s
ratable share of the B/As of any Contract Period to be accepted on any date
would not be an integral multiple of Cdn.$100,000, the face amount of the B/As
accepted by such Lender may be increased or reduced to the nearest integral
multiple of Cdn.$100,000 by the Canadian Administrative Agent in its sole
discretion.  B/As of more than one Contract Period may be outstanding at the
same time; provided that there shall not at any time be more than a total of
seven B/A Drawings outstanding, or such greater number agreed to by the Canadian
Administrative Agent.

 

(c)           To request an acceptance and purchase of B/As, a Canadian
Borrowing Subsidiary shall notify the Canadian Administrative Agent of such
request by telephone or by telecopy not later than 10:00 a.m., Local Time, one
Business Day before the date of such acceptance and purchase.  Each such request
shall be irrevocable and, if telephonic, shall be confirmed promptly by hand
delivery or telecopy to the Canadian Administrative Agent of a written request
in a form approved by the Canadian Administrative Agent and signed by such
Borrower.  Each such telephonic and written request shall specify the following
information:

 

(i)      the aggregate face amount of the B/As to be accepted and purchased;

 

(ii)     the date of such acceptance and purchase, which shall be a Business
Day;

 

(iii)    the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and

 

42

--------------------------------------------------------------------------------


 

(iv)    the location and number of the Canadian Borrowing Subsidiary’s account
to which any funds are to be disbursed.  If no Contract Period is specified with
respect to any requested acceptance and purchase of B/As, then the Canadian
Borrowing Subsidiary shall be deemed to have selected a Contract Period of 30
days’ duration.

 

Promptly following receipt of a request in accordance with this paragraph, the
Canadian Administrative Agent shall advise each Global Tranche Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Lender.

 

(d)           Each Canadian Borrowing Subsidiary hereby appoints each Global
Tranche Lender as its attorney to sign and endorse on its behalf, manually or by
facsimile or mechanical signature, as and when deemed necessary by such Lender,
blank forms of B/As, each Lender hereby agreeing that it will not sign or
endorse B/As in excess of those required in connection with B/A Drawings that
have been requested by the Canadian Borrowing Subsidiaries hereunder.  It shall
be the responsibility of each Global Tranche Lender to maintain an adequate
supply of blank forms of B/As for acceptance under this Agreement.  Each
Canadian Borrowing Subsidiary recognizes and agrees that all B/As signed and/or
endorsed on its behalf by any Global Tranche Lender in accordance with such
Canadian Borrowing Subsidiary’s written request shall bind such Canadian
Borrowing Subsidiary as fully and effectually as if manually signed and duly
issued by authorized officers of such Canadian Borrowing Subsidiary.  Each
Global Tranche Lender is hereby authorized to issue such B/As endorsed in blank
in such face amounts as may be determined by such Lender; provided that the
aggregate face amount thereof is equal to the aggregate face amount of B/As
required to be accepted by such Lender in accordance with such Canadian
Borrowing Subsidiary’s written request.  No Global Tranche Lender shall be
liable for any damage, loss or claim arising by reason of any loss or improper
use of any such instrument unless such loss or improper use results from the bad
faith, gross negligence or willful misconduct of such Lender.  Each Global
Tranche Lender shall maintain a record with respect to B/As (i) received by it
from the Canadian Administrative Agent in blank hereunder, (ii) voided by it for
any reason, (iii) accepted and purchased by it hereunder and (iv) canceled at
their respective maturities.  Each Global Tranche Lender further agrees to
retain such records in the manner and for the periods provided in applicable
provincial or Federal statutes and regulations of Canada and to provide such
records to each Canadian Borrowing Subsidiary upon its request and at its
expense.  Upon request by any Canadian Borrowing Subsidiary, a Global Tranche
Lender shall cancel all forms of B/A that have been pre-signed or pre-endorsed
on behalf of such Canadian Borrowing Subsidiary and that are held by such Global
Tranche Lender and are not required to be issued pursuant to this Agreement.

 

(e)           Drafts of each Canadian Borrowing Subsidiary to be accepted as
B/As hereunder shall be signed as set forth in paragraph (d) above. 
Notwithstanding that any Person whose signature appears on any B/A may no longer
be an authorized signatory for any of the Lenders or such Canadian Borrowing
Subsidiary at the date of issuance of such B/A, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and any such B/A so signed and
properly completed shall be binding on such Canadian Borrowing Subsidiary.

 

(f)            Upon acceptance of a B/A by a Lender, such Lender shall purchase
such B/A from the applicable Canadian Borrowing Subsidiary at the Discount Rate
for such Lender applicable to such B/A accepted by it and provide to the
Canadian Administrative Agent the Discount Proceeds for the account of such
Canadian Borrowing Subsidiary as provided in Section 2.06.  The acceptance fee
payable by the applicable Canadian Borrowing Subsidiary to a Lender under
Section 2.11 in respect of each B/A accepted by such Lender shall be set off
against the Discount Proceeds payable by such Lender under this paragraph. 
Notwithstanding the foregoing, in the case of any B/A Drawing resulting from the
conversion or continuation of a B/A Drawing or Global Tranche Loan pursuant to
Section 2.07, the net amount that

 

43

--------------------------------------------------------------------------------


 

would otherwise be payable to such Canadian Borrowing Subsidiary by each Lender
pursuant to this paragraph will be applied as provided in Section 2.07(e).

 

(g)           Each Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/A’s accepted and purchased by it
(it being understood that no such sale, rediscount or disposition shall
constitute an assignment or participation of any Commitment hereunder).

 

(h)           Each B/A accepted and purchased hereunder shall mature at the end
of the Contract Period applicable thereto.

 

(i)            Subject to applicable law, each Canadian Borrowing Subsidiary
waives presentment for payment and any other defense to payment of any amounts
due to a Lender in respect of a B/A accepted and purchased by it pursuant to
this Agreement which might exist solely by reason of such B/A being held, at the
maturity thereof, by such Lender in its own right and each Canadian Borrowing
Subsidiary agrees not to claim any days of grace if such Lender as holder sues
such Canadian Borrowing Subsidiary on the B/A for payment of the amounts payable
by such Canadian Borrowing Subsidiary thereunder.  On the last day of the
Contract Period of a B/A, or such earlier date as may be required pursuant to
the provisions of this Agreement, each Canadian Borrowing Subsidiary shall pay
the Lender that has accepted and purchased such B/A the full face amount of such
B/A, and after such payment such Canadian Borrowing Subsidiary shall have no
further liability in respect of such B/A and such Lender shall be entitled to
all benefits of, and be responsible for all payments due to third parties under,
such B/A.

 

(j)            At the option of each Canadian Borrowing Subsidiary and any
Global Tranche Lender, B/As under this Agreement to be accepted by that Lender
may be issued in the form of depository bills for deposit with The Canadian
Depository for Securities Limited pursuant to the Depository Bills and Notes Act
(Canada).  All depository bills so issued shall be governed by the provisions of
this Section 2.05.

 

(k)           If a Global Tranche Lender is not a chartered bank under the Bank
Act (Canada) or if a Global Tranche Lender notifies the Canadian Administrative
Agent in writing that it is otherwise unable to accept B/As, such Lender will,
instead of accepting and purchasing B/As, make a Loan (a “B/A Equivalent Loan”)
to the applicable Canadian Borrowing Subsidiary in the amount and for the same
term as each draft which such Lender would otherwise have been required to
accept and purchase hereunder.  Each such Lender will provide to the Canadian
Administrative Agent the Discount Proceeds of such B/A Equivalent Loan for the
account of the applicable Canadian Borrowing Subsidiary in the same manner as
such Lender would have provided the Discount Proceeds in respect of the draft
which such Lender would otherwise have been required to accept and purchase
hereunder.  Each such B/A Equivalent Loan will bear interest at the same rate
that would result if such Lender had accepted (and been paid an acceptance fee)
and purchased (on a discounted basis) a B/A for the relevant Contract Period (it
being the intention of the parties that each such B/A Equivalent Loan shall have
the same economic consequences for the Lenders and the applicable Canadian
Borrowing Subsidiary as the B/A that such B/A Equivalent Loan replaces).  All
such interest shall be paid in advance on the date such B/A Equivalent Loan is
made, and will be deducted from the principal amount of such B/A Equivalent Loan
in the same manner in which the Discount Proceeds of a B/A would be deducted
from the face amount of the B/A.  Subject to the repayment requirements of this
Agreement, on the last day of the relevant Contract Period for such B/A
Equivalent Loan, the applicable Canadian Borrowing Subsidiary shall be entitled
to convert each such B/A Equivalent Loan into another type of Loan, or to roll
over each such B/A Equivalent Loan into another B/A Equivalent Loan, all in
accordance with the applicable provisions of this Agreement.

 

44

--------------------------------------------------------------------------------


 

(l)            Notwithstanding any provision hereof but subject to
Section 2.10(b), the Borrowers may not prepay any B/A Drawing other than on the
last day of its Contract Period.

 

(m)          For greater certainty, all provisions of this Agreement which are
applicable to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent
Loans.

 

SECTION 2.06.          Funding of Borrowings and B/A Drawings.

 

(a)           Each Lender shall make each Loan and disburse the Discount
Proceeds (net of applicable acceptance fees) of each B/A to be accepted and
purchased by it on the proposed date thereof by wire transfer of immediately
available funds in the applicable currency by 12:00 noon, Local Time, to the
account of the Applicable Agent most recently designated by it for such purpose
for Loans of such Class and currency by notice to the applicable Lenders and
(B) the Applicable Agent will make such Loans or Discount Proceeds available to
the relevant Borrower by crediting the amounts so received, in like funds by
2:00 p.m., Local Time, to an account of such Borrower notified by such Borrower
to the Applicable Agent; provided, that the proceeds of any Loans or B/A Drawing
made to finance the reimbursement of an LC Disbursement shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)           Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date (or, in the case of any ABR Borrowing or
Canadian Base Rate Borrowing, prior to 12:00 noon, Local Time, on the date of
such Borrowing is to be made) of any Borrowing or acceptance and purchase of
B/As that such Lender will not make available to the Applicable Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Applicable Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing or the applicable Discount
Proceeds (net of applicable acceptance fees) available to the Applicable Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Applicable Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Applicable Agent,
at (i) in the case of such Lender, the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount or (ii) in the case
of such Borrower, the interest rate applicable to the subject Loan or the
applicable Discount Rate and pro-rated acceptance fee, as the case may be
(subject to the return of such interest as provided in the next sentence).  If
such Lender pays such amount to the Applicable Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing or such Lender’s
purchase of B/As and the Applicable Agent shall return to such Borrower any
amount (including interest) paid by such Borrower to the Applicable Agent
pursuant to this paragraph.

 

SECTION 2.07.          Interest Elections and Contract Periods.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.  Each
B/A Drawing shall have a Contract Period as specified in the applicable request
therefor.  Thereafter, the relevant Borrower may elect to convert such Borrowing
or B/A Drawing to a different Type or to continue such Borrowing or B/A Drawing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section and on terms consistent with the other
provisions of this Agreement, it being understood that (i) no Borrowing or B/A
Drawing may be converted to a Borrowing or B/A Drawing denominated in a
different currency, (ii) no B/A Drawing may be converted or continued other than
at the end of the Contract Period applicable thereto and (iii) no Borrowing or
B/A Drawing denominated in Canadian Dollars may be converted to a

 

45

--------------------------------------------------------------------------------


 

Eurocurrency Borrowing.  A Borrower may elect different options with respect to
different portions of an affected Borrowing or B/A Drawing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing or purchasing the B/As comprising the B/A Drawing, as
the case may be, and the Loans or B/As comprising each such portion shall be
considered a separate Borrowing or B/A Drawing.

 

(b)           To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Applicable Agent of such election by
telephone (i) in the case of an election that would result in a Borrowing, by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election, and (ii) in the case of an
election that would result in a B/A Drawing or the continuation of a B/A
Drawing, by the time and date that a request would be required under
Section 2.05 if such Borrower were requesting an acceptance and purchase of B/As
to be made on the effective date of such election.  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Applicable Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the relevant Borrower, or by the Company on its behalf.  Notwithstanding any
contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02 or
Section 2.05, as applicable:

 

(i)      the Borrowing or B/A Drawing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing or B/A Drawing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting Borrowing
or B/A Drawing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)    in the case of an election resulting in a Borrowing, the Type of the
resulting Borrowing; and

 

(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period,” and in the case of an election of a B/A Drawing, the Contract Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Contract Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing or a B/A
Drawing but does not specify an Interest Period or a Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration or a Contract Period of 30 days’ duration, as applicable. 
Promptly following receipt of an Interest Election Request, the Applicable Agent
shall advise each Lender holding a Loan to which such request relates of the
details thereof and of such Lender’s portion of each resulting Borrowing or B/A
Drawing.

 

(d)           If a Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing or B/A Drawing, then (i) in the case of
a Borrowing denominated in US Dollars,

 

46

--------------------------------------------------------------------------------


 

unless such Borrowing is repaid as provided herein, such Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, (ii) in the case of any B/A Drawing, unless such B/A Drawing is repaid
as provided herein, such Borrower shall be deemed to have selected a Contract
Period of 30 days’ duration and (iii) in the case of a Borrowing denominated in
Sterling or Euros, such Borrower shall be deemed to have elected to continue
such Borrowing with an Interest Period of one month’s duration.

 

(e)           Upon the conversion of any Borrowing (or portion thereof), or the
continuation of any B/A Drawing (or portion thereof), to or as a B/A Drawing,
the net amount that would otherwise be payable to a Borrower by each Lender
pursuant to Section 2.05(f) in respect of such new B/A Drawing shall be applied
against the principal of the Loan made by such Lender as part of such Borrowing
(in the case of a conversion), or the reimbursement obligation owed to such
Lender under Section 2.05(i) in respect of the B/As accepted by such Lender as
part of such maturing B/A Drawing (in the case of a continuation), and such
Borrower shall pay to the Canadian Administrative Agent for the account of such
Lender an amount equal to the difference between the principal amount of such
Loan or the aggregate face amount of such maturing B/As, as the case may be, and
such net amount.

 

SECTION 2.08.          Termination, Reduction, Increase and Extension of
Commitments.

 

(a)           Unless previously terminated, the Commitments shall automatically
terminate on the Maturity Date.

 

(b)           The Company may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum, or the entire
amount of the Commitments of such Class, (ii) the Company will not terminate or
reduce the Global Tranche Commitments if, after giving effect to any concurrent
prepayment of the Global Tranche Loans in accordance with Section 2.10, the
aggregate Global Tranche Credit Exposures would exceed the aggregate Global
Tranche Commitments and (iii) the Company shall not terminate or reduce the
US/UK Tranche Commitments if, after giving effect to any concurrent prepayment
of the US/UK Tranche Loans in accordance with Section 2.10, the aggregate US/UK
Tranche Credit Exposures would exceed the aggregate US/UK Tranche Commitments.

 

(c)           The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction (or such shorter period as the Administrative Agent
shall reasonably agree), specifying the effective date of such election. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Canadian Administrative Agent and the applicable Lenders of the
contents thereof.  Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities or debt securities or the
consummation of a Specified Transaction, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments of any Class shall be permanent.  Except as
provided in Section 2.08(e), each reduction of the Commitments of any
Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

(d)           The Company may, by written notice to the Administrative Agent,
request that the total Commitments under any Tranche be increased (a “Commitment
Increase”) by an amount for each increased Tranche of not less than
US$15,000,000 or an integral multiple of US$5,000,000 in excess

 

47

--------------------------------------------------------------------------------


 

thereof; provided that the aggregate amount of increases under all Tranches
pursuant to this sentence shall not exceed the sum of (A)(1) US $250,000,000
minus the aggregate amount by which the Commitments shall theretofore have been
increased pursuant to clause (A)(1) of paragraph (e) below plus (2) an unlimited
amount so long as immediately after giving effect to such Commitment Increase,
the Leverage Ratio shall not exceed 3.50:1.00 on a pPro fForma bBasis, at any
time after the Closing Date at the request of the Company and with the consent
of the lenders whose commitments are to be increased and (B) the aggregate
amount by which new Commitments of any Class established pursuant to
Section 2.08 shall exceed the simultaneous reductions in the Global Tranche
Commitments and/or the US/UK Tranche Commitments of the Lenders participating in
such new Class.  Such notice shall set forth the amount of the requested
increase in each Tranche and the date (the “Increase Effective Date”) on which
such increase is requested to become effective (which shall be not less than 10
Business Days or more than 45 days after the date of such notice); provided that
any existing Lender approached to provide all or a portion of the Commitment
Increase may decline, in its sole discretion, to provide all or a portion of
such portion of the Commitment Increase.  Each Commitment Increase will be
effected by a joinder agreement (the “Increase Joinder”) executed by the
Company, the Administrative Agent, the Issuing Banks and each Lender providing a
portion of such Commitment Increase, in form and substance of Exhibit G attached
hereto or otherwise reasonably satisfactory to each of them.  The Increase
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate
in the opinion of the Administrative Agent and the Issuing Banks to effect the
Commitment Increase.  Notwithstanding anything to the contrary in this
Agreement, each of the parties hereto hereby agrees that, at the time of the
execution of an Increase Joinder, this Agreement and the other Loan Documents
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Commitment Increase evidenced thereby.  Any such
deemed amendment may be effected by the Administrative Agent with the Borrower’s
consent and furnished to the other parties hereto.  On the Increase Effective
Date, (A) the aggregate principal amount of the Loans outstanding under each
Tranche under which a Commitment Increase will become effective (the “Initial
Loans” under such Tranche) immediately prior to giving effect to the applicable
Commitment Increase on the Increase Effective Date shall be deemed to be repaid,
(B) after the effectiveness of the Commitment Increase, the Borrowers holding
Commitments under such Tranche shall be deemed to have made new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Loans under such Tranche and of the types and
for the Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03, (C) each Lender under such
Tranche shall pay to the Applicable Agent in same day funds an amount equal to
the difference, if positive, between (x) such Lender’s Tranche Percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (y) such Lender’s Tranche Percentage (calculated without giving
effect to the Commitment Increase) of the Initial Loans, (D) after the
Applicable Agent receives the funds specified in clause (C) above, the
Applicable Agent shall pay to each Lender under such Tranche the portion of such
funds that is equal to the difference, if positive, between (1) such Lender’s
Tranche Percentage (calculated without giving effect to the Commitment Increase)
of the Initial Loans and (2) such Lender’s Tranche Percentage (calculated after
giving effect to the Commitment Increase) of the amount of the Subsequent
Borrowings, (E) each Lender shall be deemed to hold its Tranche Percentage of
each Subsequent Borrowing (each calculated after giving effect to the Commitment
Increase) and (F) each applicable Borrower shall pay each applicable Lender any
and all accrued but unpaid interest on the Initial Loans.  The deemed payments
made pursuant to clause (A) above in respect of each Eurocurrency Loan or B/A
Equivalent Loan shall be subject to indemnification by the Borrowers pursuant to
the provisions of Section 2.15 if the Increase Effective Date occurs other than
on the last day of the Interest Period relating thereto and breakage costs
actually result therefrom.  Notwithstanding the foregoing, no increase in the
Commitments under any Tranche (or in any Commitment of any Lender) or addition
of any Lender providing any Commitment Increase shall become effective under
this Section unless, (A) on the date of such increase, the conditions set forth
in paragraphs (a) and (b) of Section 4.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such

 

48

--------------------------------------------------------------------------------


 

date and executed by a Financial Officer of the Company, (B) the Company shall
be in pro forma compliance with Section 6.05 (calculated using the Consolidated
Total Debt as of such date immediately after giving effect to the Commitment
Increase) and (C) the Administrative Agent shall have received (with sufficient
copies for each of the Lenders) documents consistent with those delivered
pursuant to Section 4.01 (including, at the request of the Administrative Agent,
legal opinions) as to the corporate power and authority of the applicable
Borrowers to borrow hereunder after giving effect to such increase, all in form
and substance reasonably satisfactory to the Administrative Agent.

 

(e)           Notwithstanding anything in Section 10.02 or elsewhere in this
Agreement to the contrary, in the event the Company shall desire to designate
after the date hereof as Borrowing Subsidiaries hereunder one or more
Subsidiaries organized under the laws of Canada or any political subdivision
thereof and shall determine that payments of interest or fees by any such
Subsidiary to one or more of the Global Tranche Lenders would be subject to
withholding taxes if made under the arrangements provided for herein, the
Company may request Lenders selected by it that would be able to receive such
payments free of withholding taxes to establish hereunder an additional Class of
Commitments under which Loans would be made available to such Borrowing
Subsidiaries and, if the Company shall so elect, to the Company and one or more
other Borrowing Subsidiaries, and, subject to the provisions of the following
sentence, the Company may increase total Commitments in connection with the
establishment of such Class.  Subject to the provisions of this paragraph, any
such additional Class of Commitments may be established by a written amendment
to this Agreement entered into by the Company, the Administrative Agent, each
Issuing Bank and each Lender that shall agree to provide a Commitment of such
Class, and shall not require the consent of any other Lender; provided, that: 
(i) the aggregate outstanding principal amount of the new Commitments of any
Class established pursuant to this paragraph shall not, without the consent of
the Required Lenders, exceed the sum of (A)(1) US$250,000,000 minus the
aggregate amount by which the Commitments shall theretofore have been increased
pursuant to clause (A)(1) of paragraph (d) above plus (2) an unlimited amount so
long as immediately after giving effect to such new Commitments, the Leverage
Ratio shall not exceed 3.50:1.00 on a pPro fForma bBasis and (B) the aggregate
amount of any simultaneous reductions of the Global Tranche Commitments and/or
the US/UK Tranche Commitments of the Lenders extending Commitments as part of
such new Class (and any such reductions may, notwithstanding any other provision
of this Agreement, be effected by the amendment agreement establishing such new
Class without any corresponding reduction of the Commitments of the other Global
Tranche Lenders or US/UK Tranche Lenders, as the case may be); and (ii) the
terms applicable to the Commitments and Borrowings of any new Class shall be the
same as those applicable to the original Classes except as required or deemed
appropriate by the Company, the Administrative Agent and the Issuing Banks to
make the Commitments and Loans of such new Class available to the intended
Borrowing Subsidiaries.  Any such amendment agreement shall, subject to the
preceding sentence, amend the provisions of this Agreement and the other Loan
Documents to set forth the terms of such new Class and the Borrowings thereunder
and make such other amendments to this Agreement (including to Sections 2.17,
7.02 and 10.02) as shall be necessary or appropriate in the judgment of the
Company and the Administrative Agent to make the benefits of this Agreement
available to the Lenders participating in such new Class.  Further, any such
amendment agreement shall amend the provisions of this Agreement (including the
definition of Excluded Taxes and Section 2.16) as shall be necessary or
appropriate in the judgment of the Company, the Administrative Agent and the
Issuing Banks to ensure that payments by or to Lenders participating in such new
Class shall not be subject to withholding taxes imposed by Canada and the United
States in effect on the date each such Lender becomes a participant in the new
Class.  The Commitments, Loans and Borrowings of any Class established pursuant
to this paragraph shall constitute Commitments, Loans and Borrowings under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees created by the Subsidiary Guarantee Agreement to the
extent provided therein.

 

49

--------------------------------------------------------------------------------


 

SECTION 2.09.          Repayment of Loans and B/As; Evidence of Debt.

 

(a)           Each Borrower hereby unconditionally promises to pay to the
Applicable Agent for the accounts of the applicable Lenders (i) the then unpaid
principal amount of each Borrowing of such Borrower on the Maturity Date and
(ii) the face amount of each B/A, if any, accepted by such Lender as provided in
Section 2.05.  Each Borrower agrees to repay the principal amount of each Loan
or B/A made to or drawn by such Borrower and the accrued interest on such Loan
in the currency of such Loan or B/A.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made or B/A accepted by such Lender, including
the amounts of principal and interest and amounts in respect of B/As payable and
paid to such Lender from time to time hereunder.

 

(c)           The Administrative Agent shall maintain accounts (including the
Register described in Section 10.04) in which it shall record (i) the amount of
each Loan made hereunder, the Class, Type and currency thereof and the Interest
Period applicable thereto, (ii) the amount of each B/A accepted and purchased
hereunder and the Contract Period applicable thereto, (iii) the amount and
currency of each Letter of Credit issued hereunder, (iv) the amount of any
principal, interest or other amount due and payable or to become due and payable
from each Borrower to any Lender hereunder and (v) the amounts received by any
Agent hereunder for the accounts of the Lenders and each Lender’s share
thereof.  The Administrative Agent shall make the information in such accounts
available to the Canadian Administrative Agent from time to time upon its
request.  The Canadian Administrative Agent shall furnish to the Administrative
Agent, promptly after the making of any Loan, Borrowing or B/A Drawing or the
issuance, amendment, renewal or extension of any Letter of Credit with respect
to which it is the Applicable Agent or the receipt of any payment of principal
or interest with respect to any such Loan or Borrowing or other amounts with
respect to any such B/A, information with respect thereto that will enable the
Administrative Agent to maintain the accounts referred to in the preceding
sentence.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall, to the extent consistent with the Register, be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans or amounts payable in respect of
B/As in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans of any Class made by it to any
Borrower be evidenced by a promissory note.  In such event, each applicable
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form reasonably
acceptable to the Company and the Administrative Agent, acting reasonably. 
Thereafter, the Loans evidenced by each such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

 

SECTION 2.10.          Prepayment of Loans.

 

(a)           Any Borrower shall have the right at any time and from time to
time to prepay any Borrowing (but for greater certainty not any B/A Drawing) of
such Borrower without premium or penalty (subject to Section 2.15) in whole or
in part, subject to prior notice in accordance with paragraph (c) of this
Section.

 

50

--------------------------------------------------------------------------------


 

(b)           If the Revolving Credit Exposures of any Class shall exceed the
aggregate Commitments of such Class (other than solely as a result of changes in
Exchange Rates), the Borrowers shall promptly prepay Loans and/or amounts owed
in respect of outstanding B/As in an amount sufficient to eliminate such
excess.  If the aggregate Revolving Credit Exposures of any Class (in the case
of Global Tranche Credit Exposures, net of any cash or cash equivalents on
deposit in Prepayment Accounts) shall exceed the aggregate Commitments of such
Class solely as a result of changes in Exchange Rates, then (i) on the last day
of any Interest Period for any Eurocurrency Borrowing of such Class or any
Contract Period for any B/A Drawing of such Class and (ii) on any other date in
the event ABR Borrowings or Canadian Base Rate Borrowings of such Class shall be
outstanding, the applicable Borrowers shall prepay Loans and/or amounts owed in
respect of B/As in an amount equal to the lesser of (A) the amount required to
eliminate such excess and (B) the amount of the Borrowings or B/A Drawings
referred to in clauses (i) and (ii), as applicable; provided that if, on any
Reset Date, the aggregate amount of the Revolving Credit Exposures of any
Class shall for any reason exceed 107.5% of the aggregate Commitments of such
Class, then the Borrowers shall, not later than the next Business Day, prepay
one or more Borrowings of such Class and/or amounts owed in respect of B/As in
an aggregate principal amount sufficient to eliminate such excess (after giving
effect to any other prepayment of Loans or B/As (including deposits made to the
Prepayment Account) on such day).  For purposes of this paragraph, any excess of
the aggregate Revolving Credit Exposures of any Class (in the case of Global
Tranche Credit Exposures, net of any cash or cash equivalents on deposit in
Prepayment Accounts) over the aggregate Commitments of such Class shall be
deemed to result solely from changes in Exchange Rates if no such excess shall
have existed at the time of and immediately after giving effect to the most
recent Borrowing, acceptance and purchase of B/As or reduction of the
Commitments of such Class.

 

(c)           The applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Applicable Agent) by telephone (confirmed
by telecopy) of any prepayment of a Borrowing hereunder (i) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of such prepayment and (ii) in the case of an ABR Borrowing
or a Canadian Base Rate Borrowing, not later than 11:00 a.m., Local Time, one
Business Day before the date of such prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08(c).  Promptly following receipt of any such notice,
the Applicable Agent shall advise the applicable Lenders of the contents
thereof.  Except as otherwise required in connection with any mandatory
prepayment, each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing; provided that a notice
of voluntary prepayment of the Loans delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities or
debt securities, in which case such notice may be revoked by the relevant
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date).  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.  In the event any prepayment shall be made
hereunder but the applicable Borrower shall not have selected the Borrowings or
B/A Drawings to be prepaid, the Administrative Agent shall apply such prepayment
(i) first, to ABR Borrowings or Canadian Base Rate Borrowings, (ii) second, to
Eurocurrency Borrowings and (iii) third, to the prepayment of amounts due in
respect of B/As.  No such termination or reduction shall reduce the aggregate
available commitments of all Lenders to an amount less than the aggregate Loans
and LC Exposures (unless cash collateralized or otherwise backstopped in a
manner reasonably acceptable to the applicable Issuing Bank) then outstanding.

 

51

--------------------------------------------------------------------------------


 

(d)           Amounts to be applied pursuant to clause (b) of this Section or
Article VII to prepay or repay amounts to become due with respect to then
outstanding B/As shall be deposited in a Prepayment Account (as defined below). 
The Canadian Administrative Agent shall apply any cash deposited in the
Prepayment Account allocable to amounts to become due in respect of B/As on the
last day of their respective Contract Periods until all amounts due in respect
of such outstanding B/As have been prepaid or until all such cash has been
exhausted (and any amount remaining in the Prepayment Account after all of the
respective B/As for which the applicable deposit was made have matured and been
paid will be released to the Canadian Borrowing Subsidiaries).  For purposes of
this Agreement, the term “Prepayment Account” shall mean an account established
by a Canadian Borrowing Subsidiary with the Canadian Administrative Agent and
over which the Canadian Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal for application in
accordance with this paragraph (d).  The Canadian Administrative Agent will, at
the request of such Canadian Borrowing Subsidiary, invest amounts on deposit in
the Prepayment Account in short-term, cash equivalent investments selected by
the Canadian Administrative Agent in consultation with such Canadian Borrowing
Subsidiary that mature prior to the last day of the applicable Contract Periods
of the B/As to be prepaid; provided, however, that the Canadian Administrative
Agent shall have no obligation to invest amounts on deposit in the Prepayment
Account if an Event of Default shall have occurred and be continuing.  Such
Canadian Borrowing Subsidiary shall indemnify the Canadian Administrative Agent
for any losses relating to the investments so that the amount available to
prepay amounts due in respect of B/As on the last day of the applicable Contract
Period is not less than the amount that would have been available had no
investments been made pursuant thereto.  Other than any interest earned on such
investments (which shall be for the account of such Canadian Borrowing
Subsidiary, to the extent not necessary for the prepayment of B/As in accordance
with this Section), the Prepayment Account shall not bear interest.  Interest or
profits, if any, on such investments shall be deposited in the Prepayment
Account and reinvested and disbursed as specified above.  If the maturity of the
Loans and all amounts due hereunder has been accelerated pursuant to
Article VII, the Canadian Administrative Agent may, in its sole discretion,
apply all amounts on deposit in the Prepayment Account of any Canadian Borrowing
Subsidiary to satisfy any of the Canadian Obligations of such Canadian Borrowing
Subsidiary in respect of Loans and B/As (and each Canadian Borrowing Subsidiary
hereby grants to the Canadian Administrative Agent a security interest in its
Prepayment Account to secure such Canadian Obligations).

 

SECTION 2.11.          Fees.

 

(a)           The Company agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (the “Commitment Fees”), which shall
accrue at the “Commitment Fee Rate” determined by reference to the definition of
“Applicable Rate” on the daily average undrawn amount of each Commitment of such
Lender during the period from and including the Closing Date, but excluding the
date on which such Commitment terminates.  Accrued Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the date hereof, and
on the date on which such Commitments terminate.  All Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b)           Each Borrower agrees to pay (i) to the Administrative Agent or the
Canadian Administrative Agent, as applicable, for the account of each Lender a
letter of credit participation fee with respect to its participations in Letters
of Credit issued for the account of such Borrower, which shall accrue at the
Applicable Rate on the daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date hereof to but excluding the later of the date on
which the last of such Lender’s Commitments under the applicable Tranche
terminates and the date on which such Lender ceases to have any LC Exposure
under

 

52

--------------------------------------------------------------------------------


 

such Tranche, and (ii) to each Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum (or any lesser amount that the Company and such
Issuing Bank may agree upon from time to time) on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank for
the account of such Borrower during the period from and including the date
hereof to but excluding the later of the date of termination of the last of the
Commitments under the applicable Tranche and the date on which there ceases to
be any LC Exposure, under such Tranche, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit issued for the account of such Borrower or processing of drawings
thereunder.  Participation fees and fronting fees accrued under this paragraph
through and including the last day of March, June, September and December of
each year shall be payable on such last day, commencing on the first such date
to occur after the date hereof; provided that all such fees shall be payable on
the date on which the last of the Commitments terminates and any such fees
accruing after such date shall be payable on demand.  Any other fees payable to
an Issuing Bank pursuant to this paragraph shall be payable within 30 days after
written demand.  All participation fees and fronting fees payable under this
paragraph shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)           Each Canadian Borrowing Subsidiary agrees to pay to the Canadian
Administrative Agent, for the accounts of the Global Tranche Lenders (or the
lending offices designated to accept and purchase B/As pursuant to
Section 2.16(f)), on each date on which B/As drawn by such Canadian Borrowing
Subsidiary are accepted hereunder, in Canadian Dollars, an acceptance fee
computed by multiplying the face amount of each such B/A by the product of
(i) the Applicable Rate for B/A Drawings on such date and (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/A and the denominator of which is 365.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, Canadian
Administrative Agent, or the applicable Issuing Bank, as applicable, for
distribution to the applicable Lenders.  Fees paid shall not be refundable under
any circumstances.

 

SECTION 2.12.          Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate and the Loans comprising each Canadian Base Rate Borrowing
shall bear interest at the Canadian Base Rate.

 

(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, (ii) in the case of any other amount payable in Canadian
Dollars, 2% plus the rate applicable to Canadian Base Rate Loans as provided in
paragraph (a) of this Section or (iii) in the case of any other amount, 2% plus
the rate applicable to ABR Loans made in the United States as provided in
paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to

 

53

--------------------------------------------------------------------------------


 

paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
or Canadian Base Rate Loan prior to the end of the Revolving Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest on Loans denominated in Sterling and interest
computed by reference to the Canadian Base Rate or the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Canadian
Base Rate or Adjusted LIBO Rate shall be determined by the Applicable Agent, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.13.          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:

 

(a)           the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)           the Applicable Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans as
Eurocurrency Loans included in such Borrowing for such Interest Period; then the
Applicable Agent shall give notice thereof to the Company and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Applicable Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Borrowing Request that
requests a Eurocurrency Borrowing shall be ineffective and the applicable
Borrower may instead request an ABR Borrowing not later than 12:00 noon, Local
Time, on the date of the proposed Borrowing and (ii) any Interest Election
Request that requests the conversion or continuation of any Borrowing as a
Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in US Dollars (except for a
Borrowing by a UK Borrowing Subsidiary), as an ABR Borrowing or (B) if such
Borrowing is denominated in any other currency, or if such Borrowing is
denominated in US Dollars and made by a UK Borrowing Subsidiary, as a Borrowing
bearing interest at such rate as the Lenders and the Company may agree
adequately reflects the costs to the Lenders of making or maintaining their
Loans (or, in the absence of such agreement, shall be repaid as of the last day
of the current Interest Period applicable thereto).

 

SECTION 2.14.          Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender or Issuing Bank (except any
such reserve requirement reflected in the Adjusted LIBO Rate); or

 

54

--------------------------------------------------------------------------------


 

(ii)     impose on any Lender or Issuing Bank or the London or Canadian
interbank market any other condition or Tax affecting this Agreement,
Eurocurrency Loans or B/A Drawings made by such Lender or any Letter of Credit
or participations therein, other than any Indemnified Taxes, Excluded Taxes or
Other Taxes;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
or obtaining funds for the purchase of B/As (or of maintaining its obligation to
make any such Loan or to accept and purchase B/As) or to increase the cost to
such Lender or Issuing Bank of participating in issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay or cause the other Borrowers to pay to
such Lender or Issuing Bank such additional amount or amounts as will compensate
such Lender or Issuing Bank for such additional costs incurred or reduction
suffered.

 

(b)           If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy or liquidity), other than any Indemnified Taxes, Excluded Taxes
or Other Taxes, then from time to time the Company will pay or cause the other
Borrowers to pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section, and setting forth in reasonable detail the
calculations used by such Lender or Issuing Bank to determine such amount, shall
be delivered to the Company and shall be conclusive absent manifest error.  The
Company shall pay or cause the other Borrowers to pay to such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
neither the Company nor any other Borrower shall be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and delivers a certificate
with respect thereto as provided in paragraph (c) above; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.15.          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan to a Loan of a different
Type or Interest Period other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.08(c) and is revoked in

 

55

--------------------------------------------------------------------------------


 

accordance therewith), or (d) the assignment or deemed assignment of any
Eurocurrency Loan or the right to receive payment in respect of a B/A other than
on the last day of the Interest Period or Contract Period applicable thereto as
a result of a request by the Company pursuant to Section 2.18 then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense actually incurred and attributable to such event but excluding loss
of anticipated profits.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the calculations used by such Lender to
determine such amount or amounts, shall be delivered to the Applicable Agent
(who shall promptly inform the applicable Borrower of the contents thereof) and
shall be conclusive absent manifest error.  The applicable Borrower shall pay
the Administrative Agent for the account of such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

SECTION 2.16.          Taxes.

 

(a)           Subject to all the provisions of this Section 2.16 and except as
required by law, any and all payments by or on account of any Borrower hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any Taxes; provided that if any Borrower or Agent shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable by such Borrower shall be increased as necessary so that
after making all such required deductions are made (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the Canadian Administrative Agent or the applicable Lender or Issuing
Bank, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower or Agent shall
make such deductions and (iii) such Borrower or Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)           In addition, the Loan Parties shall pay any Other Taxes (not
otherwise addressed in Section 2.16(a)) to the relevant Governmental Authority
in accordance with applicable law.

 

(c)           The relevant Borrower shall indemnify the Administrative Agent,
the Canadian Administrative Agent, each Lender and each Issuing Bank, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by such Agent or such Lender or Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
any Borrower hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (except to the extent such penalties, interest
or costs are attributable to the gross negligence or willful misconduct by a
Lender, Issuing Bank or Agent), whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or Issuing Bank, or by an Agent, on its own
behalf or on behalf of a Lender or Issuing Bank, shall be conclusive absent
manifest error.  Such Lender, Issuing Bank or Agent shall give the Company
written notice of any payment of Indemnified Taxes or Other Taxes to be made
hereunder with respect to which the Company has an indemnity obligation, but the
failure of such Lender, Issuing Bank or Agent to give such notice shall not
limit its right to receive indemnification hereunder, except that a failure to
give such notice will constitute gross negligence or willful misconduct for
purposes of the first sentence of this clause (c) to the extent penalties,
interest or costs are incurred solely as a result of the failure to give such
notice.  Such Lender, Issuing Bank or Agent shall use reasonable efforts to
cooperate with the Company in seeking a refund or return of such payment of
Indemnified Taxes or Other Taxes..

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the

 

56

--------------------------------------------------------------------------------


 

original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Any Lender, Issuing Bank or Agent that claims to be entitled to an
exemption from or reduction of withholding tTax under (A) (i) in the law of the
jurisdiction in which a Borrower to whom a Lender has made a Loan is organized
or resident for tax purposes, or any treaty to which such jurisdiction is a
party, orcase of the Company or any US Borrowing Subsidiary, U.S. law or any
treaty to which the United States is a party, (ii) in the case of a Canadian
Borrowing Subsidiary, the laws of Canada or any treaty to which Canada is a
party, or (iii) in the case of a UK Borrowing Subsidiary, the laws of the United
Kingdom or any treaty to which the United Kingdom is a party, or (B) the law of
any other jurisdiction with respect to which the Agent, Lender or, Issuing Bank
or Agent receives written notice of such exemptionreasonable request for
documentation from the applicable Borrower or Agent with respect to payments
under this Agreement shall deliver to the Companyapplicable Borrower (with a
copycopies to the Administrative AgentAgents), at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law or reasonably requested by the Companysuch Borrower or Agent
as will permit such payments to be made without withholding or at a reduced
rate.  Such documentation shall include, as applicable and without limitation,
(x) properly completed and executed U.S. Internal Revenue Service Forms W-8BEN,
W-8BEN-E, W-8ECI, W-8IMY (including the appropriate attachments thereto) or any
subsequent versions thereof or successors thereto, in each case claiming
complete exemption from United States withholding tTax along with any other
documentation required by applicable law, (y) where claiming exemption under
Section 871(h) or 881(c) of the Code, a statement signed under penalty of
perjury that such Person is not (1) a ““bank”“ as described in
Section 881(c)(3)(A) of the Code, (2) a “10% shareholder” of the Companyany
Borrower (within the meaning of Section 871(h)(3)(B) of the Code) or (3) a
“controlled foreign corporation” related to the Company or any Loan Party within
the meaning of Section 864(d)(4) of the Code, together with a properly completed
U.S. Revenue Service Form W-8BEN or Form W-8BEN-E and (z) a properly completed
and executed U.S. Internal Revenue Service Form W-9.  In addition, if a payment
made to an Agent, Lender or Issuing Bank under this Agreement or in respect of
any Obligation of a Borrower would be subject to United States withholding tTax
imposed by FATCA if such Person were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable) and such Person is claiming or seeking to
claim an exemption from withholding under FATCA, such Person shall deliver to
such Borrower and the Administrativeappropriate Agents, at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for the Borrowers or the Administrative
AgentAgents to comply with their obligations under FATCA, to determine that such
Person has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Such Lender, Issuing Bank or Agent
shall indemnify and hold harmless the Company and such Borrower from any
penalties, interest or other costs incurred by such Borrower solely as a result
of the failure of such Lender, Issuing Bank or Agent to comply properly with
such documentation requirements.

 

(f)            Each Agent, Lender or Issuing Bank, on the date it becomes an
Agent, Lender or Issuing Bank hereunder (or designates a new lending office),
will designate lending offices for the Loans to be made and held by it and B/As
to be accepted and purchased by it and Letters of Credit to be issued by it or
in respect of which it holds a participation, and represents and warrants that,
on such date (but without giving effect to any Change in Law after the date
hereof), it will not be liable and the relevant Borrower will not be required to
withhold or deduct for any withholding tTax that is imposed (i) by the United
States of America on payments by the Company or any US Borrowing Subsidiary,
(ii) by Canada on

 

57

--------------------------------------------------------------------------------


 

payments by any Canadian Borrowing Subsidiary, or (iii) unless such Agent,
Lender or Issuing Bank is a Treaty Lender required to complete an application
for a reduced withholding tTax rate under an applicable income tTax treaty with
the United Kingdom in order to receive the benefit of such reduced withholding
tTax rate, by the United Kingdom on payments from the United Kingdom by any UK
Borrowing Subsidiary, in each case except if such Lender (or assignor, if any)
was, at the time of designation of a new lending office (or assignment), unable
to comply with this Section 2.16(f) because of a change in applicable law (and
would have been able to comply on the date that the applicable Lender or
assignor became a Lender hereunder).  Each Agent, Lender and Issuing Bank shall
provide documentation to the Company (with a copy to the
Administrativeappropriate Agents pursuant to Section 2.16(e)) prescribed by
applicable law or reasonably requested by the Company to establish the
foregoing.  If an Agent, Lender or Issuing Bank is unable to comply with this
Section 2.16(f) because of a change in applicable law described above, such
Agent, Lender or Issuing Bank shall provide the relevant Borrower and Agent with
(i) adequate information as will permit such Borrower and Agent to determine the
applicable rate of withholding tTax and (ii) any additional properly completed
and executed documentation reasonably requested by the relevant Borrower and
Agent which is necessary to make such withholding on a payment made hereunder. 
Each Agent, Lender or Issuing Bank shall indemnify the relevant Borrower for the
full amount of Excluded Taxes paid or required to be paid by a Borrower on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any Loan Document as a result of such Agent’s, Lender’s or
Issuing Bank’s failure to comply with this Section 2.16(f).

 

(g)           If a Lender, Issuing Bank or an Agent (each a ““Finance Party””)
receives a refund or credit in respect of Indemnified Taxes or Other Taxes
pursuant to this Section 2.16 and, in the case of a credit, such credit reduces
the Tax liability of the Finance Party and is in the good faith opinion of the
relevant Finance Party both identifiable and quantifiable without requiring such
Finance Party or its professional advisers to expend a material amount of time
or incur a material cost in so identifying or quantifying, the Finance Party
will pay over the amount of such refund or credit to the relevant Borrower to
the extent the Finance Party has received indemnity payments or additional
amounts pursuant to this Section 2.16, net of all out-of-pocket expenses
incurred in obtaining such refund or credit and without interest (other than
interest paid by the relevant Governmental Authority with respect to such refund
or credit); provided, however, that the relevant Borrower, upon the request of
the Finance Party, agrees to repay the amount it received to the Finance Party
within 30 days of such request, plus penalties, interest or other charges
imposed by the relevant Governmental Authority (except to the extent such
penalties or other charges are incurred solely as a result of the gross
negligence or willful misconduct of the relevant Finance Party), if the refund
or credit is subsequently disallowed or cancelled.  Amounts payable to a
Borrower under this clause (g) with respect to a refund received by a Finance
Party will be paid to the relevant Borrower within 30 days of receipt of such
refund by the Finance Party.  Amounts payable under this clause (g) with respect
to a credit realized by a Finance Party will be paid within 30 days of the
determination by the Finance Party that the credit reduced the Tax liability of
such Finance Party.  To the extent that a UK Borrowing Subsidiary has been
required to make an increased payment pursuant to Section 2.16(a) to an Agent,
Lender or Issuing Bank solely as a result of an application for relief under an
applicable income tTax treaty being submitted but not processed before the
relevant interest payment date, such Agent, Lender or Issuing Bank shall be
required to make an application under such treaty for a refund of the
Indemnified Taxes or Other Taxes which have caused such increased payment to
become payable.

 

(h)           Each Treaty Lender and each UK Borrowing Subsidiary shall
cooperate in completing any procedural formalities (including the completion and
submission of any relevant form) necessary for such UK Borrowing Subsidiary to
obtain and maintain authorization to make such payments of interest under this
Agreement to which such Treaty Lender is entitled without deduction or
withholding of Taxes.  Unless such Treaty Lender is eligible to use the HMRCHM
Revenue & Customs DT Treaty Passport

 

58

--------------------------------------------------------------------------------


 

scheme in relation to such payments, such Treaty Lender shall as soon as
reasonably practicable after becoming a Lender under this Agreement submit an
application for gross payment to its local tTax authority and provide a copy of
such application to the Company.  If such Treaty Lender is eligible to use the
HMRCHM Revenue & Customs DT Treaty Passport scheme in relation to such payments,
such Treaty Lender shall use such scheme and shall promptly provide written
notification to the Company of its intention to do so and its HM Revenue &
Customs DT Treaty Passport Scheme reference number as soon as reasonably
practicable after becoming a Lender under this Agreement (the “Relevant
Accession Date”) and, in connection therewith, (i) each UK Borrowing Subsidiary
that is a Borrower on the Relevant Accession Date shall file a duly completed
form DTTP2 in respect of such Treaty Lender with HM Revenue & Customs within 30
days of the Relevant Accession Date, and (ii) each UK Borrowing Subsidiary which
becomes a Borrower after the Relevant Accession Date shall file a duly completed
form DTTP2 in respect of such Treaty Lender with HM Revenue & Customs within 30
days of becoming a Borrower and shall promptly provide such Treaty Lender with a
copy thereof.

 

(i)            This Section 2.16 shall not be construed to require any Agent,
any Issuing Bank or any Lender to make available its tTax returns (or any other
information relating to its tTaxes which it deems confidential) to any Borrower
or any other Person.

 

SECTION 2.17.          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees or reimbursements of LC Disbursements, or of amounts payable under Sections
2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m., Local Time (unless a
different time is specified under a particular provision hereof or thereof), on
the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Applicable Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Applicable Agent to the applicable account
specified in Schedule 2.17 or, in any such case, to such other account as the
Applicable Agent shall from time to time specify reasonably in advance of the
date of the required payment in a notice delivered to the Company; provided that
such payments shall be subject to the principles of
Section 2.16(f) (substituting “Applicable Agent” for “Lender or Issuing Bank”
and “account” for “lending offices”); provided further that payments to be made
directly to an Issuing Bank as expressly provided herein and payments pursuant
to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons
entitled thereto.  The Applicable Agent shall distribute any such payments
received by it for the account of any Lender or other Person promptly following
receipt thereof to the appropriate lending office or other address specified by
such Lender or other Person.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of principal or interest in respect of any Loan and all
amounts owing in respect of any B/A Drawing or any LC Disbursement shall be made
in the currency of such Loan or B/A Drawing or LC Disbursement; all other
payments hereunder and under each other Loan Document shall be made in US
Dollars.  Any payment required to be made by an Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.

 

(b)           If at any time insufficient funds are received by and available to
any Agent from any Borrower to pay fully all amounts of principal, interest and
fees then due from such Borrower hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal then due from such Borrower

 

59

--------------------------------------------------------------------------------


 

hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on its Loans or amounts owing in respect of any B/A Drawing or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans, amounts owing in
respect of any B/A Drawing, participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans or amounts owing in respect of any B/A Drawing or
participations in LC Disbursements, as applicable, of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of their respective
Loans and amounts owing in respect of any B/A Drawing, participations in LC
Disbursements and accrued interest thereon; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).  Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the relevant Borrower in
the amount of such participation.

 

(d)           Unless the Applicable Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due hereunder that
such Borrower will not make such payment, the Applicable Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or
Issuing Banks, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the applicable Lenders
or Issuing Banks, as the case may be, severally agrees to repay to the
Applicable Agent forthwith on demand the amount so distributed to such Lender or
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Applicable Agent, at a rate determined by the Applicable Agent in accordance
with banking industry practices on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it to any Agent pursuant to this Agreement, then the Agents may, in their
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by them for the account of such Lender to satisfy such
Lender’s obligations to the Agents until all such unsatisfied obligations are
fully paid.

 

SECTION 2.18.          Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount or indemnify any Person
pursuant to Section 2.16, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign (in accordance with and subject to the restrictions contained in
Section 10.04) its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any

 

60

--------------------------------------------------------------------------------


 

unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.14,
(ii) any Loan Party is required to pay any additional amount or indemnify any
Person pursuant to Section 2.16, (iii) any Lender is a Defaulting Lender or
(iv) any Lender refuses to consent to any amendment or waiver of any Loan
Document that requires the consent of all Lenders (or of each affected Lender,
where such Lender is an affected Lender) and such amendment or waiver is
consented to by Lenders having Revolving Credit Exposures and unused Commitments
representing more than 66 2/3% of the aggregate Revolving Credit Exposures and
unused Commitments of all Lenders, then the Company may, at its sole expense and
effort, but with the cooperation of the Administrative Agent, upon notice to
such Lender and the Administrative Agent, require such Lender (a “Replaced
Lender”) to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Global Tranche Commitment is being
assigned, each US Issuing Bank and each Canadian Issuing Bank and if a US/UK
Tranche Commitment is being assigned, each US Issuing Bank), if such consent
would be required under Section 10.04(b), which consent shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.  In connection with any such replacement, if any such Replaced
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within one (1) Business
Day of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Replaced Lender, then such Replaced Lender
shall be deemed to have executed and delivered such Assignment and Assumption
without any action on the part of the Replaced Lender.

 

SECTION 2.19.          Designation of Borrowing Subsidiaries.  The Company may
at any time and from time to time designate any Subsidiary as a Borrowing
Subsidiary by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company, and upon such delivery
such Subsidiary shall for all purposes of this Agreement be a Borrowing
Subsidiary and a party to this Agreement until the Company shall have executed
and delivered to the Administrative Agent a Borrowing Subsidiary Termination
with respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Borrowing Subsidiary and a party to this Agreement, provided that in no event
shall the Company designate any Foreign Subsidiary (other than a Canadian
Subsidiary or a UK Subsidiary) to become a Borrower (a) if such Foreign
Subsidiary would be required by law, as of the effective date of such Borrowing
Subsidiary Agreement, to withhold or deduct any Taxes from or in respect of any
sum payable hereunder by such Foreign Subsidiary as a Borrower hereunder to any
Lender, Agent or Issuing Bank, (b) if such designation or the making of loans or
other extensions of credit to such Foreign Subsidiary by any Lender is
prohibited by applicable laws or regulations or (c) if such designation or the
making of loans or other extensions of credit to such Foreign Subsidiary by any
Lender would result in any increased costs to any Lender, Agent or Issuing Bank
pursuant to Section 2.14.  Notwithstanding the preceding sentence, no Borrowing
Subsidiary Termination will become effective as to any Borrowing

 

61

--------------------------------------------------------------------------------


 

Subsidiary at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary or any B/A drawn by or any Letter of Credit issued for the
account of such Borrowing Subsidiary shall be outstanding hereunder, provided
that such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Borrowing Subsidiary to make further Borrowings and draw further
B/As and obtain further Letters of Credit under this Agreement.  As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement or Borrowing
Subsidiary Termination, the Administrative Agent shall send a copy thereof to
each Lender.

 

SECTION 2.20.          Additional Reserve Costs.

 

(a)           [reserved].

 

(b)           If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks) in respect of any of such Lender’s
Loans, such Lender may require the relevant Borrower to pay, contemporaneously
with each payment of interest on each of such Lender’s Loans subject to such
requirements, additional interest on such Loans at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loans.

 

(c)           Any additional interest owed pursuant to paragraph (a) or
(b) above shall be determined by the relevant Lender, acting in good faith,
which determination shall be conclusive absent manifest error, and notified to
the relevant Borrower (with a copy to the Administrative Agent) at least five
Business Days before each date on which interest is payable for the relevant
Loans, and such additional interest so notified to the relevant Borrower by such
Lender shall be payable to such Lender on each date on which interest is payable
for such Loans.

 

SECTION 2.21.          Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           Commitment Fees shall cease to accrue from and after the time such
Lender becomes a Defaulting Lender on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11(a);

 

(b)           if such Defaulting Lender is an Issuing Bank, fronting fees shall
cease to accrue from and after the time such Lender becomes a Defaulting Lender
on the LC Exposure attributable to Letters of Credit issued by such Issuing Bank
pursuant to Section 2.11(b)(ii);

 

(c)           the Commitment and Revolving Credit Exposure, if any, of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action under this Agreement
(including any consent to any amendment, waiver or modification pursuant to
Section 10.02), provided that any amendment, waiver or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders or that would (i) change the
percentage of Commitments or of the aggregate unpaid principal amount of the
Loans or LC Exposures, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, (ii) amend this
Section 2.21 or Section 10.02 in a manner which affects such Defaulting Lender
differently than other Lenders and is adverse to such Defaulting Lender,
(iii) increase or extend the Commitment of such Defaulting Lender or subject
such Defaulting Lender to any additional obligations (it being understood that
any amendment, waiver or consent in

 

62

--------------------------------------------------------------------------------


 

respect of conditions precedent, covenants, Defaults or Events of Default shall
not constitute an increase or extension of the Commitment of any Lender or an
additional obligation of any Lender), (iv) reduce the principal of the Loans
made by such Defaulting Lender or any LC Disbursements or (v) postpone the
scheduled date for any payment of principal of, or interest on, the Loans made
by such Defaulting Lender or any LC Disbursements, shall in each case require
the consent of such Defaulting Lender (which consent shall be deemed to have
been given if such Defaulting Lender fails to respond to a written request for
such consent within 30 days after receipt of such written request);

 

(d)           if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender or at any time such Lender remains a Defaulting Lender, then:

 

(i)           (x) all or any part of such LC Exposure comprising Global Tranche
LC Exposure shall be reallocated among the Global Tranche Lenders that are
Non-Defaulting Lenders in accordance with their respective Adjusted Global
Tranche Percentages but only to the extent (a) the sum of any such
Non-Defaulting Lender’s Global Tranche Credit Exposure plus its Adjusted Global
Tranche Percentage of such Defaulting Lender’s Global Tranche LC Exposure does
not exceed such Non-Defaulting Lender’s Global Tranche Commitment and (b) the
sum of all such Non-Defaulting Lenders’ Global Tranche Credit Exposures plus
such Defaulting Lender’s Global Tranche LC Exposure does not exceed the total of
all Non-Defaulting Lenders’ Global Tranche Credit Commitments (it being
understood that such LC Exposure shall not be reallocated after the Revolving
Credit Commitments are terminated on the Maturity Date) and (y) all or any part
of such LC Exposure comprising US/UK Tranche LC Exposure shall be reallocated
among the US/UK Tranche Lenders that are Non-Defaulting Lenders in accordance
with their respective Adjusted US/UK Tranche Percentages but only to the extent
(a) the sum of any such Non-Defaulting Lender’s US/UK Tranche Credit Exposure
plus its Adjusted US/UK Tranche Percentage of such Defaulting Lender’s US/UK
Tranche LC Exposure does not exceed such Non-Defaulting Lender’s US/UK Tranche
Commitment and (b) the sum of all such Non-Defaulting Lenders’ US/UK Tranche
Credit Exposures plus such Defaulting Lender’s US/UK Tranche LC Exposure does
not exceed the total of all Non-Defaulting Lenders’ US/UK Tranche Credit
Commitments (it being understood that such LC Exposure shall not be reallocated
after the Revolving Credit Commitments are terminated on the Maturity Date);

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within five Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;

 

(iii)           if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 2.21(d), the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure (and such
fees shall cease to accrue with respect to such Defaulting Lender’s LC Exposure)
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to this Section 2.21(d), then the fees payable to the Lenders pursuant
to Sections

 

63

--------------------------------------------------------------------------------


 

2.11(a) and 2.11(b) shall be adjusted in accordance with such Non-Defaulting
Lenders’ Adjusted Tranche Percentages; and

 

(v)          if any Defaulting Lender’s LC Exposure is not reallocated pursuant
to this Section 2.21(d), then, without prejudice to any rights or remedies of
any Issuing Bank or any Lender hereunder, all letter of credit fees payable
under Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the applicable Issuing Bank(s) until such LC Exposure is
reallocated;

 

(e)           so long as any Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, renew extend or increase any Letter of Credit unless
such Defaulting Lender’s LC Exposure that would result from such newly issued,
renewed, extended or increased Letter of Credit has been or would be, at the
time of such issuance, renewal, extension or increase, fully allocated among
Non-Defaulting Lenders pursuant to Section 2.21(d)(i) or fully cash
collateralized by the Borrowers pursuant to Section 2.21(d)(ii);

 

(f)            in the event that the Agents, the Borrowers and the Issuing Banks
each agree (acting reasonably) that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of the LC
Exposure of such Lender as may be necessary in order for such Lender’s LC
Exposure to be reallocated to such Lender in accordance with its applicable
Tranche Percentage;

 

(g)           the reallocation pursuant to paragraph (d) above or the operation
of any other provision of this Section 2.21, will not (i) constitute a waiver or
release of any claim the Borrowers, the Agents any Issuing Bank or any other
Lender may have against such Defaulting Lender, or (except with respect to
clause (f) above) cause such Defaulting Lender to be a Non-Defaulting Lender, or
(ii) except as expressly provided in this Section 2.21, excuse or otherwise
modify the performance by the Borrowers of their respective obligations under
this Agreement and the other Loan Documents; and

 

(h)           anything herein to the contrary notwithstanding, the Borrowers may
(i) require such Lender to assign and delegate all its interests, rights and
obligations under the Loan Documents pursuant to Section 2.18(b) or
(ii) terminate the unused amount of the Commitment of a Defaulting Lender on a
non-pro rata basis upon notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrowers, the Agents, any Issuing
Bank or any Lender may have against such Defaulting Lender.

 

ARTICLE III
Representations and Warranties

 

Each of the Borrowers represents and warrants to the Lenders, as of the Closing
Date and thereafter as of the date of any Borrowing or B/A Drawing (to the
extent required by Section 4.02), that:

 

SECTION 3.01.          Organization; Powers.  Each of the Company and the
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable) under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be

 

64

--------------------------------------------------------------------------------


 

expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing (to the extent such concepts are applicable), in every
jurisdiction where such qualification is required.

 

SECTION 3.02.          Authorization; Enforceability.  The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s corporate powers and have been duly authorized by
all necessary corporate or partnership and, if required, stockholder action of
each such Loan Party.  Each of the Loan Documents has been duly executed and
delivered by each Loan Party party thereto and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and, in the case of obligations of UK Borrowing Subsidiaries, the
time barring of claims under the Limitation Acts and the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
the UK stamp duty may be void.

 

SECTION 3.03.          Governmental Approvals; No Conflicts.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or any order of any Governmental Authority,
(c) will not violate or result in a default under any material agreement or
other material instrument binding upon the Company or any of the Subsidiaries or
itstheir respective assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of the Subsidiaries, (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of the Subsidiaries (other than Liens permitted by Section 6.02) and
(e) will not violate the charter, by-laws or other organizational documents of
the Company or any of the SubsidiariesLoan Parties, except, in the case of
clause (a), (b), (c) and (d), to the extent that failure to comply could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.04.          Financial Condition; No Material Adverse Change.

 

(a)           The Company has heretofore furnished to the Lenders its
consolidated balance sheets and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2013,2014, reported
on by PricewaterhouseCoopers LLP, independent public accountants, and such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Company and the
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.  The Company has heretofore furnished to the Lenders the consolidated
balance sheets and statements of income, stockholders equity and cash flows of
MillerCoors as of and for the fiscal year ended December 31, 2013, reported on
by PricewaterhouseCoopers LLP, independent public accountants.

 

(b)           Since December 31, 2013,2014, there has not occurred or become
known any event or circumstance that constitutes or would reasonably be expected
to result in a material adverse change in the business, assets, operations or
financial condition or results of operations of the CompanyBorrower and the
Subsidiaries, taken as a whole; provided, that any information disclosed in the
Disclosure Documents shall be deemed not to constitute any such material adverse
change.

 

SECTION 3.05.          Properties.

 

(a)           Each of the Company and the Subsidiaries has good title to, valid
leasehold interests in, or valid licenses of, all its real and personal property
material to its business, except for defects in title

 

65

--------------------------------------------------------------------------------


 

that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)           Each of the Company and the Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, except for any intellectual property the
failure to own or license which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, and the use
thereof by the Company and the Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06.          Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Subsidiaries
(iincluding with respect to the Loan Documents or the MillerCoors Transactions)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters and other matters disclosed in the most recent annual report of the
Company filed with the Securities and Exchange Commission on Form 10-K for the
fiscal year ended December 31, 2013) or (ii) that involve this Agreement or any
other Loan Document or the Transactionsactions, suits or proceedings
specifically identified in the Disclosure Documents).

 

(b)           Except for the  matters disclosed in the Disclosured Matters
Documents and except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of the Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

SECTION 3.07.          Compliance with Laws and Agreements.  Each of the Company
and the Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08.          Investment Company Status.  Neither the Company nor any
of the Subsidiaries is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09.          Taxes.  The Company and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

SECTION 3.10.          ERISA and Pension Plans.

 

(a)           No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect.  Except as would not reasonably
be expected to result in a Material Adverse Effect, the Company and each ERISA
Affiliate have fulfilled their obligations under the minimum funding standards
of Section 302 of ERISA and Section 412 of the Code and have not incurred, and
could not reasonably be expected to incur, any liability to the PBGC under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

 

(b)           Each Canadian Borrowing Subsidiary is in compliance with all
Applicable Canadian Pension Legislation and all of its obligations in respect of
each applicable Pension Plan except where the failure to be in compliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.11.          Disclosure.  None of the reports, financial statements,
certificates or other written information (other than projections, estimates,
forecasts, budgets and other forward looking information concerning the Company
and its Subsidiaries (collectively, the “Projections”) and other forward looking
information of a general economic or industry specific nature) furnished by or
on behalf of the Company to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (but with respect
to  reports, financial statements, certificates or other written information
relating to the JV Business, to the Company’s knowledge) (as modified or
supplemented by other information so furnished) contains, as of the date
furnished (and taken together with all other information then or theretofore
furnished and with all then publicly available information that has been filed
with the Securities and Exchange Commission) any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect the Projections, the Company represents
only that such information was prepared in good faith based upon assumptions
believed by the Company to be reasonable at the time (it being understood that
such Projections are not to be viewed as facts, are subject to significant
uncertainties and contingencies beyond the Company’s control, that no assurances
can be given that the projections will be realized and that actual results may
be materially different).

 

SECTION 3.12.          Margin Stock.  Neither the Company nor any of the
Subsidiaries is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock.  None of the Loans will be used by any Borrower or their Subsidiaries to
purchase or carry any Margin Stock, to refinance any Indebtedness originally
incurred for any such purpose or in any other manner that would violate any
provision of Regulation U or X of the Board.

 

SECTION 3.13.          Subsidiaries; Guarantee Requirement.  Schedule 3.13
correctly sets forth, as of the Closing Date, (a) the name and jurisdiction of
organization of each Domestic Subsidiary, Canadian Subsidiary and UK Subsidiary
that is a Significant Subsidiary and (b) the ownership of all the outstanding
Equity Interests in each such Subsidiary (other than any Equity Interests owned
by Persons other than the Company and the Subsidiaries).

 

SECTION 3.14.          USA PATRIOT ACT; FCPA; OFAC¶.

 

(a)           .None of the Borrowers or any of their respective Subsidiaries,
nor, to the knowledge of such Borrower, any director, officer or employee of any
Borrower or any of their

 

67

--------------------------------------------------------------------------------


 

respective Subsidiaries is the subject of any sanctions administered by OFAC
(collectively, “Sanctions”).

 

(b)           (a) To the extent applicable, each of the Borrower and its
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto, (ii) the USA Patriot Act and (iii) the FCPA.

 

(c)           (b) No part of the proceeds of the Loans will be used by any
Borrower or any of their respective Subsidiaries directly or, to the knowledge
of such Borrower or any of its Subsidiaries, indirectly (i) for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or (ii) for the purpose of financing the
activities of or business with any Person or in any country that would be in
violation of any sanctions administered by the Office of Foreign Assets Control
of the United States Department of Treasury, at the time of such financing, is
the subject of Sanctions, except to the extent licensed by OFAC or otherwise
authorized under U.S. law.

 

ARTICLE IV
Conditions

 

SECTION 4.01.          Closing Date.  The obligation of each Lender to make
Loans and accept and purchase B/As, and the obligation of the Issuing Banks to
issue Letters of Credit on the Closing Date is subject to the satisfactionwere
satisfied (or waiverd in accordance with Section 10.02) of each of the following
conditions:.¶

 

                The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.¶

 

                The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Canadian Administrative
Agent and the Lenders and dated the Closing Date) of (i) Deputy General Counsel
of the Company, (ii) Kirkland & Ellis LLP, special US counsel for the Company,
(iii) McCarthy Tétrault LLP, special Canadian counsel for certain of the
Canadian Subsidiaries, (iv) Cox & Palmer, special Nova Scotia counsel for
certain of the Canadian Subsidiaries, and (v) Clifford Chance LLP, UK counsel
for the Administrative Agent.¶

 

                The Administrative Agent shall have received (i) such customary
documents, resolutions and secretary’s certificates relating to the
organization, existence and good standing (to the extent applicable in the
jurisdiction of organization of the Borrowers and Subsidiary Guarantors (which
in respect of each UK Subsidiary which is a Guarantor shall include
constitutional documents, a board resolution, a shareholders resolution and a
certificate from the directors certifying that no guaranteeing limit would be
breached and that every copy document provided by that UK Subsidiary is correct,
complete and in full force and effect) of the Loan Parties, and the
authorization of (x) in the case of the Subsidiary Guarantors, the Loan
Documents, and (y) in the case of Borrowers, the Transactions and (ii) at least
5 Business Days prior to the Closing Date (to the extent requested by any
Arranger or Lender in writing at least 10

 

68

--------------------------------------------------------------------------------


 

Business Days prior to the Closing Date), all documentation required under
applicable related “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA Patriot Act.¶

 

                The Guarantee Requirement shall be satisfied.¶

 

                The Administrative Agent, the Arrangers and the Lenders shall
have received all fees required to be paid on or prior to the Closing Date by
the Company hereunder or under any Fee Letter, and all expenses required to be
paid on or prior to the Closing Date by the Company hereunder or under the
Commitment Letter for which invoices have been presented at least three Business
Days prior to the Closing Date.¶

 

                The representations and warranties of the Loan Parties set forth
in Article III shall be true and correct in all material respects on the Closing
Date (except that any representations given as of a particular date shall be
true and correct in all material respects as of such date).¶

 

                At the time of, and immediately after giving effect to, the
Closing Date, no Default or Event of Default shall have occurred and be
continuing.¶

 

                If a Borrowing is to occur on the Closing Date, the relevant
Borrower shall have delivered a Borrowing Request in accordance with
Section 2.03.¶

 

                The Administrative Agent shall have received reasonably
satisfactory evidence of the termination and repayment (or the effectiveness of
arrangements for such termination and repayment reasonably satisfactory to the
Administrative Agent) of all Indebtedness outstanding under the Existing Credit
Agreements.¶

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.          Each Credit Event.  The obligations of the Lenders to
make Loans (except for the Loans to be made on the Closing Date) and accept and
purchase B/As, and the obligations of the Issuing Banks to issue or increase the
amount of any Letter of Credit, are subject to the satisfaction of the following
conditions:

 

(a)           The representations and warranties of the Loan Parties set forth
in Article III (other than those set forth in Sections 3.04(b) and 3.06(a))
shall be true and correct in all material respects on and as of the date of such
Borrowing or B/A Drawing or the date of issuance or increase of such Letter of
Credit, as applicable (except that any such representation given as of a
particular date shall be true and correct in all material respects as of that
date).

 

(b)           At the time of and immediately after giving effect to such
Borrowing or B/A Drawing or the issuance or increase of such Letter of Credit,
as applicable, no Default or Event of Default shall have occurred and be
continuing.

 

(c)           The relevant Borrower shall have delivered a Borrowing Request in
accordance with Section 2.03.

 

69

--------------------------------------------------------------------------------


 

Each incurrence of a Loan, each B/A Drawing and each issuance or increase of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

 

SECTION 4.03.          Initial Credit Event for each Borrowing Subsidiary.  The
obligation of each Lender to make the initial Loans to any Borrowing Subsidiary
that becomes a Borrowing Subsidiary after the Closing Date or to initially
accept and purchase B/As for the account of such Borrowing Subsidiary, and of
the Issuing Banks to initially issue any Letter of Credit for the account of
such Borrowing Subsidiary, is subject to the satisfaction of the following
conditions:

 

(a)           The Administrative Agent (or its counsel) shall have received such
Borrowing Subsidiary’s Borrowing Subsidiary Agreement duly executed by all
parties thereto.

 

(b)           The Administrative Agent shall have received such documents,
certificates and legal opinions as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing (to
the extent such concept is applicable) of such Borrowing Subsidiary, the
authorization of the Transactions and the enforceability of this Agreement
insofar as they relate to such Borrowing Subsidiary and any other legal matters
relating to such Borrowing Subsidiary, its Borrowing Subsidiary Agreement or
such Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, which shall be deemed to be satisfactory
if such documents, certificates or opinions are consistent with the deliveries
under Section 4.01.

 

(c)           Each Lender shall have received reasonably satisfactory “know your
customer” and other customary information as such Lender shall reasonably
request.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A (other than any B/A that has been fully cash
collateralized pursuant to Section 2.10(d)) and all fees payable hereunder have
been paid in full and all Letters of Credit have expired or terminated (or cash
collateralized or otherwise backstopped in a manner reasonably acceptable to the
applicable Issuing Bank) and all LC Disbursements have been reimbursed, the
Company covenants and agrees with the Lenders as to itself and the Subsidiaries
and each Borrowing Subsidiary covenants and agrees with the Lenders as to itself
and its Subsidiaries that:

 

SECTION 5.01.          Financial Statements and Other Information.  The Company
will (or, with respect to the financial statements relating to MillerCoors
pursuant to clause (a) below, use its commercially reasonable efforts to)
furnish to the Administrative Agent (which shall distribute such materials to
each Lender):

 

(a)           within 90 days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (with the opinion of such financial
statements not containing (i) a “going concern” or like qualification or
exception or (ii) any qualification or exception as to the scope of such audit
that results from restrictions imposed by the Company on the audit procedures
carried out by its independent public accountants) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and

 

70

--------------------------------------------------------------------------------


 

results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; and within 90
days after the end of each fiscal year of MillerCoors, its audited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)           concurrently with each delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.05, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and, if the effect of such change shall have been
deferred under Section 1.04 for purposes of Section 6.05 or any other provision
hereof, reconciling, as applicable, the calculations referred to in clause
(ii) above or any calculations required under any other provision with the
financial statements delivered under clause (a) or (b) above, and
(iv) confirming compliance with the requirements set forth in the definition of
“Guarantee Requirement” and attaching a revised form of Schedule 3.13 showing
all additions to and removals from the list of Subsidiary Guarantors since the
date of the most recently delivered Schedule 3.13 (or confirming that there have
been no changes from such most recently delivered Schedule 3.13);

 

(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines or in accordance with the normal commercial practices of such
accounting firm);[intentionally omitted];

 

(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be;

 

(f)            promptly after obtaining knowledge that Moody’s, S&P or Fitch
shall have announced a change in the rating established or deemed to have been
established for the Index Debt, written notice of such rating change;

 

71

--------------------------------------------------------------------------------


 

(g)           promptly following the request therefor, all documentation and
other information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

 

(h)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of the Loan Documents,
as any Agent (or any Lender through the Administrative Agent) may reasonably
request.

 

Information required to be delivered pursuant to the clauses above or pursuant
to Section 5.02(b) or (d) shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall have been posted on the Company’s website on the Internet at
www.molsoncoors.com (or such other address as the Company shall provide to the
Lenders) or by the Administrative Agent on an IntraLinks or similar site to
which the Lenders have been granted access or shall be available on the website
of the Securities and Exchange Commission at http://www.sec.gov (and a
confirming electronic correspondence shall have been delivered or caused to be
delivered to the Administrative Agent providing notice of such posting or
availability); provided that the Company shall deliver paper copies of such
information to the Administrative Agent for any Lender that requests such
delivery through the Administrative Agent.  Information required to be delivered
pursuant to this Section 5.01 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.

 

SECTION 5.02.          Notices of Material Events.  The Company will furnish to
the Administrative Agent (which shall distribute such materials to each of the
Lenders) promptpromptly following obtaining knowledge thereof by a Responsible
Officer of the Company, written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Subsidiary thereof that could reasonably be expected to resultbe
adversely determined and if adversely determined, could reasonably be expected
to result, after giving effect to the coverage and policy limits of applicable
insurance policies, in a Material Adverse Effect;

 

(c)           the (i) occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect, (ii) receipt of any notice indicating any
intention by the PBGC to terminate any Plan, or (iii) receipt of any notice
indicating any intention by a multiemployer plan to obtain any withdrawal
liability from the Company or any of its Subsidiaries or ERISA Affiliates
(provided such withdrawal liability could reasonably be expected to exceed
US$100,000,000150,000,000); and

 

(d)           any other development that has resulted, or could reasonably be
expected to result, in a Material Adverse Effect.

 

Each notice delivered (or deemed to have been delivered) under this
Section shall be accompanied by a statement of a FinancialResponsible Officer or
other executive officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

72

--------------------------------------------------------------------------------


 

SECTION 5.03.          Existence; Conduct of Business.  The Company will, and
will cause each of the Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution not prohibited by
Section 6.03.

 

SECTION 5.04.          Payment of Taxes.  The Company will, and will cause each
of the Subsidiaries to, pay its material Tax liabilities before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP (or generally applicable accounting principles
in the relevant jurisdiction) or (b) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.          Maintenance of Properties; Insurance.  The Company will,
and will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and damage by casualty excepted, except where the failure
to take such actions could not reasonably be expected to result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as shall be
determined by the officers of the Company in the exercise of their reasonable
judgment to be consistent with prudent business practices.

 

SECTION 5.06.          Books and Records; Inspection Rights.  The Company will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct in all material respects entries are
made of all material dealings and transactions in relation to its business and
activities.  The Company will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
reasonable business hours, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and, so long as the Company has been provided the opportunity to be present, its
independent accountants, all at such reasonable times and as often as reasonably
requested; provided, that in no event shall the requirements set forth in
Section 5.06 require Company or any of its Subsidiaries to provide any such
information which (i) constitutes trade secrets or proprietary information,
(ii) in respect of which disclosure to the Administrative Agent or any Lender
(or their respective representatives or contractors) is prohibited by applicable
law, fiduciary duty or third-party contractual obligation (not created in
contemplation thereof) or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work-product.  All visitation requests by
Lenders shall be made through the Administrative Agent, and the Agents and the
Lenders shall endeavor to coordinate such visits in order to minimize expense
and inconvenience to the Company. Unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year.

 

SECTION 5.07.          Compliance with Laws.  The Company will, and will cause
each of the Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority, including Environmental Laws, ERISA and
Applicable Canadian Pension Legislation, applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.08.          Use of Proceeds.  The proceeds of the Loans will be used
to provide working capital from time to time and for other general corporate
purposes (including, without limitation, capital

 

73

--------------------------------------------------------------------------------


 

expenditures, investments, refinancings, restricted payments and share
repurchases) of the Company and the Subsidiaries.

 

SECTION 5.09.          Guarantee Requirement; Elective Guarantor.

 

(a)           The Company will cause the Guarantee Requirement to be satisfied
at all times on and following the Closing Date.¶

 

(b)           With respect to any Subsidiary that is not required to Guarantee
the Obligations (or a portion of the Obligations) pursuant to the Guarantee
Requirement, the Company may (but is not required to), at any time upon notice
to the Administrative Agent, cause any such Subsidiary to (x) become a
Subsidiary Guarantor or (y) Guarantee Obligations that such Subsidiary is not
otherwise required to Guarantee pursuant to the Guarantee Requirement (such
Subsidiary, an “Elective Guarantor”) by such Subsidiary executing and delivering
to the Administrative Agent a supplement to the Subsidiary Guarantee Agreement.

 

(c)           (b) With respect to any Subsidiary that is not required to
Guarantee the Obligations (or a portion of the Obligations) pursuant to the
Guarantee Requirement, the Company may (but is not required to), at any time
upon three Business Days’ notice to the Administrative Agent, cause any such
Subsidiary to (x) become a Subsidiary Guarantor or (y) Guarantee Obligations
that such Subsidiary is not otherwise required to Guarantee pursuant to the
Guarantee Requirement (such Subsidiary, an “Elective Guarantor”) by such
Subsidiary executing and delivering to the Administrative Agent a supplement to
the Subsidiary Guarantee Agreement.  So long as no Default would result from
such release, if (i) if all of the capital stock of50% or more of the Equity
Interests of a Subsidiary Guarantor (including an Elective Guarantor) owned by
the Company or a Subsidiary are sold, merged or consolidated or otherwise
disposed of in a transaction or transactions permitted by this Agreement or (ii,
(ii) a Subsidiary Guarantor (including an Elective Guarantor) is liquidated,
dissolved into, or merged with, the Borrower or any other Subsidiary or (iii) in
the event that, immediately after giving effect to the release of any
ElectiveSubsidiary Guarantor’s Guarantee (or Guarantee of a portion of the
Obligations), (x) all of the Indebtedness of the non-such Subsidiary
GuarantorsGuarantor (including any Elective Guarantor) being released is
permitted under Section 6.01, then, in each case, such6.01 and (y) such
Subsidiary Guarantor does not Guarantee and is not otherwise liable for (or is
substantially contemporaneously released as a guarantor or obligor under the
Senior Notes, the Term Loan Agreement, the Bridge Loan Agreement, any Qualifying
Term Loan Facility and any Specified Refinancing Indebtedness), then, in each
case, the Guarantee of such Subsidiary Guarantor (including any Elective
Guarantor) (or Guarantee of such applicable portion of the Obligations) shall
automatically be released and promptly following the Company’s request therefor,
and at such time, the Administrative Agent shall execute such further evidence
of release of such Subsidiary Guarantor (including any Elective Guarantor)
pursuant to this Section 5.09(bc) from its Guarantee (or Guarantee of such
applicable portion of the Obligations).

 

ARTICLE VI
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A (other than any B/A that has been fully cash
collateralized pursuant to Section 2.10(d)) and all fees payable hereunder have
been paid in full and all Letters of Credit have expired or terminated (or cash
collateralized or otherwise backstopped in a manner reasonably acceptable to the
applicable Issuing Bank) and all LC Disbursements have been reimbursed, the
Company covenants and agrees with the Lenders as to itself and the Subsidiaries
and each Borrowing Subsidiary covenants and agrees with the Lenders as to itself
and its subsidiaries that:

 

74

--------------------------------------------------------------------------------


 

SECTION 6.01.          Priority Indebtedness.  The Company will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any
Priority Indebtedness other than:

 

(a)           Indebtedness under (i) this Agreement and (ii) the Subsidiary
Guarantee Agreement;, (ii) the Subsidiary Guarantee Agreement, (iii) the Term
Loan Agreement up to an aggregate principal amount of US$3,000,000,000 (and
related Guarantees thereof), (iv) the Bridge Loan Agreement (and related
Guarantees thereof), (v) any Qualifying Term Loan Facility (and related
Guarantees thereof), (vi) the Senior Notes (and related Guarantees thereof) and
(vii) extensions, renewals, refinancings or replacements of any Indebtedness
described in clauses (i), (iii), (iv) or (v) above that does not increase the
principal amount thereof (except by an amount equal to unpaid accrued interest
and premium thereon plus fees, costs or expenses owing or paid related to such
Indebtedness and costs, fees and expenses incurred, in connection with such
extension, renewal, refinancing or replacement) or, if such extensions,
renewals, refinancing or replacements increase the outstanding principal amount
thereof, such increase is otherwise permitted under this Section 6.01 (any such
Indebtedness incurred pursuant to this clause (a)(vii), “Specified Refinancing
Indebtedness”);

 

(b)           Indebtedness existing on the date hereofFirst Amendment Signing
Date and set forth on Schedule 6.01, and extensions, renewals or replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or, if such extensions, renewals or replacements increase the
outstanding principal amount thereof, such increase is otherwise permitted under
this Section 6.01; provided, that no additional Subsidiaries (other than any
Subsidiary that shall be a Subsidiary Guarantor with respect to all of the
Obligations and, in the case of Indebtedness of any Foreign Subsidiary,
subsidiaries of such Foreign Subsidiary that are required to become Guarantors
under the terms of such Indebtedness as in effect on the date hereofFirst
Amendment Signing Date) will be added as obligors or Guarantors in respect of
any Indebtedness referred to in this clause (b) and no such Indebtedness shall
be secured by any additional assets (other than as a result of any Lien covering
after-acquired property in effect on the date hereofFirst Amendment Signing
Date);

 

(c)           [reserved];Indebtedness incurred pursuant to the Vancouver Brewery
Sale-Leaseback Transaction; provided that the Attributable Debt of such
Vancouver Brewery Sale-Leaseback Transaction does not exceed US$100,000,000;

 

(d)           Indebtedness of any Subsidiary to the Company or any other
Subsidiary, or Indebtedness of the Company to any Subsidiary; provided that no
such Indebtedness shall be assigned to a Person other than the Company or a
Subsidiary;

 

(e)           Indebtedness (including Capital Lease Obligations and Attributable
Debt in respect of Sale-Leaseback Transactions) incurred to finance the
acquisition, construction or improvement of, and secured by, any fixed or
capital assets (including real property), and extensions, renewals or
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or add additional Subsidiaries as obligors or
Guarantors in respect thereof and that are not secured by any additional assets;
provided that such Indebtedness is incurred prior to or within 180270 days after
such acquisition or the completion of such construction or improvement;

 

(f)            Indebtedness of any Person that becomes a Subsidiary after the
Closing Date, provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, and

 

75

--------------------------------------------------------------------------------


 

indebtedness which may be incurred to provide for the near-term working capital
needs of any such Person under any revolving credit or similar facility that
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary, and
extensions, renewals or replacements of any of the Indebtedness referred to
above in this clause that (i) either (x) do not increase the outstanding
principal amount thereof (or in the case of revolving credit facilities, the
outstanding total commitment thereof) or (y) if such extensions, renewals or
replacements increase the outstanding principal amount thereof, such increase is
otherwise permitted under this Section 6.01, (ii) do not add additional
Subsidiaries (other than any Subsidiary that shall be a Subsidiary Guarantor
with respect to all of the Obligations and, in the case of Indebtedness of any
Foreign Subsidiary, subsidiaries of such Foreign Subsidiary that are required to
become Guarantors under the terms of such Indebtedness as in effect on the date
hereof) as obligors or Guarantors in respect thereof and that(iii) are not
secured by any additional assets (other than as a result of any Lien covering
after-acquired property that shall be in effect at the time such Person becomes
a Subsidiary);

 

(g)           Indebtedness of any Subsidiary as an account party in respect of
letters of credit backing obligations of any Subsidiary that do not constitute
Indebtedness (other than performance, surety, appeal or similar bonds to the
extent constituting Indebtedness);

 

(h)           Indebtedness arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or letters
of credit, appeal bonds, surety bonds or performance bonds securing the
performance of the Company or any Subsidiary pursuant to such agreements, in
connection with acquisitions or dispositions of any business, assets or
Subsidiary of the Company or any of its Subsidiaries or otherwise in the
ordinary course of business;

 

(i)            Indebtedness consisting of (or connected with) industrial
development, pollution control or other revenue bonds or similar instruments
issued or guaranteed by any Governmental Authority;

 

(j)            Securitization Transactions to the extent that the aggregate
amount, without duplication, of all Securitization Transactions does not at any
time exceed (x) US$100,000,000200,000,000 in respect of Securitization
Transactions relating to loans made to bars, pubs and other similar
establishments in the United Kingdom or (y) US$400,000,000500,000,000 in respect
of other Securitization Transactions;

 

(k)           other Priority Indebtedness in an aggregate amount outstanding at
any time not greater than 15% of Consolidated Net Tangible Assets as of the end
of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, prior to the delivery of any
such financial statements, pursuant to Section 5.01(a) or (b) of the Existing
2012 Credit Agreement); and;

 

(l)            Indebtedness arising under a guarantee or indemnity given by the
Company or any Subsidiary in favor of a bank in the ordinary course of its
banking arrangements for the purpose of netting debit and credit balances of the
Company or any Subsidiary; and¶

 

(m)          Indebtedness incurred pursuant to overdraft, daylight exposure or
other similar facilities.

 

SECTION 6.02.          Liens.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it,

 

76

--------------------------------------------------------------------------------


 

or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

(a)           Liens securing or deemed to exist in connection with Priority
Indebtedness (other than Indebtedness referred to in paragraphs (c) andparagraph
(d) of Section 6.01) to the extent such Priority Indebtedness is permitted under
Section 6.01;

 

(b)           Permitted Encumbrances;

 

(c)           Liens in connection with Hedging Agreements, the aggregate
principal amount of the obligations under which does not exceed
US$250,000,000300,000,000 outstanding at any time;

 

(d)           any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereofFirst Amendment Signing Date (or on improvements or
accessions thereto or proceeds therefrom) and set forth on Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Company or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereofFirst Amendment Signing Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof or, if such extensions, renewals or
replacements increase the outstanding principal amount thereof, such Lien is
otherwise permitted under this Section 6.01;

 

(e)           any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary other than
improvements and accessions to the assets to which it originally applies and
proceeds of such assets, improvements and accessions and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof or, if such extensions, renewals or
replacements increase the outstanding principal amount thereof, such Lien is
otherwise permitted under this Section 6.01;

 

(f)            Liens in favor of any Governmental Authority to secure
obligations pursuant to the provisions of any contract or law;

 

(g)           Liens to secure obligations of the Company to any Subsidiary
Guarantor;

 

(h)           Liens to secure obligations of a Subsidiary to the Company or any
other Subsidiary; and

 

(i)            other Liens not specifically listed above securing obligations
(other than Indebtedness) not to exceed US$100,000,000150,000,000 at any one
time outstanding.¶

 

Notwithstanding the foregoing, the obligations under the Senior Notes, the Term
Loan Agreement, the Bridge Loan Agreement, any Qualifying Term Loan Facility or
any Specified Refinancing Indebtedness shall be permitted to be secured if, and
only if, the US Obligations are secured on an equal and ratable basis to the
obligations of the Company under the Senior Notes, the Term Loan Agreement, the
Bridge Loan Agreement, any

 

77

--------------------------------------------------------------------------------


 

Qualifying Term Loan Facility or any Specified Refinancing Indebtedness, as
applicable, pursuant to documentation reasonably satisfactory to the
Administrative Agent.

 

SECTION 6.03.          Fundamental Changes.

 

(a)           The Company will not merge into, amalgamate with or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and whether directly or through the
merger of one or more Subsidiaries) assets representing all or substantially all
the assets of the Company and the Subsidiaries (whether now owned or hereafter
acquired), or liquidate or dissolve, except that if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, any Person may merge into or amalgamate with the Company in a
transaction in which the Company is the surviving corporation.

 

(b)           The Company will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and the Subsidiaries on the date of this
Agreement, and businesses reasonably related thereto.

 

SECTION 6.04.          Transactions with Affiliates.  The Company will not, and
will not permit any of the Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, purchase, lease or otherwise acquire any property or
assets from or otherwise engage in any other transactions with any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and
(b) transactions between or among the Company and its Subsidiaries not involving
any other Affiliate.

 

SECTION 6.05.          Leverage Ratio.  TheAfter the Acquisition Closing Date,
the Company will not permit the Leverage Ratio to exceed 3.50:1.00, determined
as of the last day of each fiscal quarter of the Company.:

 

ARTICLE VII

 

Fiscal Quarter

 

Leverage Ratio

as of the last day of the first fiscal quarter after the Acquisition Closing
Date and the last day of the second, third and fourth fiscal quarter after the
Acquisition Closing Date

 

5.75:1.00

 

 

 

as of the last day of the fifth fiscal quarter after the Acquisition Closing
Date and the last day of the sixth, seventh and eighth fiscal quarter after the
Acquisition Closing Date

 

5.25:1.00

 

 

 

as of the last day of the ninth fiscal quarter after the Acquisition Closing
Date and the last day of the tenth, eleventh and twelfth fiscal quarter after
the Acquisition Closing Date

 

4.75:1.00

 

 

 

day of the fourteenth, fifteenth and sixteenth fiscal quarter after the
Acquisition Closing Date

 

4.25:1.00

 

78

--------------------------------------------------------------------------------


 

as of the last day of the thirteenth fiscal quarter after the Acquisition
Closing Date and the last

 

 

 

 

 

as of the last day of the seventeenth fiscal quarter after the Acquisition
Closing Date and as of the last day of each fiscal quarter thereafter

 

3.75:1.00

 

ARTICLE VII
Events of Default

 

SECTION 7.01.          Events of Default.  If any of the following events
(“Events of Default”) shall occur:

 

(a)           any Borrower shall fail to pay any principal of any Loan or any
B/A or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Company or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or any material information contained in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made, or deemed made or
delivered;

 

(d)           the Company or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02,5.02(a) (provided,
that the delivery of a notice of Default at any time will cure any Event of
Default arising from the failure to timely deliver a notice of such Default
pursuant to Section 5.02(a)), 5.03 (with respect to any Borrower’s existence)
or, 5.08 or 5.09 (if such failure under Section 5.09 shall continue for fifteen
Business Days after notice thereof from the Administrative Agent to the Company)
or in Article VI;

 

(e)           the Company or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent or any Lender to the Company;

 

(f)            the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and such failure shall continue
after any applicable grace period; provided that this clause (f) shall not apply
to any breach or default that has been remedied or waived;

 

79

--------------------------------------------------------------------------------


 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity, or that enables or
permits (after all applicable grace periods and all required notices have been
given) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity (or (i) in the case of any Securitization Transaction
constituting Material Indebtedness, that enables or permits the investors or
purchasers to terminate purchases of Receivables or interests therein or to
require the repurchase of all outstanding Receivables by the Company or a
Subsidiary, in either case, prior to its scheduled termination or (ii) any
default or similar event under a Hedging Agreements constituting Material
Indebtedness that enables or permits a counterparty to terminate such Hedging
Agreements and require any termination or similar payment to be made
thereunder); provided that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the condemnation, damage or loss
of, or the voluntary sale or transfer of, the property or assets securing such
Indebtedness, (B) Indebtedness which is convertible into Equity Interests and so
converts or (C) any breach or default in such Material Indebtedness that has
been remedied or waived;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization, administration
or other relief in respect of the Company or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, administrator or similar official for the Company or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)            the Company or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation,
reorganization, administration or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, administrator or similar official for the
Company or any Significant Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) take any corporate action for the purpose of
effectingauthorizing any of the foregoing or (vii) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(j)            one or more judgments for the payment of money in an aggregate
amount in excess of US$100,000,000200,000,000 shall be rendered against the
Company, any Significant Subsidiary or any combination thereof (to the extent
not covered by either (i) independent third-party insurance as to which the
insurer does not deny coverage or (ii) another creditworthy (as reasonably
determined by the Administrative Agent) indemnitor) and the same shall remain
undischarged and unvacated for a period of 30 consecutive days during which
execution shall not be effectively stayed, or a judgment creditor shall have
attached or levied upon any material assets of the Company or any Significant
Subsidiary to enforce any such judgment;

 

(k)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

80

--------------------------------------------------------------------------------


 

(l)            the guarantee of any Subsidiary Guarantor under the Subsidiary
Guarantee Agreement or the Company’s guarantee under Article VIII shall not be
(or shall be asserted by the Company or any Subsidiary Guarantor not to be)
valid or in full force and effect (except in the case of any release of any
guarantee of any Subsidiary Guarantor in accordance with the terms of
Section 5.09(c) or the Subsidiary Guarantee Agreement); or

 

(m)          a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Section (other than subclause (vii) of
such clause (i))), and at any time thereafter during the continuance of such
event, the Administrative Agent, at the request of the Required Lenders shall,
by notice to the Company, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans and
principal amounts payable in respect of B/As then outstanding to be due and
payable in whole or in part (in which case any principal amount not so declared
to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans and of B/As so declared to be due and
payable, together with accrued interest on the Loans and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately (except as provided above), without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower;
provided, however, that in case of any event described in clause (h) or (i) of
this Section with respect to a Borrower, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.

 

ARTICLE VIII
Guarantee

 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers.  The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.

 

Except as otherwise provided herein, the Company waives presentment to, demand
of payment from and protest to any Borrower of any of the Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment.  The obligations of the Company hereunder shall not be affected by
(a) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement or any
other Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any

 

81

--------------------------------------------------------------------------------


 

right to require that any resort be had by any Agent or Lender to any balance of
any deposit account or credit on the books of any Agent or Lender in favor of
any Borrower or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent or Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Company by virtue
hereof, upon the failure of any other Borrower to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by any Agent or Lender, forthwith pay, or cause to be paid, to
the Applicable Agent or Lender in cash an amount equal to the unpaid principal
amount of such Obligation then due, together with accrued and unpaid interest
thereon.  The Company further agrees that if payment in respect of any
Obligation shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of any Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify each Agent and Lender against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Agents and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

 

ARTICLE IX
The Agents

 

In order to expedite the transactions contemplated by this Agreement, the
Persons named in the heading of this Agreement are hereby appointed to act as
Administrative Agent and Canadian Administrative Agent on behalf of the Lenders
and the Issuing Banks.  Each of the Lenders, each assignee of any Lender and
each Issuing Bank hereby irrevocably authorizes the Agents to take such actions
on behalf of such Lender or assignee or Issuing Bank and to exercise such powers
as are delegated to the Agents by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.  The
Administrative Agent and, to the extent expressly provided herein, the Canadian
Administrative Agent are hereby expressly authorized by the Lenders and the
Issuing Banks, without hereby limiting any implied authority, (a) to receive on
behalf of the Lenders and the Issuing Banks all payments of principal of and
interest on the Loans and all other amounts due to the Lenders and the Issuing
Banks hereunder, and promptly to distribute to each Lender or Issuing Bank its
proper share of

 

82

--------------------------------------------------------------------------------


 

each payment so received; (b) to give notice on behalf of each of the Lenders to
the Company of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute to each Lender copies of all notices, financial
statements and other materials delivered by the Company or any other Loan Party
pursuant to this Agreement or the other Loan Documents as received by the
Administrative Agent.  Without limiting the generality of the foregoing, the
Administrative Agent is hereby expressly authorized to release any Subsidiary
Guarantor from its obligations under the Subsidiary Guarantee Agreement in the
event that all the capital stock of such Guarantor shall be sold, transferred or
otherwise disposed of to a Person other than the Company or an Affiliate of the
Company in a transaction not prohibited by this Agreement or as required by
Section 5.09(c).  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent and the Canadian Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

With respect to the Loans made by it under this Agreement, each Agent in its
individual capacity and not as Agent shall have the same rights and powers as
any other Lender and may exercise the same as though it were not an Agent, and
the Agents and their Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not an Agent under the Loan
Documents and without any duty to account therefor to the Lenders.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents, and their duties under the Loan Documents shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise upon
receipt of notice in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, and no Agent shall be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the institution
serving as Agent or any of its Affiliates in any capacity.  No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 10.02) or in
the absence of its own gross negligence, bad faith or willful misconduct.  No
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by a Borrower, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article

 

83

--------------------------------------------------------------------------------


 

IV or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and in good faith believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, each Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless such Agent shall have received notice to the contrary from such Lender or
such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  Each Agent may consult with legal counsel (who may be counsel
for any Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent.  Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

In taking any discretionary action hereunder, or in determining whether any
provision hereof is applicable to any event, transaction or circumstance, the
Administrative Agent may, in its discretion, but shall not be required (unless
required by any other express provision hereof) to, communicate such proposed
action or determination to the Lenders prior to taking or making the same, and
shall be entitled (subject to any otherwise applicable requirement of
Section 10.02(b)), in the absence of any contrary communication received from
any Lender within a reasonable period of time specified in such communication
from the Administrative Agent, to assume that such proposed action or
determination is satisfactory to such Lender.

 

Subject to the appointment and acceptance of a successor Agent (the “Successor
Agent”) as provided in this paragraph, anyso long as no Event of Default has
occurred and is continuing, the Company may dismiss any Agent (the “Existing
Dismissed Agent”) (x) with the Administrative Agent’s consent (such consent not
to be unreasonably withheld, delayed or conditioned) or (y) if such
Administrative Agent constitutes a Defaulting Lender pursuant to clause (e) of
the definition thereof, by notifying the Lenders.  After such notice of
dismissal is sent by the Company, the Company shall have the right to appoint
the Successor Agent.  Upon the acceptance of its appointment as an applicable
Agent hereunder by the Successor Agent, such Successor Agent shall succeed to
and become vested with all the rights, powers, privileges and duties of the
Existing Dismissed Agent, and the Existing Dismissed Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Company to
the Successor Agent shall be the same as those payable to the Existing Dismissed
Agent unless otherwise agreed between the Company and the Successor Agent. 
After the Existing Dismissed Agent’s dismissal hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for the benefit of the
Existing Dismissed Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as an Agent.¶

 

Any Agent may resign (the “Resigning Agent”) at any time by notifyingproviding
30 (thirty) days written notice to the Lenders, the Issuing Banks and the
Company.  Upon any such resignation, the

 

84

--------------------------------------------------------------------------------


 

Company shall have the right, to appoint a successor Agent (the “Replacement
Agent) (x) in its sole discretion, if such Replacement Agent is an existing
Lender or (y) with the consent of the Required Lenders (not to be unreasonably
withheld or delayed), to appoint a successorif such Replacement Lender is not an
existing Lender; provided, that if aan Event of Default has occurred and is
continuing, the Required Lenders, and not the Company, shall have the right, in
consultation with the Company, to appoint such successorthe Replacement Agent. 
If no successorReplacement Agent shall have been so appointed by the Company
(or, if applicable, the Required Lenders) and shall have accepted such
appointment within 30 days after the rRetsirgning Agent gives notice of its
resignation, then the rRetsirgning Agent may (but shall not be obligated to), on
behalf of the Lenders and the Issuing Banks, appoint a successorthe Replacement
Agent which shall be a bank with an office in New York, New York or Toronto or
London, as applicable, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as an Agent hereunder by a successor, such successorthe
Replacement Agent, the Replacement Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiringResigning Agent, and the Resigning  Agent shall be discharged from its
duties and obligations hereunder.  If within 30 days after the Resigning Agent
gives notice of its resignation, neither the Borrower (nor, if applicable, the
Required Lenders) nor the applicable Agent have appointed a Replacement Agent,
the Required Lenders shall be deemed to have succeeded to and become vested with
all the rights, powers, privileges and duties of the Resigning Agent and the
Resigning Agent shall be discharged from its duties and obligations hereunder. 
The fees payable by the Company to a successorthe Replacement Agent shall be the
same as those payable to its predecessorthe Resigning Agent unless otherwise
agreed between the Company and such successorthe Replacement Agent.  After the
Resigning Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of suchthe rRetsirgning
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as an
Agent.

 

To the extent required by any applicable law, each Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax. 
Without limiting or expanding the provisions of Section 2.16, each Lender shall
indemnify and hold harmless each Agent against, and shall make payable in
respect thereof within 10 days after written demand therefor, any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for such Agent) incurred by or
asserted against such Agent by the United States Internal Revenue Service or any
other Governmental Authority as a result of the failure of such Agent to
properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify such
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective) unless such failure was due to the gross
negligence or willful misconduct of such Agent.  A certificate as to the amount
of such payment or liability delivered to any Lender by such Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes each Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due such Agent
under this Article.  The agreements in this Article shall survive the
resignation and/or replacement of each Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, a “Lender” shall for purposes of this paragraph include an
Issuing Bank.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own

 

85

--------------------------------------------------------------------------------


 

decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or related agreement or any document furnished hereunder or
thereunder.

 

Anything herein to the contrary notwithstanding, none of the Arrangers shall
have any duties or obligations under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent, a Lender or an
Issuing Bank hereunder.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, each Agent (irrespective
of whether the principal of any Loan or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the applicable Borrower) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:  (a) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Letters of
Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agents and their
respective agents and counsel and all other amounts due the Lenders and the
Agents) allowed in such judicial proceeding and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and Issuing Bank to make such payments to the
applicable Agent and, in the event that an Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to such
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of such Agent and its agents and counsel, and any other amounts due
such Agent.  Nothing herein shall be deemed to give the Agents the right to vote
the claim of any Lender or Issuing Bank in any such proceeding pursuant to such
Debtor Relief Law.

 

ARTICLE X
Miscellaneous

 

SECTION 10.01.        Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)      if to the Company, to it at Molson Coors Brewing Company, 1225 17th1801
California Street, Suite 3200,4600, Denver, Colorado 80202, Attention of
Treasurer (telecopy no.Fax:  303-927-23292416), with a copy to Molson Coors
Brewing Company, 1225 17th1801 California Street, Suite 3200,4600, Denver,
Colorado 80202, Attention of Chief Financial Officer (Fax:  (303) -927-2416 )
and Chief Legal Officer (telecopy no. 303-927-927-2416);

 

(ii)     if to any Borrowing Subsidiary, to it in care of the Company as
provided in paragraph (i) above;

 

(iii)    if to the Administrative Agent, to Deutsche Bank AG New York Branch,
c/o DB Services New Jersey, Inc., 5022 Gate Parkway, Suite 200, Jacksonville, FL
32256, Attention of Vanessa Laird (telecopy no. 904-779-3080);

 

86

--------------------------------------------------------------------------------


 

(iv)    if to the Canadian Administrative Agent, to Deutsche Bank AG, Canada
Branch, 199 Bay Street, Suite 4700, M5L 1E9 Toronto, Canada, Attention of Loan
Operations (telecopy no. 416-682-8484); with a copy to the Administrative Agent
as provided in paragraph (iii) above; and

 

(v)     if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

SECTION 10.02.        Waivers; Amendments.

 

(a)           No failure or delay by any Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Agents, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Agent, any
Issuing Bank or any Lender may have had notice or knowledge of such Default at
the time.

 

(b)           Except as provided in Section 2.08(e), none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company, Administrative Agent
and the Issuing Banks with the consent of the Required Lenders (subject to
clause (c) below) or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that, except as expressly contemplated
by Section 2.08(e), no such agreement shall (i) increase the Commitment of any
Lender without the written consent of such Lender (it being understood and
agreed that the waiver of any Default or Event of Default shall not constitute
an increase in the Commitment of such Lender), (ii) reduce the principal amount
of any Loan, any amount payable in respect of any B/A or any LC Disbursement or
reduce the Applicable Rate, or reduce any fees payable hereunder, without the
written consent of each Lender owed such amount, (iii) postpone the date of any
scheduled payment of the principal amount of any Loan, any amount payable in
respect of any B/A or any LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such scheduled
payment, or postpone

 

87

--------------------------------------------------------------------------------


 

the scheduled date of expiration of any Commitment, without the written consent
of each Lender owed such amount or which holds such Commitment, (iv) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, or amend the pro rata treatment of each reduction of
the Commitments under Section 2.08, without the written consent of each Lender,
(v) change any of the provisions of this Section or reduce the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release the
Company or all or substantially all the Subsidiary Guarantors from its or their
obligations under Article VIII or the Subsidiary Guarantee Agreement, without
the written consent of each Lender, (vii) change any provisions of Section 7.02
without the written consent of each Lender, or (viii) change any provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those of Lenders holding Loans of any other Class without the written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each adversely affected Class; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent or an Issuing Bank hereunder or under any other Loan Document without the
prior written consent of such Agent or Issuing Bank, as the case may be, and
(B) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Global Tranche Lenders
(but not the US/UK Tranche Lenders) or the US/UK Tranche Lenders (but not the
Global Tranche Lenders) may be effected by an agreement or agreements in writing
entered into by the Company and requisite percentage in interest of the affected
Class of Lenders.

 

SECTION 10.03.        Expenses; Indemnity; Damage Waiver.

 

(a)           The Company shall pay (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Agents and their Affiliates (limited, the
Administrative Agent and their Affiliates (other than, prior to the Acquisition
Closing Date, the Excluded Parties) for which receipt of a written request
therefor (together with detailed supporting documentation (including line item
breakdown) supporting such request is provided) (limited (x) in the case of
legal fees, to the reasonable fees, charges and out-of-pocket disbursements of
Cahill Gordon & Reindel LLP, and one Canadian counsel and one counsel in any
other non-U.S. jurisdiction in which the Arrangers shall deem it advisable to
retain counsel in connection with borrowings in or by a subsidiary organized
under the laws of such jurisdiction, only, but not for any other third party
consultant retained without the Company’s consentone counsel reasonably
acceptable to the Agents, including in connection with the First Amendment
(whether or not the Acquisition Closing Date occurs) and (y) in the case of any
other advisors and consultants, to advisors and consultants approved by the
Company), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement and the other
Loan Documents and any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated); provided, that all such expenses incurred prior
to the Acquisition Closing Date shall be paid by the Company on the Acquisition
Closing Date if a written request therefor (together with detailed supporting
documentation (including line item breakdown) supporting such reimbursement
request) is provided within three (3) business days prior to the Acquisition
Closing Date, and (ii) all reasonable out-of-pocket expenses incurred by anythe
Administrative Agent or any Lender (limitedfor which receipt of a written
request therefor (together with detailed supporting documentation (including
line item breakdown) supporting such request is provided) (limited (I) in the
case of legal fees, (x) with respect to any Agent, to the reasonable fees,
charges and out-of-pocket disbursements of Cahill Gordon & Reindel LLP and one
local counsel per relevant jurisdiction, and (y) with respect to all of the
other Lenders combined, to the reasonable fees, charges and out-of-pocket
disbursements ofcounsel to the Agents and the Lenders, taken as a whole, (and
one counsel per

 

88

--------------------------------------------------------------------------------


 

jurisdiction and to the extent required by conflicts of interest, one additional
counselfor each appropriate jurisdiction and, solely in the case of actual or
potential conflict of interest where the Agents or such Lender affected by such
conflict notifies the Company of the existence of such conflict, one additional
counsel in each applicable jurisdiction) and (II) in the case of any other
advisors and consultants, to advisors and consultants approved by the Company)
in connection with the enforcement or protection of its rights in connection
with any Loan Document, including its rights under this Section, or in
connection with the Loans made or the B/As accepted and purchased, hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided, that in each
case, the Borrower shall have no obligation to reimburse for expenses (including
legal fees and expenses) which have been incurred more than 60 days from the
date of receipt by the Company of such invoice.

 

(b)           The Company shall indemnify each Arranger, eachthe Administrative
Agent and each Lender, and each Related Party of any of the foregoing Persons
(but excluding, with respect to any Excluded Parties, losses, claims, damages,
liabilities or related expenses relating to actions or omissions prior to the
Acquisition Closing Date) (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from and each Indemnitee shall have
no liability for, any and all actual out-of-pocket losses, claims, damages,
liabilities and related expenses, including and shall reimburse each Indemnitee
within 30 days after receipt of a written request therefor (together with
detailed supporting documentation (including line item breakdown) supporting
such request and limited (x) in the case of legal fees, to the reasonable fees,
charges and out-of-pocket disbursements of any counsel for any
Indemniteedisbursements of one outside counsel for all Indemnitees (and one
local counsel for each appropriate jurisdiction and solely in the case of actual
or potential conflict of interest where any Indemnitee affected by such conflict
notifies the Company of the existence of such conflict and thereafter retains
its own counsel, one additional counsel in each applicable jurisdiction) and
(y) in the case of any other third party advisors and consultants, to advisors
and consultants approved by the Company), other than Taxes which, in all cases,
are subject to indemnity only pursuant to Section 2.16, incurred by or asserted
against any Indemnitee arising out of, in connection with or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation
ofTransactions, the MillerCoors Transactions or any otherrelated transactions
contemplated hereby or thereby, (ii) any Loan or B/A or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Company or
any of the Subsidiaries, or any Environmental Liability related in any way to
the Company or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or by any Borrowerthe Company or any of its
Affiliates or any Loan Party); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are (x) determined byfound by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (I) a material breach of the fundingby such Indemnitee of its obligations
of such party under the Loan Documentshereunder or under any Loan Document or
(II) the willful misconduct, bad faith or the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Related Parties, (y)such
Indemnitee’s Affiliates, officers, directors, employees, advisors or agents,
(y) with respect to disputes solely among Indemnitees (other than, solely to the
extent such indemnification would not be denied pursuant to clause (x) above,
claims in connection with any such Indemnitee acting in its capacity as
Arranger, Administrative Agent or Issuing Bank) that do not involve or Agent or
any other agent, arranger, bookrunner or other similar role) that are not
arising out of an act or omission by the Company or its Affiliates or
(z) settlements without the Company’s consent (which consent shall not be
unreasonably withheld or delayed), but, if settled with the Company’s consent or
if there is a final judgment against an

 

89

--------------------------------------------------------------------------------


 

Indemnitee in any such proceeding, then the Company will indemnify and hold
harmless each Indemnitee in the manner set forth above); provided, further, in
each case, the Company shall have no obligation to reimburse for expenses
(including legal fees and expenses) which have been incurred more than 60 days
from the date of receipt by the Company of such invoice.  The Company will not,
without the prior written consent of the applicable Indemnitee (such consent not
to be unreasonably withheld or delayed), settle, compromise, consent to the
entry of any judgment in or otherwise seek to terminate any proceeding in
respect of which indemnification may be sought hereunder (whether or not such
Indemnitee is a party thereto) unless such settlement, compromise, consent or
termination (i) includes an unconditional release of such Indemnitee from all
liability arising out of such proceeding and (ii) does not include a statement
as to, or an admission of fault or culpability by or on behalf of such
Indemnitee.

 

(c)           To the extent that the Company fails to pay any amount required to
be paid by it to any Agent or Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or Issuing Bank, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent or Issuing Bank in its capacity as such.  For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Credit Exposures and unused Commitments
at the time (or most recently prior to such time).

 

(d)           To the extent permitted by applicable law, the Company, the Agents
and the Lendersno party shall assert (and, by their acceptance of the terms
hereunder, any Indemnitee shall not assert), and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, the MillerCoors
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof
(it being agreed, however, that the Company’s indemnification obligations will
apply in respect of any special, indirect, exemplary, incidental, consequential
or punitive damages that may be awarded against any Indemnitee in connection
with a claim by a third party). No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or, the other Loan Documents or the transactions contemplated hereby
or thereby, the Transactions or the MillerCoors Transactions.

 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor (subject to any express time periods provided for
payment set forth herein).

 

SECTION 10.04.        Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender thereto (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby (including any Affiliate of an Issuing Bank that

 

90

--------------------------------------------------------------------------------


 

issues any Letter of Credit), the Related Parties of each of the Agents, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           Any Lender may assign to one or more assignees (other than to any
CompetitorDisqualified Institution) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); provided that (i) the Administrative
Agent, the US Issuing Banks (in the case of an assignment of all or a portion of
a Global Tranche Commitment or a US/UK Tranche Commitment or any Lender’s
obligations in respect of its Global Tranche LC Exposure or US/UK Tranche LC
Exposure) and the Canadian Issuing Bank (in the case of an assignment of all or
a portion of a Global Tranche Commitment or any Lender’s obligations in respect
of its Global Tranche LC Exposure) and, except in the case of an assignment
(A) to a Lender or a Lender Affiliate or (B) at a time when an Event of Default
under Section 7.01(a), (b), (h) or (i) has occurred and is continuing, the
Company must give its prior written consent to such assignment (which consent in
each case shall not be unreasonably withheld), (ii) except in the case of an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than US$10,000,000
unless each of the Company and the Administrative Agent otherwise consent,
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, which shall contain, without
limitation, a representation and warranty from the assignee that such assignee
is not a CompetitorDisqualified Institution, together with a processing and
recordation fee of US$3,500 (it being understood that such fee is not payable by
the Company), (iv) in connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Borrowers, each Agent, each Issuing Bank
and each other Lender hereunder (and interest accrued thereon), (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and the documentation required to be delivered
under Sections 2.16(e) and (f), (vi) no assignee shall be entitled to receive
any greater payment under Section 2.16 than the assigning Lender would have been
entitled to receive with respect to the assigned interest unless the entitlement
to receive any additional amounts under Section 2.16 arises as a result of a
change in applicable law after the date such assignee becomes a party to this
Agreement and (vii) the assignee shall be a Qualifying Lender, provided that if
the assignee is a Treaty Lender then such Treaty Lender and each UK Borrowing
Subsidiary shall comply with Section 2.16(h).  Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

91

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and interest on the Loans, amounts in respect of B/As
and LC Disbursements owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrowers, the Agents, the Issuing Banks and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company,
the Issuing Banks and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.  Notwithstanding anything in this Agreement to the
contrary, the Loans and Commitments are intended to be treated as registered
obligations for tax purposes and the right, title and interest of the Lenders in
and to such Loans and Commitments shall be transferable only in accordance with
the terms hereof.  This Section 10.04(c) shall be construed so that the Loans
and Commitments are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(e)           Any Lender may, without the consent of any Borrower or any Agent
or Issuing Bank, sell participations to one or more banks or other entities
(other than to any CompetitorDisqualified Institution so long as the list of
Disqualified Institutions pursuant to clause (b) of the definition thereof is
available to Lenders upon request) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (f) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender entitled to such benefits and had acquired its interest by assignment
pursuant to paragraph (b) of this Section, but only to the extent that such
Participant agrees to comply with and be subject to Section 2.16 as if it were a
Lender.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the relevant Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”).  No Lender
shall have any obligation to disclose all or any portion of the Participant
Register to the Borrowers or any other Person (including the existence or
identity of any Participant or any information relating to a Participant’s
interest in the Loans or other obligations under this Agreement) except (i) to
the extent that such

 

92

--------------------------------------------------------------------------------


 

disclosure is necessary to establish that such Loans or other obligations are in
registered form under Section 5f.103-1(c) of the applicable United States
Treasury Regulations or (ii) with respect to any Person whose interest in the
Obligations is treated as a participation by reason of the penultimate sentence
of Section 10.04(b).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.14, 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 2.16 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with and be subject to Section 2.16 as
though it were a Lender.

 

(g)           Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
grant of a security interest; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Bank”) may grant to a special purpose funding vehicle (an
“SPC”) of such Granting Bank, identified as such in writing from time to time by
the Granting Bank to the Administrative Agent and the Company, the option to
provide to the Borrowers all or any part of any Loan that such Granting Bank
would otherwise be obligated to make to the Borrowers pursuant to Section 2.01;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Bank shall be
obligated to make such Loan pursuant to the terms hereof.  The making of a Loan
by an SPC hereunder shall be deemed to utilize the Commitment of the Granting
Bank to the same extent, and as if, such Loan were made by the Granting Bank and
such Granting Bank shall for all purposes remain the Lender of record
hereunder.  Each party hereto hereby agrees that no SPC shall be liable for any
payment under this Agreement for which a Lender would otherwise be liable, for
so long as, and to the extent, the related Granting Bank makes such payment.  No
SPC (or any Person receiving a payment through such SPC) shall be entitled to
receive any greater payment under Sections 2.14, 2.15 or 2.16 (or any other
increased costs protection provision) than the applicable Lender would have been
entitled to receive with respect to the interests transferred to such SPC;
provided that each SPC (or any Person receiving a payment through such SPC)
shall be entitled to the benefits of Section 2.16 only to the extent such Person
agrees to comply with and be subject to Section 2.16 as if it were a Lender.  In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof.  In addition,
notwithstanding anything to the contrary contained in this Section 10.04 other
than Section 10.04(d), any SPC may (i) with notice to, but without the prior
written consent of, the Company and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to its Granting Bank or to any financial institutions (if consented to by
the Company and Administrative Agent) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans (but not relating to any

 

93

--------------------------------------------------------------------------------


 

Borrower, except with the Company’s consent) to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.¶

 

(i)            In connection with a proposed assignment pursuant to this
Section 10.04, the assigning Lender may request, and the Administrative Agent is
authorized to provide, the list of Disqualified Institutions that the Company
has provided pursuant to clause (b) of the definition thereof.  The
Administrative Agent shall have no obligation or duty to monitor or track
whether any Disqualified Institution shall have become an assignee, Lender or
participant hereunder.

 

SECTION 10.05.        Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein or in any other Loan Document and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and any other Loan Document and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent, any Issuing Bank or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Loan Document is outstanding and unpaid or any Letter of Credit is outstanding
(unless collateralized or otherwise backstopped in a manner reasonably
acceptable to the applicable Issuing Bank) and so long as the Commitments have
not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

SECTION 10.06.        Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, the Commitment Letter and each Fee Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  To the extent provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy (or other electronic transmission (including by .pdf))
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 10.07.        Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08.        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding escrow, payroll, petty cash, trust,
tax and fiduciary accounts) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or

 

94

--------------------------------------------------------------------------------


 

the account of any Borrower against any of and all the obligations of such
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 10.09.        Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           Each Borrowerparty hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
any Agent, any Issuing Bank or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.

 

(c)           Each Borrowerparty hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 10.10.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

95

--------------------------------------------------------------------------------


 

SECTION 10.11.        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.        Confidentiality.  Each Agent, each Issuing Bank and each
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees, stockholders, partners, members and agents,
including accountants, legal counsel and other advisors, in each case on a
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, including any state, federal or foreign authority
or examiner regulating banks or banking or any self-regulatory body having or
claiming oversight over the Administrative Agent, any Lender or any of their
respective Affiliates, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, compelled in a judicial
or administrative proceeding or requested by a governmental authority, subject,
if reasonably practicable and legally permissible, to prior notice to the
Company, (d) to any other party to this Agreement, (e) to the extent necessary
forin connection with the assertion of a due diligence defense or otherwise, in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or, any
other Loan Document or the transactions contemplated hereby or thereby or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, (i) to
any assignee of or Participant in, or any prospective permitted assignee of or
Participant in, any of its rights or obligations under this Agreement (in each
case, other than Competitors) or (ii)Disqualified Institutions or any
prospective assignee to whom the Company has affirmatively declined to provide
its consent to (to the extent such consent is required hereunder)) or any actual
or prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Company or any Subsidiary and its
obligations, (g) with the consent of the Company or, (h) to any rating agency on
a confidential basis, or (i) to the extent such Information (i1) becomes
publicly available other than as a result of a breach of this Section or (ii,
(2) is independently developed by the Administrative Agent or any Lender or
(3) becomes available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Companythird-party source
that is not, to such Agent’s, Issuing Bank’s or Lender’s, as applicable,
knowledge, subject to the confidentiality obligations hereof.  For the purposes
of this Section, “Information” means all information received fromprovided to
any Agent, Issuing Bank or Lender by or on behalf of the Company, the Acquired
Business or any of its Subsidiaries relating to the Company or its Subsidiaries
or Related Persons or their respective businessSubsidiaries in connection with
this Agreement or any other Loan Document, other than any such information that
is available to any Agent, any Issuing Bank or any Lender on a nonconfidentialon
a non-confidential basis from a third-party source prior to disclosure by the
Company.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

SECTION 10.13.        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated

 

96

--------------------------------------------------------------------------------


 

and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

SECTION 10.14.        Conversion of Currencies.

 

(a)           If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto (including any Borrowing Subsidiary) agrees, to the
fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b)           The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Borrower.  The obligations of the parties
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.¶

 

(c)           For purposes of determining compliance with any provision
hereunder with respect to any transaction consummated in a currency other than
Dollars, no Default or Event of Default shall be deemed to have occurred solely
as a result of changes in rates of currency exchange occurring after the time
such transaction is consummated (so long as such transaction, at the time
consummated, was permitted hereunder); provided, that if any Priority
Indebtedness or Lien is incurred to refinance, replace or extend other Priority
Indebtedness or Lien denominated in a currency other than Dollars, and such
refinancing, replacement or extension would cause the applicable Dollar
denominated restriction to be exceed if calculated at the relevant currency
exchange rate in effect on the date of such refinancing, replacement or
extension, such Dollar denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of the Indebtedness or Lien subject to
such refinancing, replacement or extension does not exceed the principal amount
of such Indebtedness or Lien immediately prior to such refinancing, replacement
or extension.

 

SECTION 10.15.        USA Patriot Act.  Each Lender hereby notifies the
Borrowers and each Subsidiary Guarantor that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and each Subsidiary Guarantor, which information
includes the name and address of each Borrower and each Subsidiary Guarantor and
other information that will allow such Lender to identify each Borrower and each
Subsidiary Guarantor in accordance with the USA Patriot Act.

 

97

--------------------------------------------------------------------------------


 

SECTION 10.16.        Interest Act (Canada).  Whenever interest is calculated on
the basis of a year of 360 or 365 days, for the purposes of the Interest Act
(Canada), the yearly rate of interest which is equivalent to the rate payable
hereunder is the rate payable multiplied by the actual number of days in the
year and divided by 360 or 365, as the case may be.  All interest will be
calculated using the nominal rate method and not the effective rate method and
the deemed reinvestment principle shall not apply to such calculations.

 

98

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Priority Indebtedness¶

 

Type

 

Account
Party

 

Amount
Available
($mm)

 

Balance as of
12/31/13

 

Guarantees

 

Molson Coors Japan Co. Ltd

 

¥

500.0

 

¥

330.0

 

Guarantees

 

Molson Coors Japan Co. Ltd

 

¥

1,500.0

 

¥

575.0

 

Revolving Credit Facility

 

MC Netherlands BV

 

€

120.0

 

€

100.0

 

Factoring Arrangement

 

Zagrebacka Pivovaradd

 

€

40.0

 

€

16.4

 

Letters of Credit

 

MC Netherlands BV

 

€

30.0

 

€

15.9

 

BMG Overdraft Facility

 

StarBev Netherlands BV

 

N/A

 

€

0.0

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

 

None.¶

 

EXHIBIT E¶

 

B-1

--------------------------------------------------------------------------------


 

¶

EXHIBIT B

 

FORM OF AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT

 

AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT dated as of [          ],
2014201[_] among MOLSON COORS BREWING COMPANY, a Delaware corporation (the
“Company”), MOLSON COORS BREWING COMPANY (UK) LIMITED, MOLSON CANADA 2005,
MOLSON COORS CANADA INC. and MOLSON COORS INTERNATIONAL LP (the “Initial
Borrowing Subsidiaries” and, together with the Company and other Borrowing
Subsidiaries from time to time party to the Credit Agreement, the “Borrowers”),
each subsidiary of the Company listed on Schedule I hereto and DEUTSCHE BANK AG
NEW YORK BRANCH, as Administrative Agent (the “Administrative Agent”), on behalf
of the Lenders under the Credit Agreement referred to below.

 

Reference is made to each of (i) the Credit Agreement dated as of June 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, the Administrative Agent, Deutsche Bank AG New York
Branch, as an Issuing Bank, Deutsche Bank AG, Canada Branch, as Canadian
Administrative Agent, and Bank of America, N.A., as an Issuing Bank and (ii) the
Subsidiary Guarantee dated as of June 18, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Subsidiary
Guarantee Agreement”), among the Company, the Initial Borrowing Subsidiaries,
each other subsidiary of the Company from time to time party thereto and the
Administrative Agent.  The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  Each of the
Guarantors (as defined below) is a Subsidiary of the Company and an affiliate of
the Borrowers, will derive substantial benefits from the extension of credit to
the Borrowers pursuant to the Credit Agreement and is willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.  ¶

 

Accordingly, the parties hereto agree to amend and restate the Existing
Subsidiary Guaranty Agreement in its entirety as follows:

 

SECTION 1.                            Definitions.

 

(a)                                 Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

 

(b)                                 The rules of construction specified in
Section 1.03 of the Credit Agreement also apply to this Agreement.

 

(c)                                  As used in this Agreement, the following
terms have the meanings specified below:

 

“Canadian Guarantor” means any Guarantor that is a Canadian Subsidiary other
than (i) Molson Coors Capital Finance ULC, (ii) Molson Coors International
General, ULC, (iii) Coors International Holdco, ULC, (iv) Molson Coors Callco
ULC, (v) Molson Canada 2005 and (vi) any otherany Foreign Subsidiary that
Guarantees or is otherwise liable for any of the Senior Notes.

 

B-2

--------------------------------------------------------------------------------


 

“Guarantors” means (a) the Subsidiaries identified on Schedule I hereto and
(b) each othereach Subsidiary that becomes a party to this Agreement as a
Guarantor after the Closing Date until released.

 

“UK Guarantor” means any Guarantor that is a UK Subsidiary.

 

SECTION 2.                            Guarantee.

 

(a)                                 (i)  Each Guarantor (other than Canadian
Guarantors and UK Guarantors) hereby irrevocably and unconditionally guarantees,
jointly with the other Guarantors (other than Canadian Guarantors and UK
Guarantors) and severally, as a primary obligor and not merely as a surety, the
payment when and as due of all the Obligations;

 

(ii)                                  each Canadian Guarantor hereby irrevocably
and unconditionally guarantees, jointly with the other Canadian Guarantors and
severally, as a primary obligor and not merely as a surety, the payment when and
as due of the Canadian Obligations of the Canadian Borrowing Subsidiaries (other
than its own Canadian Obligations as a Canadian Borrowing Subsidiary); and

 

(iii)                               each UK Guarantor hereby irrevocably and
unconditionally guarantees, jointly with the other UK Guarantors and severally,
as a primary obligor and not merely as a surety, the payment when and as due of
the UK Obligations of the UK Borrowing Subsidiaries (other than its own UK
Obligations as a UK Borrowing Subsidiary).

 

(b)                                 Each of the Guarantors further agrees that
the due and punctual payment of the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation.  Without prejudice to the Borrowers’ rights to receive demands for
payment in accordance with the terms of the Credit Agreement and to the fullest
extent permitted by law, each of the Guarantors waives presentment to, demand of
payment from and protest to any Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

SECTION 3.                            Guarantee of Payment.  Each of the
Guarantors further agrees that its applicable guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Agent or Lender to any balance of
any deposit account or credit on the books of any Agent or Lender in favor of
any Borrower or any other Person.

 

SECTION 4.                            No Limitations, Etc.

 

(a)                                 Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 20, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise. 
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be affected by (i) the failure of any Agent or
Lender to assert any claim or demand or to enforce any right or remedy against
any Loan Party under the provisions of any Loan Document or otherwise; (ii) any
extension or renewal of any of the Obligations; (iii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other

 

B-3

--------------------------------------------------------------------------------


 

Guarantor under this Agreement; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations; or (v) any other act, omission
or delay to do any other act that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Obligations guaranteed hereunder by such Guarantor) or which would
impair or limit the right of any Guarantor to subrogation.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
(i) law or regulation of any jurisdiction or any other event affecting any term
of an Obligation or (ii) defense of the Borrowers or any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrowers or any other Loan
Party, other than the payment in full in cash of all the Obligations guaranteed
hereunder by such Guarantor.  The Agents and the Lenders may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with any of the Borrowers or any other Loan Party or exercise any other right or
remedy available to them against any of the Borrowers or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations guaranteed hereunder by such
Guarantor have been fully paid in full in cash.  To the fullest extent permitted
by applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any of the Borrowers or any other Loan
Party, as the case may be.

 

SECTION 5.                            Reinstatement.  Each of the Guarantors
agrees that its guarantee hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation guaranteed hereunder by such Guarantor is rescinded or must
otherwise be restored by any Agent or Lender upon the bankruptcy or
reorganization of any Borrower, any other Loan Party or otherwise.

 

SECTION 6.                            Agreement to Pay; Indemnity; Subrogation;
Contribution.  In furtherance of the foregoing and not in limitation of any
other right which any Agent or Lender may have at law or in equity against any
Guarantor by virtue hereof, upon the failure of any of the Borrowers or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor that guarantees such Obligation hereby promises to and will, upon
receipt of written demand by any Agent or Lender, forthwith pay, or cause to be
paid, to the Applicable Agent or Lender in cash the amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon.  Each Guarantor further agrees that if payment in respect of
any Obligation guaranteed hereunder by such Guarantor shall be due in a currency
other than US Dollars and/or at a place of payment other than New York and if,
by reason of any Change in Law, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any Agent or Lender, not consistent with the protection
of its rights or interests, then, at the election of the Administrative Agent,
such Guarantor shall make payment of such Obligation in US Dollars (based upon
the applicable Exchange Rate in effect on the date of payment) and/or in New
York, and shall indemnify each Agent and Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.  Upon payment by any Guarantor of any sums as provided in this
Section 6, all rights of such Guarantor against any of the Borrowers or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior payment in full in cash
of all the Obligations owed by such Borrower or Guarantor to the Agents and
Lenders.

 

B-4

--------------------------------------------------------------------------------


 

Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) each of the Borrowers agrees to indemnify any Guarantor
making any payment as required under this Section 6 for the full amount of such
payment and, until such indemnification obligation shall have been satisfied,
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment, and (ii) each
Guarantor (a “Contributing Guarantor”) agrees that, in the event a payment shall
be made by any other Guarantor under this Agreement, and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
Borrowers as provided for in clause (i), the Contributing Guarantor shall, to
the extent the Claiming Guarantor shall not have been so indemnified by the
Borrowers, indemnify the Claiming Guarantor in an amount equal to the amount of
such payment, multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Guarantor on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 21, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 21, the
date of the Supplement hereto executed and delivered by such Guarantor).  Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6 shall be subrogated to the rights of such Claiming Guarantor
under clause (i) to the extent of such payment.

 

SECTION 7.                            Information.  Each Guarantor assumes all
responsibility for being and keeping itself informed of each of the Borrowers’
and each other Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Agents or any Lender will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.

 

SECTION 8.                            Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Company as provided in Section 10.01 of the Credit Agreement.

 

SECTION 9.                            Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Guarantors herein and in
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and acceptance and purchase of any B/As,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
B/A or any fee or any other amount payable under any Loan Document is
outstanding and so long as the Commitments have not expired or terminated.

 

SECTION 10.                     Binding Effect; Several Agreement.  This
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Guarantor
and the Administrative Agent and theirits respective permitted successors and
assigns, and shall inure to the benefit of such Guarantor, the Administrative
Agent and the Lenders and their respective successors and assigns, except that
no Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.  This Agreement shall be construed as a separate agreement
with

 

B-5

--------------------------------------------------------------------------------


 

respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

SECTION 11.                     Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Guarantor or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective permitted successors and assigns.

 

SECTION 12.                     Administrative Agent’s Fees and Expenses;
Indemnification.

 

(a)                                 The parties hereto agree that the
Administrative Agent shall be entitled to reimbursement of its expense incurred
hereunder as provided in Section 10.03 of the Credit Agreement.

 

(b)                                 Without limitation of its indemnification
obligations under the other Loan Documents, each Guarantor jointly and severally
agrees to indemnify the Administrative Agent and the other Indemnitees (as
defined in Section 10.03 of the Credit Agreement) against, and hold each
Indemnitee harmless from, any and all actual out-of-pocket losses, claims,
damages, liabilities and related expenses (other than Taxes which, in all cases,
are subject to indemnity only pursuant to Section 2.16 of the Credit Agreement
and the last sentence of this clause (b)), including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement in relation
to such Guarantor or any claim, litigation, investigation or proceeding relating
to the foregoing agreement, whether or not any Indemnitee is a party thereto
(and regardless of whether such matter is instituted by a third party or by any
of the Borrowers or any other Loan Party); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties.  Subject to
Section 2.16 of the Credit Agreement, all payments by each Guarantor under this
Agreement shall be made without reduction or withholding for any Indemnified
Taxes or Other Taxes (and the Administrative Agent and each Guarantor hereby
agree to comply with the provisions of Section 2.16 of the Credit Agreement as
if said Section referred to this Agreement and payments by such Guarantor
hereunder).

 

(c)                                  Any such amounts payable as provided
hereunder shall be additional Obligations.  The provisions of this Section 12
shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of any Agent
or Lender.  All amounts due under this Section 12 shall be payable promptly
after written demand therefor.

 

SECTION 13.                  Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 14.                     Waivers; Amendment.

 

(a)                                 No failure or delay by any Agent or Lender
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further

 

B-6

--------------------------------------------------------------------------------


 

exercise thereof or the exercise of any other right or power.  The rights and
remedies of the Agents and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 14, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any Guarantor in any case shall entitle such Guarantor to any other or further
notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into between the Administrative Agent and the
Guarantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.02 of the
Credit Agreement.

 

SECTION 15.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 16.                     Severability.  In the event any one or more of
the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 17.                     Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10.  Delivery of an executed signature page to this
Agreement by facsimile transmission (or other electronic transmission (including
by .pdf)) shall be as effective as delivery of a manually signed counterpart of
this Agreement.

 

SECTION 18.                     Headings.  Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 19.                     Jurisdiction; Consent to Service of Process.

 

(a)                                 Each Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York

 

B-7

--------------------------------------------------------------------------------


 

County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or its properties in the courts of any
jurisdiction.

 

(b)                                 Each of the Guarantors hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (a) of this
Section 19.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
appoints the Company as agent of process and consents to service of process to
the Company in the manner provided for notices in Section 10.01 of the Credit
Agreement.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 20.                     Termination or Release.

 

(a)                                 Subject to the reinstatement provisions of
Section 5, the guarantee of a Guarantor hereunder shall be automatically
terminated when all Obligations guaranteed by such Guarantor have been paid in
full (other than Letters of Credit that have expired, terminated, or are cash
collateralized or otherwise backstopped in a manner reasonably acceptable to the
applicable Issuing Bank) and the Lenders have no further commitment under the
Credit Agreement to lend to, or accept and purchase B/As issued by, any Borrower
whose Obligations are guaranteed by such Guarantor hereunder.  Subject to the
reinstatement provisions of Section 5, this Agreement shall terminate when all
the Obligations have been paid in full and the Lenders have no further
commitment to lend or accept and purchase B/As under the Credit Agreement.

 

(b)                                 A Guarantor, including any Elective
Guarantor, shall automatically be released from its obligations (or portion of
such obligations in the case of clause (y), if applicable) hereunder (x) upon
the consummation of any transaction permitted by the Credit Agreement as a
result of which such Guarantor ceases to be a Subsidiary of the Company;
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise and (y) in the case of any Elective Guarantor, in
accordance with the final sentence of Section 5.09(bc) of the Credit Agreement.

 

(c)                                  In connection with any termination or
release pursuant to paragraphs (a) or (b), the Administrative Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 20
shall be without recourse to or warranty by the Administrative Agent.

 

SECTION 21.                     Additional Subsidiaries.  Pursuant to
Section 5.09 of the Credit Agreement, each Subsidiary that is required to become
a Guarantor hereunder pursuant to the Guarantee Requirement (such

 

B-8

--------------------------------------------------------------------------------


 

a Subsidiary, a “Required Guarantor Subsidiary”) that was not in existence or
not a Required Guarantor Subsidiary on the date of the Credit Agreement is
required to enter into this Agreement as a Guarantor within 15 days of becoming
a Required Guarantor Subsidiary (or such later date as agreed by the
Administrative Agent).  Upon execution and delivery by the Administrative Agent
and a Required Guarantor Subsidiary of an instrument in the form of Exhibit I
hereto, such Required Guarantor Subsidiary shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor herein. 
The execution and delivery of any such instrument shall not require the consent
of any other Loan Party hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

SECTION 22.                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but excluding escrow, payroll, petty cash,
trust, tax and fiduciary accounts) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section 22 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 23.  Judgment Currency.  The obligations of each Guarantor in respect of
any sum due to any party hereto or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Guarantor.  The obligations of the parties
contained in this Section 23 shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.¶

 

SECTION 24.                  Amendment and Restatement.  This Agreement amends
and restates the Existing Subsidiary Guaranty Agreement in its entirety. 
Notwithstanding the amendment and restatement of the Existing Subsidiary
Guaranty Agreement by this Agreement, the obligations of each Guarantor
outstanding under the Existing Subsidiary Guaranty Agreement as of the date
hereof shall remain outstanding and shall constitute obligations of such
Guarantor hereunder without novation.

 

B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

MOLSON COORS BREWING COMPANY, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS INTERNATIONAL LP, as Borrower and as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COORS BREWING COMPANY, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CBC HOLDCO LLC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CBC HOLDCO 2 LLC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MC HOLDING COMPANY LLC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-10

--------------------------------------------------------------------------------


 

 

NEWCO3, INC., as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS HOLDCO INC., as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-11

--------------------------------------------------------------------------------


¶

 

MOLSON COORS CAPITAL FINANCE ULC, as Guarantor¶

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS INTERNATIONAL GENERAL, ULC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COORS INTERNATIONAL HOLDCO, ULC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS CALLCO ULC, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS CANADA HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-12

--------------------------------------------------------------------------------


 

 

3230600 NOVA SCOTIA COMPANY, as Canadian Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-13

--------------------------------------------------------------------------------


 

 

MOLSON CANADA 2005, as Borrower and as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS CANADA INC., as Borrower and as Canadian Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON INC., as Canadian Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-14

--------------------------------------------------------------------------------


 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED, as Borrower and as Elective Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS HOLDINGS LIMITED, as UK Guarantor and Elective Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GOLDEN ACQUISITION, as UK Guarantor and Elective Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS (UK) HOLDINGS LLP, as UK Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:¶

 

B-15

--------------------------------------------------------------------------------


¶

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent¶

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-16

--------------------------------------------------------------------------------


 

Schedule I to
the Subsidiary Guarantee Agreement

 

GUARANTORS

 

COORS BREWING COMPANY

CBC HOLDCO 2 LLC

CBC HOLDCO LLC

NEWCO3, INC.

MOLSON COORS INTERNATIONAL GENERAL, ULC

COORS INTERNATIONAL HOLDCO, ULC

MOLSON COORS INTERNATIONAL LP¶

MOLSON COORS CAPITAL FINANCE ULC

MOLSON COORS CALLCO ULC

MOLSON COORS CANADA HOLDCO, ULC

MOLSON COORS CANADA INC.

MOLSON HOLDCO, ULC

MOLSON INC.

MOLSON CANADA 2005

3230600 NOVA SCOTIA COMPANY

MOLSON COORS (UK) HOLDINGS LLP

GOLDEN ACQUISITION

MOLSON COORS HOLDINGS LIMITED

MOLSON COORS BREWING COMPANY (UK) LIMITED

MC HOLDING COMPANY LLC

MOLSON COORS HOLDCO INC.

 

B-17

--------------------------------------------------------------------------------


 

Exhibit I to
the Amended and Restated Subsidiary Guarantee Agreement

 

SUPPLEMENT NO.    , dated as of          , 20  , to the Amended and Restated
Subsidiary Guarantee Agreement dated as of [          ], 2014,2015, among MOLSON
COORS BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS
BREWING COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and
MOLSON COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and,
together with the Company and other Borrowing Subsidiaries from time to time
party to the Credit Agreement, the “Borrowers”), each subsidiary of the Company
listed on Schedule I hereto (each such subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (the “Administrative Agent”).

 

A.                                    Reference is made to the Credit Agreement
dated as of June 18, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Initial Borrowing Subsidiaries and other Borrowing Subsidiaries from time to
time party thereto, the Lenders from time to time party thereto, the
Administrative Agent, Deutsche Bank AG New York Branch, as an Issuing Bank,
Deutsche Bank AG, Canada Branch, as Canadian Administrative Agent, and Bank of
America, N.A., as an Issuing Bank.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement and the Subsidiary Guarantee Agreement referred to therein.

 

C.                                    The Guarantors have entered into the
Subsidiary Guarantee Agreement in order to induce the Lenders to make Loans and
accept and purchase B/As upon the terms and subject to the conditions set forth
in the Credit Agreement.  Section 21 of the Subsidiary Guarantee Agreement
provides that additional Subsidiaries of the Company may become Guarantors under
the Subsidiary Guarantee Agreement by execution and delivery of an instrument in
the form of this Supplement.  The undersigned Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Subsidiary Guarantee Agreement in
order to induce the Lenders to make additional Loans and accept and purchase
additional B/As and as consideration for Loans previously made and B/As
previously accepted and purchased.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.                            In accordance with Section 21 of the
Subsidiary Guarantee Agreement, the New Subsidiary by its signature below
becomes a Guarantor under the Subsidiary Guarantee Agreement with the same force
and effect as if originally named therein as a Guarantor and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Subsidiary Guarantee
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof.  Each reference to a “Guarantor” in the Subsidiary Guarantee Agreement
shall be deemed to include the New Subsidiary.  The Subsidiary Guarantee
Agreement is hereby incorporated herein by reference.

 

SECTION 2.                            The New Subsidiary represents and warrants
to the Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

--------------------------------------------------------------------------------


 

SECTION 3.                            This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received counterpartsa counterpart of this
Supplement that, when taken together, bear the signatures bears the signature of
the New Subsidiary and the Administrative Agent.  Delivery of an executed
signature page to this Supplement by facsimile transmission (or other electronic
transmission (including by .pdf)) shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Subsidiary Guarantee Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 8 of the Subsidiary
Guarantee Agreement.  All communications and notices hereunder to the New
Subsidiary shall be given to it at the address set forth under its signature
below.

 

SECTION 8.                            The New Subsidiary agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
out-of-pocket disbursements of counsel for the Administrative Agent to the
extent payable pursuant to Section 10.03 of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:¶

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent¶

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:¶

 

3

--------------------------------------------------------------------------------